As filed with the Securities and Exchange Commission on June 9, 2011 1933 Act Registration File No. 333-62298 1940 Act File No. 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [X] TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, including Area Code) (414) 287-3338 Rachel A. Spearo, Esq. U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [X] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This Post-Effective Amendment No. 243 to the Registration Statement of Trust for Professional Managers (the “Trust”) is being filed for the purpose of responding to Staff comments with respect to adding one new series to the Trust:Roosevelt Strategic Income Fund. Roosevelt Strategic Income Fund Institutional Shares (Trading Symbol: RSTIX) Prospectus June 9, 2011 The Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus Institutional Class Roosevelt Strategic Income Fund A series of Trust for Professional Managers (the “Trust”) Institutional Shares TABLE OF CONTENTS SUMMARY SECTION 1 Roosevelt Strategic Income Fund 1 INVESTMENT STRATEGIES, RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 5 Investment Objective 5 Principal Investment Strategies 5 Principal Risks of Investing in the Fund 6 Portfolio Holdings Information 10 MANAGEMENT OF THE FUND 10 The Adviser 10 Portfolio Manager and Investment Team 11 Prior Performance of Similar Accounts 12 SHAREHOLDER INFORMATION 13 Share Price 13 How to Purchase Shares 13 How to Redeem Shares 17 Tools to Combat Frequent Transactions 20 Other Fund Policies 21 DISTRIBUTION OF FUND SHARES 22 The Distributor 22 Payments to Financial Intermediaries 22 DISTRIBUTIONS AND TAXES 22 Distributions 22 Tax Consequences 22 FINANCIAL HIGHLIGHTS 23 Summary Section Roosevelt Strategic Income Fund Investment Objective Roosevelt Strategic Income Fund (the “Fund”) seeks total return income generation with capital appreciation, while managing downside risk. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Shares None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.60% Distribution and Service (12b-1) Fees None Other Expenses(1) 0.44% Acquired Fund Fees and Expenses(1) 0.02% Total Annual Fund Operating Expenses 1.06% Fee Waiver/Expense Reimbursement 0.05% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 1.01% Because the Fund is new, these expenses are based on estimated amounts for the Fund’s current fiscal year. (2) Pursuant to an operating expense limitation agreement between The Roosevelt Investment Group, Inc., the Fund’s investment adviser (the “Adviser”) and the Fund, the Adviser has agreed to waive its management fees and/or reimburse Fund expenses to ensure that Total Annual Fund Operating Expenses (exclusive generally of interest, acquired fund fees and expenses, leverage and tax expenses, dividends and interest expenses on short positions, brokerage commissions and extraordinary expenses) for Institutional Shares do not exceed 0.99% of the Fund’s average annual net assets, through June 9, 2014.The operating expense limitation agreement can be terminated only by, or with the consent of, the Trust’s Board of Trustees (the “Board of Trustees”).The Adviser is permitted to be reimbursed for management fee reductions and/or expense payments made in the prior three fiscal years, subject to the applicable limitation on Fund expenses. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Institutional Shares One Year Three Years $103 $322 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund’s performance. Table of Contents - Prospectus Institutional Class 1 Principal Investment Strategies To achieve its investment objective, the Fund invests in a broad range of income-producing investments throughout the world, primarily through investments in fixed income obligations of any duration or maturity that are issued by U.S. and foreign companies, the U.S. government and its agencies, and foreign sovereign issuers.The Fund’s investments in fixed income securities may include securities of any rating or quality, including securities that have been rated below investment grade by a nationally recognized statistical ratings organization (“NRSRO”), commonly referred to as “junk bonds” or “high yield bonds.”The Fund’s investments in foreign securities may include securities of issuers located in emerging markets.The Fund may invest in securities denominated in U.S. dollars or foreign currencies, and may enter into forward currency contracts in anticipation of changes in currency exchange rates. In addition to fixed income securities, the Fund may invest in income-producing preferred stocks and convertible securities of U.S. and foreign companies of any market capitalization.The Fund may buy or sell derivative instruments, including options, futures contracts and swap agreements, in order to gain exposure to particular securities or markets, in connection with hedging transactions and to increase total return.In addition to direct investments in fixed income securities or income-producing equity securities, the Fund may invest in other investment companies and exchange-traded funds (“ETFs”) that invest in these types securities.The Fund may invest in inverse ETFs as a hedge against falling market prices. In determining which securities to buy for the Fund, the Adviser attempts to achieve the Fund’s investment objective by applying a combination of the following factors: ● Top-down macroeconomic analysis: The Adviser looks at general economic conditions to try to forecast which industry will generate the best returns.The Adviser then looks for individual issuers within a chosen industry.The Adviser seeks to identify possible undercurrents of structural economic, political, social, demographic, and/or industry-specific change that may affect an industry, sector or specific security’s relative value. ● Bottom-up fundamental analysis: The Adviser may select an investment based on the individual attributes of a single issuer based on the Adviser’s belief that the issuer has good prospects for strong returns, regardless of industry or macroeconomic factors. ● Relative Value:The Adviser determines which issuers it believes offer the best relative value within each sector and then decides which available securities of that issuer to purchase. ● Fundamental credit analysis: The Adviser analyzes an issuer’s ability to meet its debt obligations.Through this analysis, the Adviser seeks to identify the appropriate level of default risk associated with investing in a specific security. The Fund may sell a portfolio security or reduce a holding when: (1) the holding has grown too large in the Adviser’s opinion; (2) the security reaches the Adviser’s price objective; (3) the outlook for the security’s credit quality deteriorates; (4) there is a change in the security’s risk/return characteristics; (5) macro-structural factors play out or fail to materialize as expected by the Adviser; or (6) a relatively more attractive investment opportunity becomes available. Principal Risks Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund over short or even long periods of time.The principal risks of investing in the Fund are: Table of Contents - Prospectus Institutional Class 2 · General Market Risk.The risk that certain securities selected for the Fund’s portfolio may be worth less than the price originally paid for them, or less than they were worth at an earlier time. · New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size. · Management Risk.The risk that the Adviser’s judgments about the attractiveness, value and potential appreciation of the Fund’s investments may prove to be incorrect and that the investment strategies employed by the Adviser in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other similar investment vehicles having similar investment strategies. · Fixed Income Securities Risks.Interest rates may go up resulting in a decrease in the value of the fixed income securities held by the Fund.Credit risk is the risk that an issuer will not make timely payments of principal and interest.There is also the risk that an issuer may “call,” or repay, its high yielding bonds before their maturity dates.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain fixed income securities may make it more difficult to sell or buy a security at a favorable price or time. · High-Yield Fixed Income Securities Risk.The fixed income securities held by the Fund that are rated below investment grade are subject to additional risk factors such as increased possibility of default, illiquidity of the security, and changes in value based on public perception of the issuer.Such securities are generally considered speculative because they present a greater risk of loss, including default, than higher quality debt securities. · Government-Sponsored Entities Risk.The Fund invests in securities issued or guaranteed by government-sponsored entities.However, these securities may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. · Foreign Securities and Emerging Markets Risks.Investing in foreign securities includes risks relating to governmental, political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices, including fluctuations in foreign currencies.Countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. · Derivative Securities Risk.The risk that the Fund’s use of derivatives will cause losses due to the unexpected effect of market movements on a derivative’s price, or because the derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Fund is unable to liquidate a position because of an illiquid secondary market.Options and futures may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to the risk assumed.In addition, the value of an option or future may not correlate perfectly to the underlying securities index or overall securities markets.A swap agreement may not be assigned without the consent of the counterparty, and may result in losses in the event of a default or bankruptcy of the counterparty. · Preferred Stock Risk.Preferred stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.The dividend on a preferred stock may be changed or omitted by the issuer, and participation in the growth of an issuer may be limited. · Convertible Securities Risk.The market value of a convertible security performs like that of a regular debt security, that is, if market interest rates rise, the value of the convertible security falls. Table of Contents - Prospectus Institutional Class 3 · Other Investment Companies and Exchange Traded Funds Risk.The Fund will bear indirect fees and expenses charged by other investment companies and ETFs in which it invests in addition to the Fund’s direct fees and expenses, and will also indirectly bear the principal risks of those other investment companies and ETFs.The market price of an ETF’s shares may trade at a discount to their net asset value, or an active trading market for an ETF’s shares may not develop or be maintained.Because inverse ETFs reset each day, their performance can quickly diverge from the performance of the underlying index or benchmark.Inverse ETFs may be more costly than traditional ETFs, and may be less tax-efficient than traditional ETFs. Performance When the Fund has been in operation for a full calendar year, performance information will be shown here.Updated performance information will be available by calling the Fund toll-free at 1-800-829-4337. Management Investment Adviser The Roosevelt Investment Group, Inc. is the Fund’s investment adviser. Portfolio Management Arthur Sheer, Chairman, Chief Executive Officer and Chief Investment Officer of the Adviser, has served as the Fund’s portfolio manager since June 2011. Purchase and Sale of Fund Shares You may conduct transactions (share purchases or redemptions) via written request by mail (Roosevelt Strategic Income Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transaction, or by contacting the Fund by telephone at 1-800-829-4337.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.Minimum initial and subsequent investment amounts are shown below. Share Purchase Amounts Institutional Shares Minimum Initial Investment – All Accounts $25,000 Minimum Subsequent Investment – Retirement Accounts $1,000 Minimum Subsequent Investment – All Other Accounts $1,000 Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer, or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your adviser or visit your financial intermediary’s website for more information. Table of Contents - Prospectus Institutional Class 4 Investment Strategies, Risks and Disclosure of Portfolio Holdings Investment Objective The Fund seeks total return income generation with capital appreciation, while managing downside risk. The investment objective may be changed without the approval of the Fund’s shareholders upon 60 days’ prior written notice to shareholders. Principal Investment Strategies The Fund invests in a broad range of income-producing investments throughout the world, primarily through investments in fixed income obligations of any duration or maturity that are issued by U.S. and foreign companies, the U.S. government and its agencies, and foreign sovereign issuers.The Fund may invest in fixed income securities of any rating or quality, including securities that fall below investment grade, as rated by an NRSRO, commonly referred to as “junk bonds” or “high yield bonds.”However, the Fund may hold a fixed income security rated as in default if a downgrade occurs after the security has been purchased.Securities that are rated lower than investment grade generally provide high income in an effort to compensate investors for their higher risk of default, which is the failure to make required interest or principal payments.Issuers of below investment grade include small or relatively new companies lacking the history or capital to merit investment grade status, former blue chip companies downgraded because of financial problems, companies electing to borrow heavily to finance or avoid takeover or buyout and firms with heavy debt loads.The maturities and durations of all fixed income securities may vary widely depending on market conditions, the quality of the securities in which the Fund is invested, and where the Adviser believes the markets are in the investment cycle. The Fund may invest in securities of foreign issuers that are not publicly traded in the United States, and may purchase and sell foreign currency on a spot basis.The Fund may also invest in American Depositary Receipts (“ADRs”) and foreign securities that are publicly traded on a U.S. exchange.Some of the securities in which the Fund may invest may be located in developing or emerging markets.The Fund may invest in securities denominated in foreign currencies, and may enter into forward currency contracts in anticipation of changes in currency exchange rates. In addition to fixed income securities, the Fund may invest in income-producing preferred stocks and convertible securities of U.S. and foreign companies of any market capitalization.In addition to direct investments in fixed income securities or income-producing equity securities, the Fund may invest in other investment companies and exchange-traded funds (“ETFs”) that invest in these types of securities.The Fund may invest in inverse ETFs as a hedge against falling market prices. The Fund may use derivatives for risk management purposes, including to gain exposure to various markets in a cost efficient manner, to reduce transaction costs, alter duration or to remain fully invested.The Fund may also invest in derivatives to protect it from broad fluctuations in market prices, interest rates or foreign currency exchange rates (a practice known as “hedging”).The Fund may purchase options, futures contracts and options on futures contracts as a substitute for a comparable market position in the underlying security, to attempt to hedge or limit the exposure of the Fund’s position, for certain tax-related purposes and to effect closing transactions.The Fund may enter into a swap agreement in circumstances where the Adviser believes that it may be more cost effective or practical than buying the underlying securities or a futures contract or an option on such securities. Table of Contents - Prospectus Institutional Class 5 In determining which securities to buy for the Fund, the Adviser attempts to achieve the Fund’s investment objective by applying a combination of the following factors: · Top-down macroeconomic analysis: The Adviser looks at general economic conditions to try to forecast which industry will generate the best returns.The Adviser then looks for individual issuers within a chosen industry.The Adviser seeks to identify possible undercurrents of structural economic, political, social, demographic, and/or industry-specific change that may affect an industry, sector or specific security’s relative value. · Bottom-up fundamental analysis: The Adviser may select an investment based on the individual attributes of a single issuer based on the Adviser’s belief that the issuer has good prospects for strong returns, regardless of industry or macroeconomic factors. · Relative Value:The Adviser determines which issuers it believes offer the best relative value within each sector and then decides which available securities of that issuer to purchase. · Fundamental credit analysis: The Adviser analyzes an issuer’s ability to meet its debt obligations.Through this analysis, the Adviser seeks to identify the appropriate level of default risk associated with investing in a specific security. The Fund may sell a portfolio security or reduce a holding when: (1) the holding has grown too large in the Adviser’s opinion; (2) the security reaches the Adviser’s price objective; (3) the outlook for the security’s credit quality deteriorates; (4) there is a change in the security’s risk/return characteristics; (5) macro-structural factors play out or fail to materialize as expected by the Adviser; or (6) a relatively more attractive investment opportunity becomes available. Temporary Strategies; Cash or Similar Investments.For temporary defensive purposes, the Adviser may invest up to 100% of the Fund’s total assets in high-quality, short-term debt securities and money market instruments.For longer periods of time, the Fund may hold a substantial cash position.These short-term debt securities and money market instruments include shares of other mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. Government securities and repurchase agreements.Taking a temporary defensive position in cash or holding a large cash position for an extended period of time may result in the Fund not achieving its investment objective.Furthermore, to the extent that the Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market funds’ management fees and operational expenses. Principal Risks of Investing in the Fund Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund.The principal risks of investing in the Fund are: General Market Risk.The market value of a security may move up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time.Market risk may affect a single issuer, industry, sector of the economy or the market as a whole.U.S. and international markets have experienced significant volatility in recent years.The securities markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, increased likelihood of default, and valuation difficulties, all of which may increase the risk of investing in securities held by the Fund. Table of Contents - Prospectus Institutional Class 6 New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board of Trustees may determine to liquidate the Fund.Liquidation of the Fund can be initiated without shareholder approval by the Board of Trustees if it determines it is in the best interest of shareholders.As a result, the timing of any Fund liquidation may not be favorable to certain individual shareholders. Management Risk.The ability of the Fund to meet its investment objective is directly related to the Adviser’s investment strategies for the Fund.The value of your investment in the Fund may vary with the effectiveness of the Adviser’s research, analysis and asset allocation among portfolio securities.If the Adviser’s investment strategies do not produce the expected results, the value of your investment could be diminished or even lost entirely. Fixed Income Securities Risk.Fixed income securities held by the Fund are subject to interest rate risk, call risk, prepayment and extension risk, credit risk, and liquidity risk, which are more fully described below. Interest Rate Risk.Fixed income securities are subject to the risk that the securities could lose value because of interest rate changes.For example, bonds tend to decrease in value if interest rates rise.Fixed income securities with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than fixed income securities with shorter maturities. Call Risk.During periods of declining interest rates, a bond issuer may “call,” or repay, its high yielding bonds before their maturity dates.The Fund would then be forced to invest the unanticipated proceeds at lower interest rates, resulting in a decline in its income. Prepayment and Extension Risk.Many types of fixed income securities are subject to prepayment risk.Prepayment occurs when the issuer of a fixed income security can repay principal prior to the security’s maturity.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.In addition, the potential impact of prepayment features on the price of a fixed income security can be difficult to predict and result in greater volatility.On the other hand, rising interest rates could cause prepayments of the obligations to decrease, extending the life of mortgage- and asset-backed securities with lower payment rates.This is known as extension risk and may increase the Fund’s sensitivity to rising rates and its potential for price declines. Credit Risk.Fixed income securities are generally subject to the risk that the issuer may be unable to make principal and interest payments when they are due.There is also the risk that the securities could lose value because of a loss of confidence in the ability of the borrower to pay back debt.Lower rated fixed income securities involve greater credit risk, including the possibility of default or bankruptcy. Liquidity Risk.Trading opportunities are more limited for fixed income securities that have not received any credit ratings, have received ratings below investment grade or are not widely held.These features make it more difficult to sell or buy a security at a favorable price or time.Consequently, the Fund may have to accept a lower price to sell a security, sell other securities to raise cash or give up an investment opportunity, any of which could have a negative effect on its performance.Infrequent trading of securities may also lead to an increase in their price volatility.Liquidity risk also refers to the possibility that the Fund may not be able to sell a security or close out an investment contract when it wants to.If this happens, the Fund will be required to hold the security or keep the position open, and it could incur losses. Table of Contents - Prospectus Institutional Class 7 High-Yield Fixed Income Securities Risk.High-yield fixed income securities or “junk bonds” are fixed income securities rated below investment grade by a NRSRO.Although junk bonds generally pay higher rates of interest than higher-rated securities, they are generally considered speculative because they present a greater risk of loss of income and principal, including default, than higher quality debt securities.Junk bonds are subject to greater credit risk than higher-grade securities and have a higher risk of default.Companies issuing high-yield junk bonds are more likely to experience financial difficulties that may lead to a weakened capacity to make principal and interest payments than issuers of higher grade securities.Issuers of junk bonds are often highly leveraged and are more vulnerable to changes in the economy, such as a recession or rising interest rates, which may affect their ability to meet their interest or principal payment obligations. U.S. Government and U.S. Agency Obligations Risk.U.S. Government obligations include securities issued or guaranteed as to principal and interest by the U.S. Government, its agencies or instrumentalities, such as the U.S. Treasury.Payment of principal and interest on U.S. Government obligations may be backed by the full faith and credit of the United States or may be backed solely by the issuing or guaranteeing agency or instrumentality itself.In the latter case, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, which agency or instrumentality may be privately owned.There can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) where it is not obligated to do so.As a result, there is a risk that these entities will default on a financial obligation. For instance, securities issued by the Government National Mortgage Association, commonly known as “Ginnie Mae,” are supported by the full faith and credit of the U.S. government. Securities issued by Fannie Mae and Freddie Mac are supported only by the discretionary authority of the U.S. government. However, the obligations of Fannie Mae and Freddie Mac have been placed into conservatorship until the entities are restored to a solvent financial condition.Securities issued by the Student Loan Marketing Association are supported only by the credit of that agency. Foreign Securities and Emerging Markets Risks.To the extent that the Fund invests in securities of foreign issuers, your investment in the Fund is subject to foreign securities risk.These include risks relating to governmental, political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the U.S. dollar and/or will be affected by volatile currency markets or actions of U.S. and foreign governments or central banks.In addition to developed markets, the Fund may invest in securities of foreign companies located in emerging markets, which are markets of countries in the initial stages of industrialization and that generally have low per capita income.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. Derivative Securities Risk.Investments in futures contracts, options and swaps made by the Fund may be considered to be derivative securities.Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative.Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Fund’s investments.The Fund could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Fund is unable to liquidate a position because of an illiquid secondary market.The market for many derivatives is, or suddenly can become, illiquid.Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. Table of Contents - Prospectus Institutional Class 8 Options and Futures Risk. The Fund’s investment strategy includes options and futures contracts.The Fund also may invest in so-called “synthetic options” or other derivative instruments written by broker-dealers or other financial intermediaries.Options transactions may be effected on securities exchanges or in the over-the-counter market.When options are purchased over the counter, the Fund bears the risk that the counter-party that wrote the option will be unable or unwilling to perform its obligations under the option contract.Such options may also be illiquid, and in such cases, the Fund may have difficulty closing out its position.Under the supervision of the Board of Trustees, the Fund will determine whether investments in options and futures contracts are illiquid.The Fund is restricted to investing no more than 15% of its total assets in securities that are illiquid; that is, not readily marketable. Swap Agreements Risk.Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year, and will not have liquidity beyond the counterparty to the agreement.In a standard swap transaction, two parties agree to exchange the returns earned on specific assets, such as the return on, or increase in value of, a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index.A swap contract may not be assigned without the consent of the counter-party, and may result in losses in the event of a default or bankruptcy of the counter-party. Preferred Stock Risk.A preferred stock is a blend of the characteristics of a bond and common stock.It can offer the higher yield of a bond and has priority over common stock in equity ownership, but does not have the seniority of a bond and, unlike common stock, its participation in the issuer’s growth may be limited.Preferred stock has preference over common stock in the receipt of dividends and in any residual assets after payment to creditors should the issuer be dissolved.Although the dividend is set at a fixed annual rate, in some circumstances it can be changed or omitted by the issuer. Convertible Securities Risk.A convertible security is a fixed-income security (a debt instrument or a preferred stock) which may be converted at a stated price within a specified period of time into a certain quantity of the common stock of the same or a different issuer.Convertible securities are senior to common stock in an issuer’s capital structure, but are usually subordinated to similar non-convertible securities.While providing a fixed-income stream (generally higher in yield than the income derivable from common stock but lower than that afforded by a similar non-convertible security), a convertible security also gives an investor the opportunity, through its conversion feature, to participate in the capital appreciation of the issuing company depending upon a market price advance in the convertible security’s underlying common stock. Other Investment Companies and Exchange Traded Funds Risk.The Fund incurs a proportionate share of the expenses of the other investment companies and ETFs in which it invests, which has the effect of increasing the operating expenses of the Fund and thus the costs of your investment in the Fund.ETFs are investment companies that are bought and sold on a securities exchange.The price of investment companies and ETFs can fluctuate within a wide range, and the Fund could lose money by investing in another investment company or ETF if the prices of the underlying securities owned by such investment company or ETF go down.The market price of an ETF’s shares may trade at a premium or discount to its net asset value, meaning that the Fund could pay more to purchase shares of an ETF, or receive less in a sale of shares of an ETF, than the net asset value of the ETF.ETFs are also subject to potential liquidity risk because an active trading market for an ETF’s shares may not develop or be maintained, trading of an ETF’s shares may be halted from time to time, or the shares are de-listed from the exchange.Because inverse ETFs reset each day, their performance can quickly diverge from the performance of the underlying index or benchmark.If the Fund holds an inverse ETF for more than one day, it is possible that the Fund could suffer significant losses even if the long-term performance of the underlying index showed a gain.Inverse ETFs may be more costly than traditional ETFs, and may be less tax-efficient than traditional ETFs, in part because daily resets can cause the ETF to realize significant short-term capital gains that may not be offset by a loss. Table of Contents - Prospectus Institutional Class 9 The Fund is also subject to the specific risks applicable to each investment company or ETF in which it invests.Other investment companies or ETFs may focus their investments in a particular geographic region, industry or type of security.Such concentration may expose those investment companies or ETFs to special risks, including the risk that the particular region, industry or type of security may experience greater volatility and significant underperformance relative to the securities markets generally.By investing in other investment companies and ETFs, the Fund will be affected by the investment policies and strategies employed by the other investment companies and ETFs and the specific securities in which they invest.There is no assurance that the investment objectives of other investment companies or ETFs will be achieved. Portfolio Holdings Information A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the SAI.Disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual and semi-annual reports to Fund shareholders and in the quarterly holdings report on Form N-Q.The annual and semi-annualreports to Fund shareholders will be available by contacting the Roosevelt Strategic Income Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 or calling 1-800-829-4337.The Form N-Q is available on the SEC’s website at www.sec.gov. Management of the Fund The Adviser The Fund has entered into an investment advisory agreement (“Advisory Agreement”) with The Roosevelt Investment Group, Inc., located at 317 Madison Avenue, Suite 1004, New York, New York 10017.Founded in 1990 by Arthur Sheer, the Adviser’s clients consist primarily of corporations, pension accounts, non-profits, endowments and high net worth individuals.As of May 31, 2011, the Adviser had $5,520,609,690 in assets under management and assets under advisement.Under the Advisory Agreement, the Adviser manages the Fund’s investments subject to the supervision of the Board of Trustees.The Fund compensates the Adviser for its services at the annual rate of 0.60% of its average annual net assets, payable on a monthly basis. Fund Expenses.The Fund is responsible for its own operating expenses.Pursuant to an operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its fees and/or reimburse expenses of the Fund to ensure that Total Annual Fund Operating Expenses (exclusive generally of interest, leverage and tax expenses, brokerage commissions, extraordinary expenses, acquired fund fees and expenses and dividends or interest on short positions) for Institutional Shares do not exceed 0.99% of the Fund’s average daily net assets.Any waiver in advisory fees or payment of expenses made by the Adviser may be reimbursed by the Fund in subsequent years if the Adviser so requests.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses at the time of waiver.The Adviser is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement will be reviewed by the Board of Trustees.The Fund must pay its current ordinary operating expenses before the Adviser is entitled to any reimbursement of fees and/or expenses.This agreement is in effect through at least June 9, 2014, and may be terminated only by the Board of Trustees. A discussion regarding the basis of the Board of Trustees’ approval of the Advisory Agreement will be available in the Fund’s next semi-annual report to shareholders. Table of Contents - Prospectus Institutional Class 10 Portfolio Manager and Investment Team Arthur Sheer is the Fund’s portfolio manager, and is primarily responsible for determining the investment strategy to be used by, and the advice to be given to, the Fund.Jason Benowitz, Robert Meyer, John Roscoe, Jason Sheer and Nainesh Shah are members of the Adviser’s investment team, and are responsible for providing research and analyses of portfolio securities, assisting Mr. Sheer in implementing the investment strategy of the Fund and providing day-to-day management of the Fund. Arthur Sheer Mr. Sheer serves as Chairman, CEO, and Chief Investment Officer of the Adviser, and as a lead portfolio manager for the Adviser’s Global Enhanced Fixed Income and Large Cap Core strategies.Mr. Sheer founded the Adviser in 1990.He has 39 years’ experience in the securities industry, including as Research Group Leader of First National Bank of Chicago, Portfolio Manager of Keystone Custodian Funds & Fidelity Management, and as Chief Investment Officer at J. Rothschild and Rothschild affiliated companies.Mr. Sheer received his B.S. from the University of Rhode Island in 1968 and his MBA from Babson College in 1969. Investment Team Jason Benowitz, CFA Mr. Benowitz joined the Adviser in 2009 as a Securities Analyst.Prior to that, Mr. Benowitz was a Principal at Druker Capital, a long/short hedge fund manager from 2008 to 2009, and a Vice President in the U.S. Equity Research Group at Morgan Stanley Investment Management from 2005 to 2008.He also previously served as an investment banking analyst at Merrill Lynch.Mr. Benowitz earned a B.A. in Computer Science from Harvard College and an MBA in Finance and Accounting from The Wharton School at the University of Pennsylvania, where he was a Palmer Scholar.Mr. Benowitz received his CFA charter in 2010. Robert Meyer, CFA Mr. Meyer serves as Managing Director and Portfolio Manager of the Adviser.Mr. Meyer has 45 years of experience in the securities industry.He joined the Adviser in 2007 and, prior to that, he was an owner of Ehrlich Meyer Associates from 1993 to 2007.He was also a Director of Research of Fahnestock & Co. and H.C.Wainwright & Co.Mr. Meyer received his B.A. from Harvard College in 1962 and his MBA from Harvard Business School in 1964. John Roscoe, CFA Mr. Roscoe serves as Portfolio Manager of the Adviser.Mr. Roscoe has 15 years of experience in the securities industry.He joined the Adviser in 2008, and prior to that he worked in Investment Management at Morgan Stanley from 1997 to 2007, as an Analyst with Rockefeller & Co from 1994 to 1997, and a Manager in the Treasury Division of Pfizer.He received his B.S. in 1985 and his MBA in 1990 from Cornell University. Jason Sheer, CFA Mr. Sheer serves as Portfolio Manager and Securities Analyst, and as a lead portfolio manager of the Adviser’s Large Cap Core strategy.Mr. Sheer joined the Adviser in 2005.Prior to that time, he was attending George Washington University where he earned his MBA in 2005 and prior to that, he received his B.A. from Tulane University in 1999. Nainesh Shah, CFA Mr. Shah serves as Senior Securities Analyst for the Adviser.Mr. Shah has 22 years of experience.He joined the Adviser in 1994.Prior to that, he was an Industrial Engineer involved in project financing and industrial cost accounting for Tara Textiles Pvt. Ltd from 1984 to 1989.He received his B.S. from the University of Baroda, India in 1984 and his MBA from Dalhousie University in 1992. Table of Contents - Prospectus Institutional Class 11 The SAI provides additional information about the portfolio manager’s and investment team’s compensation, other accounts managed and ownership of securities in the Fund. Prior Performance of Similar Accounts The Fund recently commenced operations and, as a result, has no prior performance history.The table below provides some indication of the risks of investing in the Fund by showing changes in the performance of the Adviser’s Global Enhanced Fixed Income Composite (the “Composite”) and by comparing its performance with a broad measure of market performance.The performance shown is the performance of all of the Adviser’s fully discretionary taxable and tax-exempt accounts with an account value of over $400,000 managed using investment objectives, policies and strategies that are substantially similar to the investment strategies that the Adviser uses to manage the Fund.The Composite has been managed by the Fund’s portfolio manager since its inception on January 1, 2004.The Fund’s performance may not correspond with the performance of the discretionary private accounts comprising the Composite. The returns are calculated by the Adviser based on total return, including gains or losses plus income, after deducting all costs incurred by the accounts, and include reinvested dividends.The investment management fee schedule for the Composite is 1.00% on the first $10 million of assets under management and 0.50% for all assets under management over $10 million.A minimum annual fee of up to $5,000 per account may also apply.If the private accounts comprising the Composite had been subject to the same fees and expenses as the Fund, the performance of the Composite may have been lower.You should note that once the Fund has a performance history, it will compute and disclose its average annual total return using the standard formula set forth in rules promulgated by the SEC, which differs in certain respects from the methods used to compute total return for the Composite.The performance of the Composite may have been lower had it been calculated using the standard formula promulgated by the SEC.The private accounts comprising the Composite are not subject to certain investment limitations, diversification requirements and other restrictions imposed by the Investment Company Act of 1940, as amended (the “1940 Act”) and the Internal Revenue Code of 1986, as amended.Additionally, if applicable, such limitations, requirements and restrictions might have adversely affected the performance results of the Composite.Past performance of the Composite is not necessarily indicative of the Fund’s future results. The performance data set forth below is for the Composite and is not the performance results of the Fund.This performance data should not be considered indicative of the Fund’s future performance. Total Returns for the periods ending December 31, 2010: One Year Three Years Five Years Since Inception (1/1/2004) Composite (Net of Fees) 5.45% 1.02% 3.59% 4.17% Benchmark Index(1) 7.61% 6.71% 6.33% 5.39% For comparison purposes the composite is measured against a blend of 80% Barclays Capital Intermediate Government / Credit Index and 20% Barclays Capital BB High Yield Index. Table of Contents - Prospectus Institutional Class 12 Shareholder Information Sh are Price The price of the Fund’s shares is the net asset value (“NAV”) per share.The NAV per share is calculated by dividing the value of the Fund’s total assets, less its liabilities, by the number of its shares outstanding.In calculating the NAV, portfolio securities are valued using current market values or official closing prices, if available.The NAV is calculated at the close of regular trading of the New York Stock Exchange (the “NYSE”), which is generally 4:00p.m., Eastern time.The NAV will not be calculated on days that the NYSE is closed for trading. Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.Where the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded.Portfolio securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day.When market quotations are not readily available, a security or other asset is valued at its fair value as determined under fair value pricing procedures approved by the Board of Trustees.These fair value pricing procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced.The Board of Trustees will regularly evaluate whether the Fund’s fair value pricing procedures continue to be appropriate in light of the specific circumstances of the Fund and the quality of prices obtained through the application of such procedures by the Trust’s valuation committee. When fair value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different (higher or lower) from the price of the security quoted or published by others or the value when trading resumes or realized upon its sale.Therefore, if a shareholder purchases or redeems Fund shares when the Fund holds securities priced at a fair value, the number of shares purchased or redeemed may be higher or lower than it would be if the Fund was using market value pricing. In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund’s NAV is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day.If such events occur, the Fund will value foreign securities at fair value, taking into account such events, in calculating the NAV.In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated.The Adviser anticipates that the Fund’s portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable. How to Purchase Shares All purchase requests received in good order by the Fund’s transfer agent, U.S. Bancorp Fund Services, LLC (the “Transfer Agent”) or by an authorized financial intermediary (an “Authorized Intermediary,” as defined below) before the close of the NYSE (generally 4:00p.m., Eastern time) will be processed at that day’s NAV per share.Purchase requests received by the Transfer Agent or an Authorized Intermediary after the close of the NYSE (generally 4:00p.m., Eastern time) will receive the next business day’s NAV per share.An Authorized Intermediary is a financial intermediary that has made arrangements with the Fund to receive purchase and redemption orders on its behalf.For additional information about purchasing shares through financial intermediaries, please see “Purchasing Shares Through a Financial Intermediary,” below. Table of Contents - Prospectus Institutional Class 13 All account applications (each an “Account Application”) to purchase Fund shares is subject to acceptance by the Fund and is not binding until so accepted.The Fund reserves the right to reject any purchase order if, in the Fund’s discretion, it is in its best interest to do so.For example, a purchase order may be refused if it appears so large that it would disrupt the management of the Fund.Purchases may also be rejected from persons believed to be “market-timers,” as described under “Tools to Combat Frequent Transactions,” below.A service fee, currently $25, as well as any loss sustained by the Fund, will be deducted from a shareholder’s account for any purchases that do not clear.The Fund and the Transfer Agent will not be responsible for any losses, liability, cost or expense resulting from rejecting any purchase order.Your order will not be accepted until a completed Account Application is received by the Fund or the Transfer Agent. Shares of the Fund have not been registered for sale outside of the United States.The Fund generally does not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Minimum Investment Amounts Share Purchase Amounts Institutional Shares Minimum Initial Investment – All Accounts $25,000 Minimum Subsequent Investment – Retirement Accounts $1,000 Minimum Subsequent Investment – All Other Accounts $1,000 Automatic Investment Plan –Monthly Minimum $1,000 The Fund reserves the right to waive the minimum initial investment or minimum subsequent investment amounts at its discretion.The minimum investment may be modified for certain financial intermediaries that submit trades on behalf of underlying investors. Certain intermediaries also may have investment minimums, which may differ from the Funds’ minimums, and may be waived at the intermediaries’ discretion.Shareholders will be given at least 30 days’ written notice of any increase in the minimum dollar amount of initial or subsequent investments. Purchase Requests Must be Received in Good Order Your share price will be the next NAV per share calculated after the Transfer Agent or your Authorized Intermediary receives your purchase request in good order.“Good order” means that your purchase request includes: · the name of the Fund; · the dollar amount of shares to be purchased; · your Account Application or investment stub; and · a check payable to ”Roosevelt Strategic Income Fund”. The Fund reserves the right to change the requirements of “good order” at any time without notice. Table of Contents - Prospectus Institutional Class 14 Investing by Telephone.If you have completed the “Telephone Options - Purchase Authorization” section of the Account Application, you may purchase additional shares by telephoning the Fund toll free at 1-800-829-4337.This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic financial institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.The minimum telephone purchase amount is $1,000.If your order is received prior to the close of the NYSE (generally 4:00 p.m., Eastern time), shares will be purchased in your account at the price determined on the day your order is placed.During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to place your telephone transaction. Purchase by Mail.To purchase Fund shares by mail, simply complete and sign the Account Application and mail it, along with a check made payable to the Fund: Regular Mail Overnight or Express Mail Roosevelt Strategic Income Fund Roosevelt Strategic Income Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. Therefore, deposit in the mail or with such services, or receipt at the U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent.All purchase checks must be in U.S. dollars drawn on a domestic financial institution.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. Purchase by Wire.If you are making your first investment in the Fund, before you wire funds the Transfer Agent must have a completed Account Application.You can mail or use an overnight service to deliver your Account Application to the Transfer Agent at the above address.Upon receipt of your completed Account Application, the Transfer Agent will establish an account for you.Once your account has been established, you may instruct your bank to send the wire.Prior to sending the wire, please call the Fund at 1-800-829-4337 to advise them of the wire and to ensure proper credit upon receipt.Your bank must include the name of the Fund, your name and your account number so that monies can be correctly applied.Your bank should transmit immediately available funds by wire to: Wire to: U.S. Bank N.A. ABA Number: Credit: U.S. Bancorp Fund Services, LLC Account: 112-952-137 Further Credit: Roosevelt Strategic Income Fund (Shareholder Name/Account Registration) (Shareholder Account Number) Wired funds must be received prior to the close of the NYSE (generally 4:00 p.m., Eastern time) to be eligible for same day pricing.The Fund and U.S. Bank, N.A., the Fund’s custodian, are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. Table of Contents - Prospectus Institutional Class 15 Subsequent Investments.You may add to your account at any time by purchasing shares by mail, by telephone or by wire.You must call to notify the Fund at 1-800-829-4337 before wiring.An investment stub, which is attached to your individual account statement, should accompany any investments made through the mail.All purchase requests must include your shareholder account number. Automatic Investment Plan.For your convenience, the Fund offers an Automatic Investment Plan (“AIP”).Under the AIP, after your initial investment, you may authorize the Fund to withdraw automatically from your personal checking or savings account an amount that you wish to invest, which must be at least $1,000 on a monthly basis.In order to participate in the AIP, your bank must be a member of the ACH network.If you wish to enroll in the AIP, complete the appropriate section in the Account Application.The Fund may terminate or modify this privilege at any time.You may terminate your participation in the AIP at any time by notifying the Transfer Agent five days prior to the effective date.A fee will be charged if your bank does not honor the AIP draft for any reason. Purchasing Shares Through a Financial Intermediary.Investors may be charged a fee if they effect transactions through a financial intermediary.If you are purchasing shares through a financial intermediary, you must follow the procedures established by your financial intermediary.Your financial intermediary is responsible for sending your purchase order and wiring payment to the Transfer Agent.Your financial intermediary holds the shares in your name and receives all confirmations of purchases and sales.Financial intermediaries placing orders for themselves or on behalf of their customers should call the Fund toll free at 1-800-829-4337, or follow the instructions listed in the sections above entitled “Investing by Telephone,” “Purchase by Mail” and “Purchase by Wire.” If you place an order for the Fund’s shares through a financial intermediary that is not an Authorized Intermediary in accordance with such financial intermediary’s procedures, and such financial intermediary then transmits your order to the Transfer Agent in accordance with the Transfer Agent’s instructions, your purchase will be processed at the NAV next calculated after the Transfer Agent receives your order.The financial intermediary must promise to send to the Transfer Agent immediately available funds in the amount of the purchase price in accordance with the Transfer Agent’s procedures.If payment is not received within the time specified, the Transfer Agent may rescind the transaction and the financial intermediary will be held liable for any resulting fees or losses.In the case of Authorized Intermediaries that have made satisfactory payment or redemption arrangements with the Fund, orders will be processed at the NAV next calculated after receipt by the Authorized Intermediary, consistent with applicable laws and regulations. Financial intermediaries, including Authorized Intermediaries, may set cut-off times for the receipt of orders that are earlier than the cut-off times established by the Fund.For more information about your financial intermediary’s rules and procedures, and whether your financial intermediary is an Authorized Intermediary, you should contact your financial intermediary directly. Anti-Money Laundering Program.The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”) and related anti-money laundering laws and regulations.To ensure compliance with these laws, the Account Application asks for, among other things, the following information for all “customers” seeking to open an “account” (as those terms are defined in rules adopted pursuant to the USA PATRIOT Act): · full name; · date of birth (individuals only); · Social Security or taxpayer identification number; and · permanent street address (a P.O. Box number alone is not acceptable). Table of Contents - Prospectus Institutional Class 16 Accounts opened by entities, such as corporations, limited liability companies, partnerships or trusts, will require additional documentation.Please note that if any information listed above is missing, your Account Application will be returned and your account will not be opened.In compliance with the USA PATRIOT Act and other applicable anti-money laundering laws and regulations, the Transfer Agent will verify the information on your application as part of the Program.The Fund reserves the right to request additional clarifying information and may close your account if such clarifying information is not received by the Fund within a reasonable time of the request or if the Fund cannot form a reasonable belief as to the true identity of a customer.If you require additional assistance when completing your application, please contact the Transfer Agent at 1-800-829-4337. How toRedeem Shares In general, orders to sell or “redeem” shares may be placed directly with the Fund or through a financial intermediary.However, if you originally purchased your shares through a financial intermediary, your redemption order must be placed with the same financial intermediary in accordance with the procedures established by that financial intermediary.Your financial intermediary is responsible for sending your order to the Transfer Agent and for crediting your account with the proceeds.You may redeem all or part of your investment in the Fund’s shares on any business day that the applicable Fund calculates its NAV.To redeem shares directly with the Fund, you must contact the Fund either by mail or by telephone to place a redemption request.Your redemption request must be received in good order (as discussed under “Payment of Redemption Proceeds,” below) prior to the close of the regular trading session of the NYSE (generally 4:00 p.m., Eastern time) by the Transfer Agent or by your Authorized Intermediary in order to obtain that day’s closing NAV.Redemption requests received by the Fund or an Authorized Intermediary after the close of the NYSE will be treated as though received on the next business day. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding. Payment of Redemption Proceeds.You may redeem your Fund shares at a price equal to the NAV per share next determined after the Transfer Agent or your Authorized Intermediary receives your redemption request in good order.Your redemption request cannot be processed on days the NYSE is closed.All requests received by the Fund in good order before the close of the regular trading session of the NYSE (generally 4:00 p.m., Eastern time) will usually be sent on the next business day. A redemption request will be deemed in “good order” if it includes: · the shareholder’s name; · the name of the Fund; · the account number; · the share or dollar amount to be redeemed; and · signatures by all shareholders on the account and signature guarantee(s), if applicable. The Fund reserves the right to change the requirements of “good order” at any time without notice. You may have a check sent to the address of record, proceeds may be wired to your pre-established bank account or proceeds may be sent via electronic funds transfer through the ACH network using the bank instructions previously established for your account.Redemption proceeds will typically be sent on the business day following your redemption.Wires are subject to a $15 fee.There is no charge to have proceeds sent via ACH; however, funds are typically credited to your bank within two to three days after redemption.In all cases, proceeds will be processed within seven calendar days after the Fund receives your redemption request. Table of Contents - Prospectus Institutional Class 17 Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, it may delay sending the proceeds until the payment is collected, which may take up to 12 calendar days from the purchase date.Furthermore, there are certain times when you may be unable to sell Fund shares or receive proceeds.Specifically, the Fund may suspend the right to redeem shares or postpone the date of payment upon redemption for more than seven calendar days: (1)for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2)for any period during which an emergency exists as a result of which disposal by the Fund of securities owned by it is not reasonably practicable or it is not reasonably practicable for the Fund to fairly determine the value of its net assets; or (3)for such other periods as the SEC may permit for the protection of shareholders.Your ability to redeem shares online or by telephone may be delayed or restricted after you change your address online or by telephone.You may change your address at any time by a written request, addressed to the Transfer Agent.Confirmations of an address changes will be sent to both your old and new address. Redemption proceeds will be sent to the address of record.The Fund is not responsible for interest lost on redemption amounts due to lost or misdirected mail. Signature Guarantees.The Transfer Agent may require a signature guarantee for certain redemption requests.A signature guarantee ensures that your signature is genuine and protects you from unauthorized account redemptions.Signature guarantees can be obtained from banks and securities dealers, but not from a notary public.A signature guarantee of each owner is required in the following situations: · if ownership is being changed on your account; · when redemption proceeds are payable or sent to any person, address or bank account not on record; · if a change of address request has been received by the Transfer Agent within the last 15 days; and · for all redemptions in excess of $100,000 from any shareholder account. Non-financial transactions, including establishing or modifying certain services on an account, may require a signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution source. In addition to the situations described above, the Fund and/or the Transfer Agent reserve the right to require a signature guarantee or other acceptable signature verification in other instances based on the circumstances relative to the particular situation. Redemption by Mail.You can execute most redemptions by furnishing an unconditional written request to the Fund to redeem your shares at the current NAV per share.Redemption requests in writing should be sent to the Transfer Agent at: Regular Mail Overnight or Express Mail Roosevelt Strategic Income Fund Roosevelt Strategic Income Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 Table of Contents - Prospectus Institutional Class 18 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, deposit in the mail or with such services, or receipt at the U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Wire Redemption.Wire transfers may be arranged to redeem shares.However, the Transfer Agent charges a fee, currently $15, per wire redemption against your account on dollar specific trades, and from proceeds on complete redemptions and share-specific trades. Telephone Redemption.If you have been authorized to perform telephone transactions (either by completing the required portion of your Account Application or by subsequent arrangement in writing with the Fund), you may redeem shares, in amounts of $100,000 or less, by instructing the Fund by telephone at 1-800-829-4337.A signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution source may be required of all shareholders in order to qualify for or to change telephone redemption privileges on an existing account.Telephone redemptions will not be made if you have notified the Transfer Agent of a change of address within 15 days before the redemption request.If you have a retirement account, you may not redeem shares by telephone.During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to place your telephone transaction.The Fund is not responsible for delays due to communication or transmission outages or failures. Note:Neither the Fund nor any of its service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the Fund will use reasonable procedures, such as requesting that you correctly state: · your Fund account number; · the name in which your account is registered; or · the Social Security or taxpayer identification number under which the account is registered. Systematic Withdrawal Program.The Fund offers a systematic withdrawal plan (the “SWP”) whereby shareholders or their representatives may request a redemption in a specific dollar amount be sent to them each month, calendar quarter or annually.Investors may choose to have a check sent to the address of record, or proceeds may be sent to a pre-designated bank account via the ACH network.To start this program, your account must have Fund shares with a value of at least $10,000, and the minimum payment amount is $100.This program may be terminated or modified by the Fund at any time.Any request to change or terminate your SWP should be communicated in writing or by telephone to the Transfer Agent no later than five days before the next scheduled withdrawal.A withdrawal under the SWP involves redemption of Fund shares, and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the amounts credited to your account, the account ultimately may be depleted.To establish the SWP, complete the SWP section of the Account Application.Please call 1-800-829-4337 for additional information regarding the SWP. The Fund’s Right to Redeem an Account.The Fund reserves the right to redeem the shares of any shareholder whose account balance is less than $2,500, other than as a result of a decline in the NAV of the Fund or for market reasons.The Fund will provide a shareholder with written notice 30 days prior to redeeming the shareholder’s account. Table of Contents - Prospectus Institutional Class Tools to Combat Frequent Transactions The Fund is intended for long-term investors.Short-term “market-timers” who engage in frequent purchases and redemptions may disrupt the Fund’s investment program and create additional transaction costs that are borne by all of the Fund’s shareholders.The Board of Trustees has adopted polices and procedures that are designed to discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm performance.The Fund takes steps to reduce the frequency and effect of these activities in the Fund.These steps include, among other things, monitoring trading activity and using fair value pricing.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.The Fund seeks to exercise its judgment in implementing these tools to the best of its abilities in a manner that it believes is consistent with shareholder interests.Except as noted herein, the Fund applies all restrictions uniformly in all applicable cases. Monitoring Trading Practices.The Fund monitors selected trades in an effort to detect excessive short-term trading activities.If, as a result of this monitoring, the Fund believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Fund seeks to act in a manner that it believes is consistent with the best interests of its shareholders.The Fund uses a variety of techniques to monitor for and detect abusive trading practices.These techniques may change from time to time as determined by the Fund in its sole discretion.To minimize harm to the Fund and its shareholders, the Fund reserves the right to reject any purchase order (but not a redemption request), in whole or in part, for any reason and without prior notice.The Fund may decide to restrict purchase and sale activity in its shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect Fund performance. Fair Value Pricing.The Fund employs fair value pricing selectively to ensure greater accuracy in its daily NAVs and to prevent dilution by frequent traders or market timers who seek to take advantage of temporary market anomalies.The Board of Trustees has developed procedures which utilize fair value pricing when reliable market quotations are not readily available or the Fund’s pricing service does not provide a valuation (or provides a valuation that, in the judgment of the Adviser, does not represent the security’s fair value), or when, in the judgment of the Adviser, events have rendered the market value unreliable.Valuing securities at fair value involves reliance on judgment.Fair value determinations are made in good faith in accordance with procedures adopted by the Board of Trustees.There can be no assurance that the Fund will obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share.More detailed information regarding fair value pricing can be found in this Prospectus under the heading entitled “Share Price.” Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Fund handles, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive.In particular, since the Fund receives purchase and sale orders through Authorized Intermediaries that use group or omnibus accounts, the Fund cannot always detect frequent trading.However, the Fund will work with Authorized Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades.In this regard, the Fund has entered into information sharing agreements with Authorized Intermediaries pursuant to which these intermediaries are required to provide to the Fund, at the Fund’s request, certain information relating to their customers investing in the Fund through non-disclosed or omnibus accounts.The Fund will use this information to attempt to identify abusive trading practices.Authorized Intermediaries are contractually required to follow any instructions from the Fund to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of the Fund’s policies.However, the Fund cannot guarantee the accuracy of the information provided to it from Authorized Intermediaries and cannot ensure that they will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a result, the Fund’s ability to monitor and discourage abusive trading practices in non-disclosed and omnibus accounts may be limited. Table of Contents - Prospectus Institutional Class 20 Other Fund Policies Telephone Transactions.If you elect telephone privileges on the account application or in a letter to the Fund, you may be responsible for any fraudulent telephone orders as long as the Fund has taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. During periods of significant economic or market change, telephone transactions may be difficult to complete.If you are unable to contact the Fund by telephone, you may also mail the requests to the Fund at the address listed previously in the “How to Purchase Shares” section. Telephone trades must be received by or prior to the close of the NYSE (generally 4:00 p.m., Eastern time).During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to the close of the NYSE. Redemption in Kind.The Fund generally pays redemption proceeds in cash.However, the Trust has filed a notice of election under Rule 18f-1 under the 1940 Act with the SEC, under which the Trust has reserved the right to redeem in kind under certain circumstances, meaning that redemption proceeds are paid in liquid securities with a market value equal to the redemption price. Policies of Other Financial Intermediaries.An Authorized Intermediary or its designee may establish policies that differ from those of the Fund.For example, the institution may charge transaction fees, set higher minimum investments or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Please contact your Authorized Intermediary for details. The Adviser retains the right to close the Fund (or partially close the Fund) to new purchases if it is determined to be in the best interest of shareholders.Based on market and Fund conditions, the Adviser may decide to close the Fund to new investors, all investors or certain classes of investors (such as fund supermarkets) at any time.If the Fund is closed to new purchases it will continue to honor redemption requests, unless the right to redeem shares has been temporarily suspended as permitted by federal law. Householding. In an effort to decrease costs, the Fund intends to reduce the number of duplicate prospectuses and annual and semi-annual reports you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders the Fund reasonably believes are from the same family or household.If you would like to discontinue householding for your accounts, please call toll-free at 1-800-829-4337 to request individual copies of these documents.Once the Fund receives notice to stop householding, the Fund will begin sending individual copies 30 days after receiving your request.This policy does not apply to account statements. Inactive Accounts.Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws. Table of Contents - Prospectus Institutional Class 21 Distribution of Fund Shares The Distributor Quasar Distributors, LLC (the “Distributor”) is located at 615 East Michigan Street, Milwaukee, Wisconsin 53202, and serves as distributor and principal underwriter to the Fund.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc.Shares of the Fund are offered on a continuous basis. Payments to Financial Intermediaries The Fund may pay service fees to intermediaries, such as banks, broker-dealers, financial advisors or other financial institutions, including affiliates of the Adviser, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus accounts, other group accounts or accounts traded through registered securities clearing agents. The Adviser, out of its own resources and without additional cost to the Fund or its shareholders, may provide additional cash payments or non-cash compensation to intermediaries who sell shares of the Fund.These payments and compensation are in addition to service fees paid by the Fund, if any.Payments are generally made to intermediaries that provide shareholder servicing, marketing support or access to sales meetings, sales representatives and management representatives of the intermediary.Compensation may also be paid to intermediaries for inclusion of the Fund on a sales list, including a preferred or select sales list or in other sales programs.Compensation may be paid as an expense reimbursement in cases in which the intermediary provides shareholder services to the Fund.The Adviser may also pay cash compensation in the form of finder’s fees that vary depending on the dollar amount of the shares sold. Distributions and Taxes Distributions The Fund will make distributions of net investment income and net capital gains, if any, at least annually, typically during the month of December.The Fund may make additional distributions if deemed to be desirable at another time during the year. All distributions will be reinvested in Fund shares unless you choose one of the following options: (1)receive distributions of net capital gains in cash, while reinvesting net investment income distributions in additional Fund shares; (2)receive all distributions in cash; or (3) reinvest net capital gain distributions in additional Fund shares, while receiving distributions of net investment income in cash. If you wish to change your distribution option, write to the Transfer Agent in advance of the payment date of the distribution.However, any such change will be effective only as to distributions for which the record date is five or more business days after the Transfer Agent has received the written request. If you elect to receive distributions in cash and the U.S. Postal Service is unable to deliver your check, or if a check remains uncashed for six months, the Fund reserves the right to reinvest the distribution check in your account at the Fund’s then current NAV per share and to reinvest all subsequent distributions. Tax Consequences Distributions of the Fund’s net investment company taxable income (which includes, but is not limited to, interest, dividends, net short-term capital gains and net gains from foreign currency transactions), if any, are generally taxable to the Fund’s shareholders as ordinary income.To the extent that the Fund’s distributions of net investment company taxable income are reported as attributable to “qualified dividend” income, such income may be subject to tax at the reduced rate of federal income tax applicable to non-corporate shareholders for net long-term capital gains, if certain holding period requirements have been satisfied by the shareholder.To the extent the Fund’s distributions of net investment company taxable income are attributable to net short-term capital gains, such distributions will be treated as ordinary income for the purposes of income tax reporting and will not be available to offset a shareholder’s capital losses from other investments. Table of Contents - Prospectus Institutional Class 22 To the extent that the Fund’s distributions of net capital gains (net long-term capital gains less net short-term capital losses) are reported as capital gain dividends, such distributions will generally be taxable as long-term capital gains (currently at a maximum rate of 15%) regardless of the length of time that a shareholder has owned Fund shares. You will be taxed in the same manner whether you receive your distributions (whether of net investment company taxable income or net capital gains) in cash or reinvest them in additional Fund shares.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record on a date in such a month and paid the following January are taxable as if received on December 31. Shareholders who sell, exchange or redeem shares generally will have a capital gain or loss from the sale, exchange or redemption.The amount of the gain or loss and the applicable rate of federal income tax will depend generally upon the amount paid for the shares, the amount received from the sale, exchange or redemption and how long the shares were held by a shareholder.Any loss arising from the sale, exchange or redemption of shares held for six months or less, however, is treated as a long-term capital loss to the extent of any amounts treated as distributions of net capital gain received on such shares.In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales or similar transactions is not counted.If you purchase Fund shares within 30 days before or after redeeming other Fund shares at a loss, all or part of that loss will not be deductible and will instead increase the basis of the newly purchased shares. The federal tax status of all distributions made by the Fund for the preceding year will be annually reported to shareholders.Distributions by the Fund may also be subject to state and local taxes.Additional tax information may be found in the SAI. This section is not intended to be a full discussion of federal tax laws and the effect of such laws on you.There may be other federal, state, foreign or local tax considerations applicable to a particular investor.You are urged to consult your own tax adviser. Financial Highlights Because the Fund has recently commenced operations, there are no financial highlights available at this time. Table of Contents - Prospectus Institutional Class 23 PRIVACY NOTICE The Fund collects non-public personal information about you from the following sources: · information the Fund receives about you on applications or other forms; · information you give the Fund orally; and/or · information about your transactions with the Fund or others. The Fund does not disclose any non-public personal information about its shareholders or former shareholders without the shareholder’s authorization, except as permitted by law or in response to inquiries from governmental authorities.The Fund may share information with affiliated parties and unaffiliated third parties with whom it has contracts for servicing the Fund.The Fund will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibility.All shareholder records will be disposed of in accordance with applicable law.The Fund maintains physical, electronic and procedural safeguards to protect your non-public personal information and requires third parties to treat your non-public personal information with the same high degree of confidentiality. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank or trust company, the privacy policy of your financial intermediary governs how your non-public personal information is shared with unaffiliated third parties. Table of Contents - Prospectus Institutional Class Investment Adviser The Roosevelt Investment Group, Inc. 317 Madison Avenue, Suite 1004 New York, New York 10017 Independent Registered Public Accounting Firm Cohen Fund Audit Services, Ltd. 800 Westpoint Parkway, Suite 1100 Westlake, Ohio 44145 Legal Counsel Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 Custodian U.S. Bank, N.A. Custody Operations 1555 North River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Transfer Agent, Fund Accountant and Fund Administrator U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Table of Contents - Prospectus Institutional Class Roosevelt Strategic Income Fund A series of Trust for Professional Managers FOR MORE INFORMATION You can find more information about the Fund in the following documents: Statement of Additional Information The SAI provides additional details about the investments and techniques of the Fund and certain other additional information.A current SAI is on file with the SEC and is incorporated into this Prospectus by reference.This means that the SAI is legally considered a part of this Prospectus even though it is not physically within this Prospectus. Annual and Semi-Annual Reports The Fund’s annual and semi-annual reports will provide the most recent financial reports and portfolio listings.The annual reports will contain a discussion of the market conditions and investment strategies that affected the Fund’s performance during the Fund’s prior fiscal period. You can obtain a free copy of these documents (when they become available), request other information, or make general inquiries about the Fund by calling the Fund (toll-free) at 1-800-829-4337or by writing to: Roosevelt Strategic Income Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 You can review and copy information, including the Fund’s reports and SAI, at the SEC’s Public Reference Room in Washington, D.C.You can obtain information on the operation of the Public Reference Room by calling (202)551-8090.Reports and other information about the Fund is also available: · free of charge from the SEC’s EDGAR database on the SEC’s Internet website at http://www.sec.gov; · for a fee, by writing to the SEC’s Public Reference Room, treet, N.E., Washington, D.C. 20549-1520; or · for a fee, by electronic request at the following e-mail address: publicinfo@sec.gov. (The Trust’s SEC Investment Company Act of 1940 file number is 811-10401) Table of Contents - Prospectus Institutional Class Roosevelt Strategic Income Fund Investor Shares (Trading Symbol: RSTNX) Prospectus June 9, 2011 The Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus Investor Class Roosevelt Strategic Income Fund A series of Trust for Professional Managers (the “Trust”) Investor Shares TABLE OF CONTENTS SUMMARY SECTION 1 Roosevelt Strategic Income Fund 1 INVESTMENT STRATEGIES, RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 5 Investment Objective 5 Principal Investment Strategies 5 Principal Risks of Investing in the Fund 6 Portfolio Holdings Information 10 MANAGEMENT OF THE FUND 10 The Adviser 10 Portfolio Manager and Investment Team 11 Prior Performance of Similar Accounts 12 SHAREHOLDER INFORMATION 13 Share Price 13 How to Purchase Shares 13 How to Redeem Shares 17 Tools to Combat Frequent Transactions 20 Other Fund Policies 21 DISTRIBUTION OF FUND SHARES 22 The Distributor 22 Rule 12b-1 Distribution and shareholder Servicing Plan 22 Payments to Financial Intermediaries 22 DISTRIBUTIONS AND TAXES 22 Distributions 22 Tax Consequences 23 FINANCIAL HIGHLIGHTS 23 This prospectus applies to Investor Shares of the Roosevelt Strategic Income Fund (the “Fund”), which are not currently being offered for purchase.The Fund also has an Institutional share class, which are currently offered for purchase in a separate prospectus. Summary Section Roosevelt Strategic Income Fund Investment Objective Roosevelt Strategic Income Fund (the “Fund”) seeks total return income generation with capital appreciation, while managing downside risk. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Investor Shares None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.60% Distribution and Service (12b-1) Fees 0.25% Other Expenses(1) 0.44% Acquired Fund Fees and Expenses(1) 0.02% Total Annual Fund Operating Expenses 1.31% Fee Waiver/Expense Reimbursement 0.05% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 1.26% Because the Fund is new, these expenses are based on estimated amounts for the Fund’s current fiscal year. (2) Pursuant to an operating expense limitation agreement between The Roosevelt Investment Group, Inc., the Fund’s investment adviser (the “Adviser”) and the Fund, the Adviser has agreed to waive its management fees and/or reimburse Fund expenses to ensure that Total Annual Fund Operating Expenses (exclusive generally of interest, acquired fund fees and expenses, leverage and tax expenses, dividends and interest expenses on short positions, brokerage commissions and extraordinary expenses) for Investor Shares do not exceed 1.24% of the Fund’s average annual net assets, through June 9, 2014.The operating expense limitation agreement can be terminated only by, or with the consent of, the Trust’s Board of Trustees (the “Board of Trustees”).The Adviser is permitted to be reimbursed for management fee reductions and/or expense payments made in the prior three fiscal years, subject to the applicable limitation on Fund expenses. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Investor Shares One Year Three Years $128 $400 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund’s performance. Table of Contents - Prospectus Investor Class 1 Principal Investment Strategies To achieve its investment objective, the Fund invests in a broad range of income-producing investments throughout the world, primarily through investments in fixed income obligations of any duration or maturity that are issued by U.S. and foreign companies, the U.S. government and its agencies, and foreign sovereign issuers.The Fund’s investments in fixed income securities may include securities of any rating or quality, including securities that have been rated below investment grade by a nationally recognized statistical ratings organization (“NRSRO”), commonly referred to as “junk bonds” or “high yield bonds.”The Fund’s investments in foreign securities may include securities of issuers located in emerging markets.The Fund may invest in securities denominated in U.S. dollars or foreign currencies, and may enter into forward currency contracts in anticipation of changes in currency exchange rates. In addition to fixed income securities, the Fund may invest in income-producing preferred stocks and convertible securities of U.S. and foreign companies of any market capitalization.The Fund may buy or sell derivative instruments, including options, futures contracts and swap agreements, in order to gain exposure to particular securities or markets, in connection with hedging transactions and to increase total return.In addition to direct investments in fixed income securities or income-producing equity securities, the Fund may invest in other investment companies and exchange-traded funds (“ETFs”) that invest in these types securities.The Fund may invest in inverse ETFs as a hedge against falling market prices. In determining which securities to buy for the Fund, the Adviser attempts to achieve the Fund’s investment objective by applying a combination of the following factors: ● Top-down macroeconomic analysis: The Adviser looks at general economic conditions to try to forecast which industry will generate the best returns.The Adviser then looks for individual issuers within a chosen industry.The Adviser seeks to identify possible undercurrents of structural economic, political, social, demographic, and/or industry-specific change that may affect an industry, sector or specific security’s relative value. ● Bottom-up fundamental analysis: The Adviser may select an investment based on the individual attributes of a single issuer based on the Adviser’s belief that the issuer has good prospects for strong returns, regardless of industry or macroeconomic factors. ● Relative Value:The Adviser determines which issuers it believes offer the best relative value within each sector and then decides which available securities of that issuer to purchase. ● Fundamental credit analysis: The Adviser analyzes an issuer’s ability to meet its debt obligations.Through this analysis, the Adviser seeks to identify the appropriate level of default risk associated with investing in a specific security. The Fund may sell a portfolio security or reduce a holding when: (1) the holding has grown too large in the Adviser’s opinion; (2) the security reaches the Adviser’s price objective; (3) the outlook for the security’s credit quality deteriorates; (4) there is a change in the security’s risk/return characteristics; (5) macro-structural factors play out or fail to materialize as expected by the Adviser; or (6) a relatively more attractive investment opportunity becomes available. Principal Risks Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund over short or even long periods of time.The principal risks of investing in the Fund are: Table of Contents - Prospectus Investor Class 2 · General Market Risk.The risk that certain securities selected for the Fund’s portfolio may be worth less than the price originally paid for them, or less than they were worth at an earlier time. · New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size. · Management Risk.The risk that the Adviser’s judgments about the attractiveness, value and potential appreciation of the Fund’s investments may prove to be incorrect and that the investment strategies employed by the Adviser in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other similar investment vehicles having similar investment strategies. · Fixed Income Securities Risks.Interest rates may go up resulting in a decrease in the value of the fixed income securities held by the Fund.Credit risk is the risk that an issuer will not make timely payments of principal and interest.There is also the risk that an issuer may “call,” or repay, its high yielding bonds before their maturity dates.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain fixed income securities may make it more difficult to sell or buy a security at a favorable price or time. · High-Yield Fixed Income Securities Risk.The fixed income securities held by the Fund that are rated below investment grade are subject to additional risk factors such as increased possibility of default, illiquidity of the security, and changes in value based on public perception of the issuer.Such securities are generally considered speculative because they present a greater risk of loss, including default, than higher quality debt securities. · Government-Sponsored Entities Risk.The Fund invests in securities issued or guaranteed by government-sponsored entities.However, these securities may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing agency. · Foreign Securities and Emerging Markets Risks.Investing in foreign securities includes risks relating to governmental, political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices, including fluctuations in foreign currencies.Countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. · Derivative Securities Risk.The risk that the Fund’s use of derivatives will cause losses due to the unexpected effect of market movements on a derivative’s price, or because the derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Fund is unable to liquidate a position because of an illiquid secondary market.Options and futures may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to the risk assumed.In addition, the value of an option or future may not correlate perfectly to the underlying securities index or overall securities markets.A swap agreement may not be assigned without the consent of the counterparty, and may result in losses in the event of a default or bankruptcy of the counterparty. · Preferred Stock Risk.Preferred stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.The dividend on a preferred stock may be changed or omitted by the issuer, and participation in the growth of an issuer may be limited. Table of Contents - Prospectus Investor Class 3 · Convertible Securities Risk.The market value of a convertible security performs like that of a regular debt security, that is, if market interest rates rise, the value of the convertible security falls. · Other Investment Companies and Exchange Traded Funds Risk.The Fund will bear indirect fees and expenses charged by other investment companies and ETFs in which it invests in addition to the Fund’s direct fees and expenses, and will also indirectly bear the principal risks of those other investment companies and ETFs.The market price of an ETF’s shares may trade at a discount to their net asset value, or an active trading market for an ETF’s shares may not develop or be maintained.Because inverse ETFs reset each day, their performance can quickly diverge from the performance of the underlying index or benchmark.Inverse ETFs may be more costly than traditional ETFs, and may be less tax-efficient than traditional ETFs. Performance When the Fund has been in operation for a full calendar year, performance information will be shown here.Updated performance information will be available by calling the Fund toll-free at 1-800-829-4337. Management Investment Adviser The Roosevelt Investment Group, Inc. is the Fund’s investment adviser. Portfolio Management Arthur Sheer, Chairman, Chief Executive Officer and Chief Investment Officer of the Adviser, has served as the Fund’s portfolio manager since June 2011. Purchase and Sale of Fund Shares Investor Shares of the Fund are not currently available for purchase.You may conduct transactions (share purchases or redemptions) via written request by mail (Roosevelt Strategic Income Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transaction, or by contacting the Fund by telephone at 1-800-829-4337.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.Minimum initial and subsequent investment amounts are shown below. Share Purchase Amounts Investor Shares Minimum Initial Investment – All Accounts $1,000 Minimum Subsequent Investment – Retirement Accounts $100 Minimum Subsequent Investment – All Other Accounts $1,000 Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer, or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your adviser or visit your financial intermediary’s website for more information. Table of Contents - Prospectus Investor Class 4 Investment Strategies, Risks and Disclosure of Portfolio Holdings Investment Objective The Fund seeks total return income generation with capital appreciation, while managing downside risk. The investment objective may be changed without the approval of the Fund’s shareholders upon 60 days’ prior written notice to shareholders. Principal Investment Strategies The Fund invests in a broad range of income-producing investments throughout the world, primarily through investments in fixed income obligations of any duration or maturity that are issued by U.S. and foreign companies, the U.S. government and its agencies, and foreign sovereign issuers.The Fund may invest in fixed income securities of any rating or quality, including securities that fall below investment grade, as rated by an NRSRO, commonly referred to as “junk bonds” or “high yield bonds.”However, the Fund may hold a fixed income security rated as in default if a downgrade occurs after the security has been purchased.Securities that are rated lower than investment grade generally provide high income in an effort to compensate investors for their higher risk of default, which is the failure to make required interest or principal payments.Issuers of below investment grade include small or relatively new companies lacking the history or capital to merit investment grade status, former blue chip companies downgraded because of financial problems, companies electing to borrow heavily to finance or avoid takeover or buyout and firms with heavy debt loads.The maturities and durations of all fixed income securities may vary widely depending on market conditions, the quality of the securities in which the Fund is invested, and where the Adviser believes the markets are in the investment cycle. The Fund may invest in securities of foreign issuers that are not publicly traded in the United States, and may purchase and sell foreign currency on a spot basis.The Fund may also invest in American Depositary Receipts (“ADRs”) and foreign securities that are publicly traded on a U.S. exchange.Some of the securities in which the Fund may invest may be located in developing or emerging markets.The Fund may invest in securities denominated in foreign currencies, and may enter into forward currency contracts in anticipation of changes in currency exchange rates. In addition to fixed income securities, the Fund may invest in income-producing preferred stocks and convertible securities of U.S. and foreign companies of any market capitalization.In addition to direct investments in fixed income securities or income-producing equity securities, the Fund may invest in other investment companies and exchange-traded funds (“ETFs”) that invest in these types of securities.The Fund may invest in inverse ETFs as a hedge against falling market prices. The Fund may use derivatives for risk management purposes, including to gain exposure to various markets in a cost efficient manner, to reduce transaction costs, alter duration or to remain fully invested.The Fund may also invest in derivatives to protect it from broad fluctuations in market prices, interest rates or foreign currency exchange rates (a practice known as “hedging”).The Fund may purchase options, futures contracts and options on futures contracts as a substitute for a comparable market position in the underlying security, to attempt to hedge or limit the exposure of the Fund’s position, for certain tax-related purposes and to effect closing transactions.The Fund may enter into a swap agreement in circumstances where the Adviser believes that it may be more cost effective or practical than buying the underlying securities or a futures contract or an option on such securities. Table of Contents - Prospectus Investor Class 5 In determining which securities to buy for the Fund, the Adviser attempts to achieve the Fund’s investment objective by applying a combination of the following factors: · Top-down macroeconomic analysis: The Adviser looks at general economic conditions to try to forecast which industry will generate the best returns.The Adviser then looks for individual issuers within a chosen industry.The Adviser seeks to identify possible undercurrents of structural economic, political, social, demographic, and/or industry-specific change that may affect an industry, sector or specific security’s relative value. · Bottom-up fundamental analysis: The Adviser may select an investment based on the individual attributes of a single issuer based on the Adviser’s belief that the issuer has good prospects for strong returns, regardless of industry or macroeconomic factors. · Relative Value:The Adviser determines which issuers it believes offer the best relative value within each sector and then decides which available securities of that issuer to purchase. · Fundamental credit analysis: The Adviser analyzes an issuer’s ability to meet its debt obligations.Through this analysis, the Adviser seeks to identify the appropriate level of default risk associated with investing in a specific security. The Fund may sell a portfolio security or reduce a holding when: (1) the holding has grown too large in the Adviser’s opinion; (2) the security reaches the Adviser’s price objective; (3) the outlook for the security’s credit quality deteriorates; (4) there is a change in the security’s risk/return characteristics; (5) macro-structural factors play out or fail to materialize as expected by the Adviser; or (6) a relatively more attractive investment opportunity becomes available. Temporary Strategies; Cash or Similar Investments.For temporary defensive purposes, the Adviser may invest up to 100% of the Fund’s total assets in high-quality, short-term debt securities and money market instruments.For longer periods of time, the Fund may hold a substantial cash position.These short-term debt securities and money market instruments include shares of other mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. Government securities and repurchase agreements.Taking a temporary defensive position in cash or holding a large cash position for an extended period of time may result in the Fund not achieving its investment objective.Furthermore, to the extent that the Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market funds’ management fees and operational expenses. Principal Risks of Investing in the Fund Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund.The principal risks of investing in the Fund are: General Market Risk.The market value of a security may move up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time.Market risk may affect a single issuer, industry, sector of the economy or the market as a whole.U.S. and international markets have experienced significant volatility in recent years.The securities markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, increased likelihood of default, and valuation difficulties, all of which may increase the risk of investing in securities held by the Fund. Table of Contents - Prospectus Investor Class 6 New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board of Trustees may determine to liquidate the Fund.Liquidation of the Fund can be initiated without shareholder approval by the Board of Trustees if it determines it is in the best interest of shareholders.As a result, the timing of any Fund liquidation may not be favorable to certain individual shareholders. Management Risk.The ability of the Fund to meet its investment objective is directly related to the Adviser’s investment strategies for the Fund.The value of your investment in the Fund may vary with the effectiveness of the Adviser’s research, analysis and asset allocation among portfolio securities.If the Adviser’s investment strategies do not produce the expected results, the value of your investment could be diminished or even lost entirely. Fixed Income Securities Risk.Fixed income securities held by the Fund are subject to interest rate risk, call risk, prepayment and extension risk, credit risk, and liquidity risk, which are more fully described below. Interest Rate Risk.Fixed income securities are subject to the risk that the securities could lose value because of interest rate changes.For example, bonds tend to decrease in value if interest rates rise.Fixed income securities with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than fixed income securities with shorter maturities. Call Risk.During periods of declining interest rates, a bond issuer may “call,” or repay, its high yielding bonds before their maturity dates.The Fund would then be forced to invest the unanticipated proceeds at lower interest rates, resulting in a decline in its income. Prepayment and Extension Risk.Many types of fixed income securities are subject to prepayment risk.Prepayment occurs when the issuer of a fixed income security can repay principal prior to the security’s maturity.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.In addition, the potential impact of prepayment features on the price of a fixed income security can be difficult to predict and result in greater volatility.On the other hand, rising interest rates could cause prepayments of the obligations to decrease, extending the life of mortgage- and asset-backed securities with lower payment rates.This is known as extension risk and may increase the Fund’s sensitivity to rising rates and its potential for price declines. Credit Risk.Fixed income securities are generally subject to the risk that the issuer may be unable to make principal and interest payments when they are due.There is also the risk that the securities could lose value because of a loss of confidence in the ability of the borrower to pay back debt.Lower rated fixed income securities involve greater credit risk, including the possibility of default or bankruptcy. Liquidity Risk.Trading opportunities are more limited for fixed income securities that have not received any credit ratings, have received ratings below investment grade or are not widely held.These features make it more difficult to sell or buy a security at a favorable price or time.Consequently, the Fund may have to accept a lower price to sell a security, sell other securities to raise cash or give up an investment opportunity, any of which could have a negative effect on its performance.Infrequent trading of securities may also lead to an increase in their price volatility.Liquidity risk also refers to the possibility that the Fund may not be able to sell a security or close out an investment contract when it wants to.If this happens, the Fund will be required to hold the security or keep the position open, and it could incur losses. Table of Contents - Prospectus Investor Class 7 High-Yield Fixed Income Securities Risk.High-yield fixed income securities or “junk bonds” are fixed income securities rated below investment grade by a NRSRO.Although junk bonds generally pay higher rates of interest than higher-rated securities, they are generally considered speculative because they present a greater risk of loss of income and principal, including default, than higher quality debt securities.Junk bonds are subject to greater credit risk than higher-grade securities and have a higher risk of default.Companies issuing high-yield junk bonds are more likely to experience financial difficulties that may lead to a weakened capacity to make principal and interest payments than issuers of higher grade securities.Issuers of junk bonds are often highly leveraged and are more vulnerable to changes in the economy, such as a recession or rising interest rates, which may affect their ability to meet their interest or principal payment obligations. U.S. Government and U.S. Agency Obligations Risk.U.S. Government obligations include securities issued or guaranteed as to principal and interest by the U.S. Government, its agencies or instrumentalities, such as the U.S. Treasury.Payment of principal and interest on U.S. Government obligations may be backed by the full faith and credit of the United States or may be backed solely by the issuing or guaranteeing agency or instrumentality itself.In the latter case, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, which agency or instrumentality may be privately owned.There can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) where it is not obligated to do so.As a result, there is a risk that these entities will default on a financial obligation. For instance, securities issued by the Government National Mortgage Association, commonly known as “Ginnie Mae,” are supported by the full faith and credit of the U.S. government. Securities issued by Fannie Mae and Freddie Mac are supported only by the discretionary authority of the U.S. government. However, the obligations of Fannie Mae and Freddie Mac have been placed into conservatorship until the entities are restored to a solvent financial condition.Securities issued by the Student Loan Marketing Association are supported only by the credit of that agency. Foreign Securities and Emerging Markets Risks.To the extent that the Fund invests in securities of foreign issuers, your investment in the Fund is subject to foreign securities risk.These include risks relating to governmental, political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the U.S. dollar and/or will be affected by volatile currency markets or actions of U.S. and foreign governments or central banks.In addition to developed markets, the Fund may invest in securities of foreign companies located in emerging markets, which are markets of countries in the initial stages of industrialization and that generally have low per capita income.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. Derivative Securities Risk.Investments in futures contracts, options and swaps made by the Fund may be considered to be derivative securities.Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative.Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Fund’s investments.The Fund could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Fund is unable to liquidate a position because of an illiquid secondary market.The market for many derivatives is, or suddenly can become, illiquid.Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. Table of Contents - Prospectus Investor Class 8 Options and Futures Risk. The Fund’s investment strategy includes options and futures contracts.The Fund also may invest in so-called “synthetic options” or other derivative instruments written by broker-dealers or other financial intermediaries.Options transactions may be effected on securities exchanges or in the over-the-counter market.When options are purchased over the counter, the Fund bears the risk that the counter-party that wrote the option will be unable or unwilling to perform its obligations under the option contract.Such options may also be illiquid, and in such cases, the Fund may have difficulty closing out its position.Under the supervision of the Board of Trustees, the Fund will determine whether investments in options and futures contracts are illiquid.The Fund is restricted to investing no more than 15% of its total assets in securities that are illiquid; that is, not readily marketable. Swap Agreements Risk.Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year, and will not have liquidity beyond the counterparty to the agreement.In a standard swap transaction, two parties agree to exchange the returns earned on specific assets, such as the return on, or increase in value of, a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index.A swap contract may not be assigned without the consent of the counter-party, and may result in losses in the event of a default or bankruptcy of the counter-party. Preferred Stock Risk.A preferred stock is a blend of the characteristics of a bond and common stock.It can offer the higher yield of a bond and has priority over common stock in equity ownership, but does not have the seniority of a bond and, unlike common stock, its participation in the issuer’s growth may be limited.Preferred stock has preference over common stock in the receipt of dividends and in any residual assets after payment to creditors should the issuer be dissolved.Although the dividend is set at a fixed annual rate, in some circumstances it can be changed or omitted by the issuer. Convertible Securities Risk.A convertible security is a fixed-income security (a debt instrument or a preferred stock) which may be converted at a stated price within a specified period of time into a certain quantity of the common stock of the same or a different issuer.Convertible securities are senior to common stock in an issuer’s capital structure, but are usually subordinated to similar non-convertible securities.While providing a fixed-income stream (generally higher in yield than the income derivable from common stock but lower than that afforded by a similar non-convertible security), a convertible security also gives an investor the opportunity, through its conversion feature, to participate in the capital appreciation of the issuing company depending upon a market price advance in the convertible security’s underlying common stock. Other Investment Companies and Exchange Traded Funds Risk.The Fund incurs a proportionate share of the expenses of the other investment companies and ETFs in which it invests, which has the effect of increasing the operating expenses of the Fund and thus the costs of your investment in the Fund.ETFs are investment companies that are bought and sold on a securities exchange.The price of investment companies and ETFs can fluctuate within a wide range, and the Fund could lose money by investing in another investment company or ETF if the prices of the underlying securities owned by such investment company or ETF go down.The market price of an ETF’s shares may trade at a premium or discount to its net asset value, meaning that the Fund could pay more to purchase shares of an ETF, or receive less in a sale of shares of an ETF, than the net asset value of the ETF.ETFs are also subject to potential liquidity risk because an active trading market for an ETF’s shares may not develop or be maintained, trading of an ETF’s shares may be halted from time to time, or the shares are de-listed from the exchange.Because inverse ETFs reset each day, their performance can quickly diverge from the performance of the underlying index or benchmark.If the Fund holds an inverse ETF for more than one day, it is possible that the Fund could suffer significant losses even if the long-term performance of the underlying index showed a gain.Inverse ETFs may be more costly than traditional ETFs, and may be less tax-efficient than traditional ETFs, in part because daily resets can cause the ETF to realize significant short-term capital gains that may not be offset by a loss. Table of Contents - Prospectus Investor Class 9 The Fund is also subject to the specific risks applicable to each investment company or ETF in which it invests.Other investment companies or ETFs may focus their investments in a particular geographic region, industry or type of security.Such concentration may expose those investment companies or ETFs to special risks, including the risk that the particular region, industry or type of security may experience greater volatility and significant underperformance relative to the securities markets generally.By investing in other investment companies and ETFs, the Fund will be affected by the investment policies and strategies employed by the other investment companies and ETFs and the specific securities in which they invest.There is no assurance that the investment objectives of other investment companies or ETFs will be achieved. Portfolio Holdings Information A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the SAI.Disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual and semi-annual reports to Fund shareholders and in the quarterly holdings report on Form N-Q.The annual and semi-annualreports to Fund shareholders will be available by contacting the Roosevelt Strategic Income Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 or calling 1-800-829-4337.The Form N-Q is available on the SEC’s website at www.sec.gov. Management of the Fund The Adviser The Fund has entered into an investment advisory agreement (“Advisory Agreement”) with The Roosevelt Investment Group, Inc., located at 317 Madison Avenue, Suite 1004, New York, New York 10017.Founded in 1990 by Arthur Sheer, the Adviser’s clients consist primarily of corporations, pension accounts, non-profits, endowments and high net worth individuals.As of May 31, 2011, the Adviser had $5,520,609,690 in assets under management and assets under advisement.Under the Advisory Agreement, the Adviser manages the Fund’s investments subject to the supervision of the Board of Trustees.The Fund compensates the Adviser for its services at the annual rate of 0.60% of its average annual net assets, payable on a monthly basis. Fund Expenses.The Fund is responsible for its own operating expenses.Pursuant to an operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its fees and/or reimburse expenses of the Fund to ensure that Total Annual Fund Operating Expenses (exclusive generally of interest, leverage and tax expenses, brokerage commissions, extraordinary expenses, acquired fund fees and expenses and dividends or interest on short positions) for Investor Shares do not exceed 1.24% of the Fund’s average daily net assets.Any waiver in advisory fees or payment of expenses made by the Adviser may be reimbursed by the Fund in subsequent years if the Adviser so requests.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses at the time of waiver.The Adviser is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement will be reviewed by the Board of Trustees.The Fund must pay its current ordinary operating expenses before the Adviser is entitled to any reimbursement of fees and/or expenses.This agreement is in effect through at least June 9, 2014, and may be terminated only by the Board of Trustees. Table of Contents - Prospectus Investor Class 10 A discussion regarding the basis of the Board of Trustees’ approval of the Advisory Agreement will be available in the Fund’s next semi-annual report to shareholders. Portfolio Manager and Investment Team Arthur Sheer is the Fund’s portfolio manager, and is primarily responsible for determining the investment strategy to be used by, and the advice to be given to, the Fund.Jason Benowitz, Robert Meyer, John Roscoe, Jason Sheer and Nainesh Shah are members of the Adviser’s investment team, and are responsible for providing research and analyses of portfolio securities, assisting Mr. Sheer in implementing the investment strategy of the Fund and providing day-to-day management of the Fund. Arthur Sheer Mr. Sheer serves as Chairman, CEO, and Chief Investment Officer of the Adviser, and as a lead portfolio manager for the Adviser’s Global Enhanced Fixed Income and Large Cap Core strategies.Mr. Sheer founded the Adviser in 1990.He has 39 years’ experience in the securities industry, including as Research Group Leader of First National Bank of Chicago, Portfolio Manager of Keystone Custodian Funds & Fidelity Management, and as Chief Investment Officer at J. Rothschild and Rothschild affiliated companies.Mr. Sheer received his B.S. from the University of Rhode Island in 1968 and his MBA from Babson College in 1969. Investment Team Jason Benowitz, CFA Mr. Benowitz joined the Adviser in 2009 as a Securities Analyst.Prior to that, Mr. Benowitz was a Principal at Druker Capital, a long/short hedge fund manager from 2008 to 2009, and a Vice President in the U.S. Equity Research Group at Morgan Stanley Investment Management from 2005 to 2008.He also previously served as an investment banking analyst at Merrill Lynch.Mr. Benowitz earned a B.A. in Computer Science from Harvard College and an MBA in Finance and Accounting from The Wharton School at the University of Pennsylvania, where he was a Palmer Scholar.Mr. Benowitz received his CFA charter in 2010. Robert Meyer, CFA Mr. Meyer serves as Managing Director and Portfolio Manager of the Adviser.Mr. Meyer has 45 years of experience in the securities industry.He joined the Adviser in 2007 and, prior to that, he was an owner of Ehrlich Meyer Associates from 1993 to 2007.He was also a Director of Research of Fahnestock & Co. and H.C.Wainwright & Co.Mr. Meyer received his B.A. from Harvard College in 1962 and his MBA from Harvard Business School in 1964. John Roscoe, CFA Mr. Roscoe serves as Portfolio Manager of the Adviser.Mr. Roscoe has 15 years of experience in the securities industry.He joined the Adviser in 2008, and prior to that he worked in Investment Management at Morgan Stanley from 1997 to 2007, as an Analyst with Rockefeller & Co from 1994 to 1997, and a Manager in the Treasury Division of Pfizer.He received his B.S. in 1985 and his MBA in 1990 from Cornell University. Jason Sheer, CFA Mr. Sheer serves as Portfolio Manager and Securities Analyst, and as a lead portfolio manager of the Adviser’s Large Cap Core strategy.Mr. Sheer joined the Adviser in 2005.Prior to that time, he was attending George Washington University where he earned his MBA in 2005 and prior to that, he received his B.A. from Tulane University in 1999. Table of Contents - Prospectus Investor Class 11 Nainesh Shah, CFA Mr. Shah serves as Senior Securities Analyst for the Adviser.Mr. Shah has 22 years of experience.He joined the Adviser in 1994.Prior to that, he was an Industrial Engineer involved in project financing and industrial cost accounting for Tara Textiles Pvt. Ltd from 1984 to 1989.He received his B.S. from the University of Baroda, India in 1984 and his MBA from Dalhousie University in 1992. The SAI provides additional information about the portfolio manager’s and investment team’s compensation, other accounts managed and ownership of securities in the Fund. Prior Performance of Similar Accounts The Fund recently commenced operations and, as a result, has no prior performance history.The table below provides some indication of the risks of investing in the Fund by showing changes in the performance of the Adviser’s Global Enhanced Fixed Income Composite (the “Composite”) and by comparing its performance with a broad measure of market performance.The performance shown is the performance of all of the Adviser’s fully discretionary taxable and tax-exempt accounts with an account value of over $400,000 managed using investment objectives, policies and strategies that are substantially similar to the investment strategies that the Adviser uses to manage the Fund.The Composite has been managed by the Fund’s portfolio manager since its inception on January 1, 2004.The Fund’s performance may not correspond with the performance of the discretionary private accounts comprising the Composite. The returns are calculated by the Adviser based on total return, including gains or losses plus income, after deducting all costs incurred by the accounts, and include reinvested dividends.The investment management fee schedule for the Composite is 1.00% on the first $10 million of assets under management and 0.50% for all assets under management over $10 million.A minimum annual fee of up to $5,000 per account may also apply.If the private accounts comprising the Composite had been subject to the same fees and expenses as the Fund, the performance of the Composite may have been lower.You should note that once the Fund has a performance history, it will compute and disclose its average annual total return using the standard formula set forth in rules promulgated by the SEC, which differs in certain respects from the methods used to compute total return for the Composite.The performance of the Composite may have been lower had it been calculated using the standard formula promulgated by the SEC.The private accounts comprising the Composite are not subject to certain investment limitations, diversification requirements and other restrictions imposed by the Investment Company Act of 1940, as amended (the “1940 Act”) and the Internal Revenue Code of 1986, as amended.Additionally, if applicable, such limitations, requirements and restrictions might have adversely affected the performance results of the Composite.Past performance of the Composite is not necessarily indicative of the Fund’s future results. The performance data set forth below is for the Composite and is not the performance results of the Fund.This performance data should not be considered indicative of the Fund’s future performance. Total Returns for the periods ending December 31, 2010: One Year Three Years Five Years Since Inception (1/1/2004) Composite (Net of Fees) 5.45% 1.02% 3.59% 4.17% Benchmark Index(1) 7.61% 6.71% 6.33% 5.39% For comparison purposes the composite is measured against a blend of 80% Barclays Capital Intermediate Government / Credit Index and 20% Barclays Capital BB High Yield Index. Table of Contents - Prospectus Investor Class 12 Shareholder Information Sha re Price The price of the Fund’s shares is the net asset value (“NAV”) per share.The NAV per share is calculated by dividing the value of the Fund’s total assets, less its liabilities, by the number of its shares outstanding.In calculating the NAV, portfolio securities are valued using current market values or official closing prices, if available.The NAV is calculated at the close of regular trading of the New York Stock Exchange (the “NYSE”), which is generally 4:00p.m., Eastern time.The NAV will not be calculated on days that the NYSE is closed for trading. Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.Where the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded.Portfolio securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day.When market quotations are not readily available, a security or other asset is valued at its fair value as determined under fair value pricing procedures approved by the Board of Trustees.These fair value pricing procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced.The Board of Trustees will regularly evaluate whether the Fund’s fair value pricing procedures continue to be appropriate in light of the specific circumstances of the Fund and the quality of prices obtained through the application of such procedures by the Trust’s valuation committee. When fair value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different (higher or lower) from the price of the security quoted or published by others or the value when trading resumes or realized upon its sale.Therefore, if a shareholder purchases or redeems Fund shares when the Fund holds securities priced at a fair value, the number of shares purchased or redeemed may be higher or lower than it would be if the Fund was using market value pricing. In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund’s NAV is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day.If such events occur, the Fund will value foreign securities at fair value, taking into account such events, in calculating the NAV.In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated.The Adviser anticipates that the Fund’s portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable. How to Purchase Shares All purchase requests received in good order by the Fund’s transfer agent, U.S. Bancorp Fund Services, LLC (the “Transfer Agent”) or by an authorized financial intermediary (an “Authorized Intermediary,” as defined below) before the close of the NYSE (generally 4:00p.m., Eastern time) will be processed at that day’s NAV per share.Purchase requests received by the Transfer Agent or an Authorized Intermediary after the close of the NYSE (generally 4:00p.m., Eastern time) will receive the next business day’s NAV per share.An Authorized Intermediary is a financial intermediary that has made arrangements with the Fund to receive purchase and redemption orders on its behalf.For additional information about purchasing shares through financial intermediaries, please see “Purchasing Shares Through a Financial Intermediary,” below. Table of Contents - Prospectus Investor Class 13 All account applications (each an “Account Application”) to purchase Fund shares is subject to acceptance by the Fund and is not binding until so accepted.The Fund reserves the right to reject any purchase order if, in the Fund’s discretion, it is in its best interest to do so.For example, a purchase order may be refused if it appears so large that it would disrupt the management of the Fund.Purchases may also be rejected from persons believed to be “market-timers,” as described under “Tools to Combat Frequent Transactions,” below.A service fee, currently $25, as well as any loss sustained by the Fund, will be deducted from a shareholder’s account for any purchases that do not clear.The Fund and the Transfer Agent will not be responsible for any losses, liability, cost or expense resulting from rejecting any purchase order.Your order will not be accepted until a completed Account Application is received by the Fund or the Transfer Agent. Shares of the Fund have not been registered for sale outside of the United States.The Fund generally does not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Minimum Investment Amounts Share Purchase Amounts Investor Shares Minimum Initial Investment – All Accounts $1,000 Minimum Subsequent Investment – Retirement Accounts $100 Minimum Subsequent Investment – All Other Accounts $1,000 Automatic Investment Plan –Monthly Minimum $1,000 The Fund reserves the right to waive the minimum initial investment or minimum subsequent investment amounts at its discretion.Shareholders will be given at least 30 days’ written notice of any increase in the minimum dollar amount of initial or subsequent investments. Purchase Requests Must be Received in Good Order Your share price will be the next NAV per share calculated after the Transfer Agent or your Authorized Intermediary receives your purchase request in good order.“Good order” means that your purchase request includes: · the name of the Fund; · the dollar amount of shares to be purchased; · your Account Application or investment stub; and · a check payable to ”Roosevelt Strategic Income Fund”. The Fund reserves the right to change the requirements of “good order” at any time without notice. Investing by Telephone.If you have completed the “Telephone Options - Purchase Authorization” section of the Account Application, you may purchase additional shares by telephoning the Fund toll free at 1-800-829-4337.This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic financial institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.The minimum telephone purchase amount is $1,000 for retirement accounts and $10,000 for all other types of accounts.If your order is received prior to the close of the NYSE (generally 4:00 p.m., Eastern time), shares will be purchased in your account at the price determined on the day your order is placed.During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to place your telephone transaction. Table of Contents - Prospectus Investor Class 14 Purchase by Mail.To purchase Fund shares by mail, simply complete and sign the Account Application and mail it, along with a check made payable to the Fund: Regular Mail Overnight or Express Mail Roosevelt Strategic Income Fund Roosevelt Strategic Income Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. Therefore, deposit in the mail or with such services, or receipt at the U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent.All purchase checks must be in U.S. dollars drawn on a domestic financial institution.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. Purchase by Wire.If you are making your first investment in the Fund, before you wire funds the Transfer Agent must have a completed Account Application.You can mail or use an overnight service to deliver your Account Application to the Transfer Agent at the above address.Upon receipt of your completed Account Application, the Transfer Agent will establish an account for you.Once your account has been established, you may instruct your bank to send the wire.Prior to sending the wire, please call the Fund at 1-800-829-4337 to advise them of the wire and to ensure proper credit upon receipt.Your bank must include the name of the Fund, your name and your account number so that monies can be correctly applied.Your bank should transmit immediately available funds by wire to: Wire to: U.S. Bank N.A. ABA Number: Credit: U.S. Bancorp Fund Services, LLC Account: 112-952-137 Further Credit: Roosevelt Strategic Income Fund (Shareholder Name/Account Registration) (Shareholder Account Number) Wired funds must be received prior to the close of the NYSE (generally 4:00 p.m., Eastern time) to be eligible for same day pricing.The Fund and U.S. Bank, N.A., the Fund’s custodian, are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. Subsequent Investments.You may add to your account at any time by purchasing shares by mail, by telephone or by wire.You must call to notify the Fund at 1-800-829-4337 before wiring.An investment stub, which is attached to your individual account statement, should accompany any investments made through the mail.All purchase requests must include your shareholder account number. Table of Contents - Prospectus Investor Class 15 Automatic Investment Plan.For your convenience, the Fund offers an Automatic Investment Plan (“AIP”).Under the AIP, after your initial investment, you may authorize the Fund to withdraw automatically from your personal checking or savings account an amount that you wish to invest, which must be at least $1,000 on a monthly basis.In order to participate in the AIP, your bank must be a member of the ACH network.If you wish to enroll in the AIP, complete the appropriate section in the Account Application.The Fund may terminate or modify this privilege at any time.You may terminate your participation in the AIP at any time by notifying the Transfer Agent five days prior to the effective date.A fee will be charged if your bank does not honor the AIP draft for any reason. Purchasing Shares Through a Financial Intermediary.Investors may be charged a fee if they effect transactions through a financial intermediary.If you are purchasing shares through a financial intermediary, you must follow the procedures established by your financial intermediary.Your financial intermediary is responsible for sending your purchase order and wiring payment to the Transfer Agent.Your financial intermediary holds the shares in your name and receives all confirmations of purchases and sales.Financial intermediaries placing orders for themselves or on behalf of their customers should call the Fund toll free at 1-800-829-4337, or follow the instructions listed in the sections above entitled “Investing by Telephone,” “Purchase by Mail” and “Purchase by Wire.” If you place an order for the Fund’s shares through a financial intermediary that is not an Authorized Intermediary in accordance with such financial intermediary’s procedures, and such financial intermediary then transmits your order to the Transfer Agent in accordance with the Transfer Agent’s instructions, your purchase will be processed at the NAV next calculated after the Transfer Agent receives your order.The financial intermediary must promise to send to the Transfer Agent immediately available funds in the amount of the purchase price in accordance with the Transfer Agent’s procedures.If payment is not received within the time specified, the Transfer Agent may rescind the transaction and the financial intermediary will be held liable for any resulting fees or losses.In the case of Authorized Intermediaries that have made satisfactory payment or redemption arrangements with the Fund, orders will be processed at the NAV next calculated after receipt by the Authorized Intermediary, consistent with applicable laws and regulations. Financial intermediaries, including Authorized Intermediaries, may set cut-off times for the receipt of orders that are earlier than the cut-off times established by the Fund.For more information about your financial intermediary’s rules and procedures, and whether your financial intermediary is an Authorized Intermediary, you should contact your financial intermediary directly. Anti-Money Laundering Program.The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”) and related anti-money laundering laws and regulations.To ensure compliance with these laws, the Account Application asks for, among other things, the following information for all “customers” seeking to open an “account” (as those terms are defined in rules adopted pursuant to the USA PATRIOT Act): · full name; · date of birth (individuals only); · Social Security or taxpayer identification number; and · permanent street address (a P.O. Box number alone is not acceptable). Table of Contents - Prospectus Investor Class 16 Accounts opened by entities, such as corporations, limited liability companies, partnerships or trusts, will require additional documentation.Please note that if any information listed above is missing, your Account Application will be returned and your account will not be opened.In compliance with the USA PATRIOT Act and other applicable anti-money laundering laws and regulations, the Transfer Agent will verify the information on your application as part of the Program.The Fund reserves the right to request additional clarifying information and may close your account if such clarifying information is not received by the Fund within a reasonable time of the request or if the Fund cannot form a reasonable belief as to the true identity of a customer.If you require additional assistance when completing your application, please contact the Transfer Agent at 1-800-829-4337. How toRedeem Shares In general, orders to sell or “redeem” shares may be placed directly with the Fund or through a financial intermediary.However, if you originally purchased your shares through a financial intermediary, your redemption order must be placed with the same financial intermediary in accordance with the procedures established by that financial intermediary.Your financial intermediary is responsible for sending your order to the Transfer Agent and for crediting your account with the proceeds.You may redeem all or part of your investment in the Fund’s shares on any business day that the applicable Fund calculates its NAV.To redeem shares directly with the Fund, you must contact the Fund either by mail or by telephone to place a redemption request.Your redemption request must be received in good order (as discussed under “Payment of Redemption Proceeds,” below) prior to the close of the regular trading session of the NYSE (generally 4:00 p.m., Eastern time) by the Transfer Agent or by your Authorized Intermediary in order to obtain that day’s closing NAV.Redemption requests received by the Fund or an Authorized Intermediary after the close of the NYSE will be treated as though received on the next business day. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding. Payment of Redemption Proceeds.You may redeem your Fund shares at a price equal to the NAV per share next determined after the Transfer Agent or your Authorized Intermediary receives your redemption request in good order.Your redemption request cannot be processed on days the NYSE is closed.All requests received by the Fund in good order before the close of the regular trading session of the NYSE (generally 4:00 p.m., Eastern time) will usually be sent on the next business day. A redemption request will be deemed in “good order” if it includes: · the shareholder’s name; · the name of the Fund; · the account number; · the share or dollar amount to be redeemed; and · signatures by all shareholders on the account and signature guarantee(s), if applicable. The Fund reserves the right to change the requirements of “good order” at any time without notice. You may have a check sent to the address of record, proceeds may be wired to your pre-established bank account or proceeds may be sent via electronic funds transfer through the ACH network using the bank instructions previously established for your account.Redemption proceeds will typically be sent on the business day following your redemption.Wires are subject to a $15 fee.There is no charge to have proceeds sent via ACH; however, funds are typically credited to your bank within two to three days after redemption.In all cases, proceeds will be processed within seven calendar days after the Fund receives your redemption request. Table of Contents - Prospectus Investor Class 17 Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, it may delay sending the proceeds until the payment is collected, which may take up to 12 calendar days from the purchase date.Furthermore, there are certain times when you may be unable to sell Fund shares or receive proceeds.Specifically, the Fund may suspend the right to redeem shares or postpone the date of payment upon redemption for more than seven calendar days: (1)for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2)for any period during which an emergency exists as a result of which disposal by the Fund of securities owned by it is not reasonably practicable or it is not reasonably practicable for the Fund to fairly determine the value of its net assets; or (3)for such other periods as the SEC may permit for the protection of shareholders.Your ability to redeem shares online or by telephone may be delayed or restricted after you change your address online or by telephone.You may change your address at any time by a written request, addressed to the Transfer Agent.Confirmations of an address changes will be sent to both your old and new address. Redemption proceeds will be sent to the address of record.The Fund is not responsible for interest lost on redemption amounts due to lost or misdirected mail. Signature Guarantees.The Transfer Agent may require a signature guarantee for certain redemption requests.A signature guarantee ensures that your signature is genuine and protects you from unauthorized account redemptions.Signature guarantees can be obtained from banks and securities dealers, but not from a notary public.A signature guarantee of each owner is required in the following situations: · if ownership is being changed on your account; · when redemption proceeds are payable or sent to any person, address or bank account not on record; · if a change of address request has been received by the Transfer Agent within the last 15 days; and · for all redemptions in excess of $100,000 from any shareholder account. Non-financial transactions, including establishing or modifying certain services on an account, may require a signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution source. In addition to the situations described above, the Fund and/or the Transfer Agent reserve the right to require a signature guarantee or other acceptable signature verification in other instances based on the circumstances relative to the particular situation. Redemption by Mail.You can execute most redemptions by furnishing an unconditional written request to the Fund to redeem your shares at the current NAV per share.Redemption requests in writing should be sent to the Transfer Agent at: Regular Mail Overnight or Express Mail Roosevelt Strategic Income Fund Roosevelt Strategic Income Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 Table of Contents - Prospectus Investor Class 18 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, deposit in the mail or with such services, or receipt at the U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Wire Redemption.Wire transfers may be arranged to redeem shares.However, the Transfer Agent charges a fee, currently $15, per wire redemption against your account on dollar specific trades, and from proceeds on complete redemptions and share-specific trades. Telephone Redemption.If you have been authorized to perform telephone transactions (either by completing the required portion of your Account Application or by subsequent arrangement in writing with the Fund), you may redeem shares, in amounts of $100,000 or less, by instructing the Fund by telephone at 1-800-829-4337.A signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution source may be required of all shareholders in order to qualify for or to change telephone redemption privileges on an existing account.Telephone redemptions will not be made if you have notified the Transfer Agent of a change of address within 15 days before the redemption request.If you have a retirement account, you may not redeem shares by telephone.During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to place your telephone transaction.The Fund is not responsible for delays due to communication or transmission outages or failures. Note:Neither the Fund nor any of its service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the Fund will use reasonable procedures, such as requesting that you correctly state: · your Fund account number; · the name in which your account is registered; or · the Social Security or taxpayer identification number under which the account is registered. Systematic Withdrawal Program.The Fund offers a systematic withdrawal plan (the “SWP”) whereby shareholders or their representatives may request a redemption in a specific dollar amount be sent to them each month, calendar quarter or annually.Investors may choose to have a check sent to the address of record, or proceeds may be sent to a pre-designated bank account via the ACH network.To start this program, your account must have Fund shares with a value of at least $10,000, and the minimum payment amount is $100.This program may be terminated or modified by the Fund at any time.Any request to change or terminate your SWP should be communicated in writing or by telephone to the Transfer Agent no later than five days before the next scheduled withdrawal.A withdrawal under the SWP involves redemption of Fund shares, and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the amounts credited to your account, the account ultimately may be depleted.To establish the SWP, complete the SWP section of the Account Application.Please call 1-800-829-4337 for additional information regarding the SWP. The Fund’s Right to Redeem an Account.The Fund reserves the right to redeem the shares of any shareholder whose account balance is less than $2,500, other than as a result of a decline in the NAV of the Fund or for market reasons.The Fund will provide a shareholder with written notice 30 days prior to redeeming the shareholder’s account. Table of Contents - Prospectus Investor Class 19 Tools to Combat Frequent Transactions The Fund is intended for long-term investors.Short-term “market-timers” who engage in frequent purchases and redemptions may disrupt the Fund’s investment program and create additional transaction costs that are borne by all of the Fund’s shareholders.The Board of Trustees has adopted polices and procedures that are designed to discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm performance.The Fund takes steps to reduce the frequency and effect of these activities in the Fund.These steps include, among other things, monitoring trading activity and using fair value pricing.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.The Fund seeks to exercise its judgment in implementing these tools to the best of its abilities in a manner that it believes is consistent with shareholder interests.Except as noted herein, the Fund applies all restrictions uniformly in all applicable cases. Monitoring Trading Practices.The Fund monitors selected trades in an effort to detect excessive short-term trading activities.If, as a result of this monitoring, the Fund believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Fund seeks to act in a manner that it believes is consistent with the best interests of its shareholders.The Fund uses a variety of techniques to monitor for and detect abusive trading practices.These techniques may change from time to time as determined by the Fund in its sole discretion.To minimize harm to the Fund and its shareholders, the Fund reserves the right to reject any purchase order (but not a redemption request), in whole or in part, for any reason and without prior notice.The Fund may decide to restrict purchase and sale activity in its shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect Fund performance. Fair Value Pricing.The Fund employs fair value pricing selectively to ensure greater accuracy in its daily NAVs and to prevent dilution by frequent traders or market timers who seek to take advantage of temporary market anomalies.The Board of Trustees has developed procedures which utilize fair value pricing when reliable market quotations are not readily available or the Fund’s pricing service does not provide a valuation (or provides a valuation that, in the judgment of the Adviser, does not represent the security’s fair value), or when, in the judgment of the Adviser, events have rendered the market value unreliable.Valuing securities at fair value involves reliance on judgment.Fair value determinations are made in good faith in accordance with procedures adopted by the Board of Trustees.There can be no assurance that the Fund will obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share.More detailed information regarding fair value pricing can be found in this Prospectus under the heading entitled “Share Price.” Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Fund handles, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive.In particular, since the Fund receives purchase and sale orders through Authorized Intermediaries that use group or omnibus accounts, the Fund cannot always detect frequent trading.However, the Fund will work with Authorized Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades.In this regard, the Fund has entered into information sharing agreements with Authorized Intermediaries pursuant to which these intermediaries are required to provide to the Fund, at the Fund’s request, certain information relating to their customers investing in the Fund through non-disclosed or omnibus accounts.The Fund will use this information to attempt to identify abusive trading practices.Authorized Intermediaries are contractually required to follow any instructions from the Fund to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of the Fund’s policies.However, the Fund cannot guarantee the accuracy of the information provided to it from Authorized Intermediaries and cannot ensure that they will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a result, the Fund’s ability to monitor and discourage abusive trading practices in non-disclosed and omnibus accounts may be limited. Table of Contents - Prospectus Investor Class 20 Other Fund Policies Telephone Transactions.If you elect telephone privileges on the account application or in a letter to the Fund, you may be responsible for any fraudulent telephone orders as long as the Fund has taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. During periods of significant economic or market change, telephone transactions may be difficult to complete.If you are unable to contact the Fund by telephone, you may also mail the requests to the Fund at the address listed previously in the “How to Purchase Shares” section. Telephone trades must be received by or prior to the close of the NYSE (generally 4:00 p.m., Eastern time).During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to the close of the NYSE. Redemption in Kind.The Fund generally pays redemption proceeds in cash.However, the Trust has filed a notice of election under Rule 18f-1 under the 1940 Act with the SEC, under which the Trust has reserved the right to redeem in kind under certain circumstances, meaning that redemption proceeds are paid in liquid securities with a market value equal to the redemption price. Policies of Other Financial Intermediaries.An Authorized Intermediary or its designee may establish policies that differ from those of the Fund.For example, the institution may charge transaction fees, set higher minimum investments or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Please contact your Authorized Intermediary for details. The Adviser retains the right to close the Fund (or partially close the Fund) to new purchases if it is determined to be in the best interest of shareholders.Based on market and Fund conditions, the Adviser may decide to close the Fund to new investors, all investors or certain classes of investors (such as fund supermarkets) at any time.If the Fund is closed to new purchases it will continue to honor redemption requests, unless the right to redeem shares has been temporarily suspended as permitted by federal law. Householding. In an effort to decrease costs, the Fund intends to reduce the number of duplicate prospectuses and annual and semi-annual reports you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders the Fund reasonably believes are from the same family or household.If you would like to discontinue householding for your accounts, please call toll-free at 1-800-829-4337 to request individual copies of these documents.Once the Fund receives notice to stop householding, the Fund will begin sending individual copies 30 days after receiving your request.This policy does not apply to account statements. Inactive Accounts.Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws. Table of Contents - Prospectus Investor Class 21 Distribution of Fund Shares The Distributor Quasar Distributors, LLC (the “Distributor”) is located at 615 East Michigan Street, Milwaukee, Wisconsin 53202, and serves as distributor and principal underwriter to the Fund.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc.Shares of the Fund are offered on a continuous basis. Rule 12b-1 Distribution and Shareholder Servicing Plan The Fund has adopted a Distribution and Shareholder Servicing Plan (the “Distribution Plan”) pursuant to Rule12b-1 under the 1940 Act.Under the Plan, the Fund is authorized to pay the Distributor a fee for the sale and distribution of the Fund’s Investor Class shares and services it provides to Investor Class shareholders.The maximum amount of the fee authorized is 0.25% of the Fund’s average daily net assets attributable to Investor shares annually.Because these fees are paid out of the Fund’s assets attributable to Investor Class shares on an on-going basis, over time these fees will increase the cost of your investment in Investor shares of the Fund and may cost you more than paying other types of sales charges.Institutional Class Shares of the Fund, which are offered in a separate prospectus are not subject to a Rule 12b-1 distribution fee or shareholder servicing fee. Payments to Financial Intermediaries The Fund may pay service fees to intermediaries, such as banks, broker-dealers, financial advisors or other financial institutions, including affiliates of the Adviser, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus accounts, other group accounts or accounts traded through registered securities clearing agents. The Adviser, out of its own resources and without additional cost to the Fund or its shareholders, may provide additional cash payments or non-cash compensation to intermediaries who sell shares of the Fund.These payments and compensation are in addition to service fees paid by the Fund, if any.Payments are generally made to intermediaries that provide shareholder servicing, marketing support or access to sales meetings, sales representatives and management representatives of the intermediary.Compensation may also be paid to intermediaries for inclusion of the Fund on a sales list, including a preferred or select sales list or in other sales programs.Compensation may be paid as an expense reimbursement in cases in which the intermediary provides shareholder services to the Fund.The Adviser may also pay cash compensation in the form of finder’s fees that vary depending on the dollar amount of the shares sold. Distributions and Taxes Distributions The Fund will make distributions of net investment income and net capital gains, if any, at least annually, typically during the month of December.The Fund may make additional distributions if deemed to be desirable at another time during the year. All distributions will be reinvested in Fund shares unless you choose one of the following options: (1)receive distributions of net capital gains in cash, while reinvesting net investment income distributions in additional Fund shares; (2)receive all distributions in cash; or (3) reinvest net capital gain distributions in additional Fund shares, while receiving distributions of net investment income in cash. Table of Contents - Prospectus Investor Class 22 If you wish to change your distribution option, write to the Transfer Agent in advance of the payment date of the distribution.However, any such change will be effective only as to distributions for which the record date is five or more business days after the Transfer Agent has received the written request. If you elect to receive distributions in cash and the U.S. Postal Service is unable to deliver your check, or if a check remains uncashed for six months, the Fund reserves the right to reinvest the distribution check in your account at the Fund’s then current NAV per share and to reinvest all subsequent distributions. Tax Consequences Distributions of the Fund’s net investment company taxable income (which includes, but is not limited to, interest, dividends, net short-term capital gains and net gains from foreign currency transactions), if any, are generally taxable to the Fund’s shareholders as ordinary income.To the extent that the Fund’s distributions of net investment company taxable income are reported as attributable to “qualified dividend” income, such income may be subject to tax at the reduced rate of federal income tax applicable to non-corporate shareholders for net long-term capital gains, if certain holding period requirements have been satisfied by the shareholder.To the extent the Fund’s distributions of net investment company taxable income are attributable to net short-term capital gains, such distributions will be treated as ordinary income for the purposes of income tax reporting and will not be available to offset a shareholder’s capital losses from other investments. To the extent that the Fund’s distributions of net capital gains (net long-term capital gains less net short-term capital losses) are reported as capital gain dividends, such distributions will generally be taxable as long-term capital gains (currently at a maximum rate of 15%) regardless of the length of time that a shareholder has owned Fund shares. You will be taxed in the same manner whether you receive your distributions (whether of net investment company taxable income or net capital gains) in cash or reinvest them in additional Fund shares.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record on a date in such a month and paid the following January are taxable as if received on December 31. Shareholders who sell, exchange or redeem shares generally will have a capital gain or loss from the sale, exchange or redemption.The amount of the gain or loss and the applicable rate of federal income tax will depend generally upon the amount paid for the shares, the amount received from the sale, exchange or redemption and how long the shares were held by a shareholder.Any loss arising from the sale, exchange or redemption of shares held for six months or less, however, is treated as a long-term capital loss to the extent of any amounts treated as distributions of net capital gain received on such shares.In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales or similar transactions is not counted.If you purchase Fund shares within 30 days before or after redeeming other Fund shares at a loss, all or part of that loss will not be deductible and will instead increase the basis of the newly purchased shares. The federal tax status of all distributions made by the Fund for the preceding year will be annually reported to shareholders.Distributions by the Fund may also be subject to state and local taxes.Additional tax information may be found in the SAI. This section is not intended to be a full discussion of federal tax laws and the effect of such laws on you.There may be other federal, state, foreign or local tax considerations applicable to a particular investor.You are urged to consult your own tax adviser. Financial Highlights Because the Fund has recently commenced operations, there are no financial highlights available at this time. Table of Contents - Prospectus Investor Class 23 PRIVACY NOTICE The Fund collects non-public personal information about you from the following sources: · information the Fund receives about you on applications or other forms; · information you give the Fund orally; and/or · information about your transactions with the Fund or others. The Fund does not disclose any non-public personal information about its shareholders or former shareholders without the shareholder’s authorization, except as permitted by law or in response to inquiries from governmental authorities.The Fund may share information with affiliated parties and unaffiliated third parties with whom it has contracts for servicing the Fund.The Fund will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibility.All shareholder records will be disposed of in accordance with applicable law.The Fund maintains physical, electronic and procedural safeguards to protect your non-public personal information and requires third parties to treat your non-public personal information with the same high degree of confidentiality. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank or trust company, the privacy policy of your financial intermediary governs how your non-public personal information is shared with unaffiliated third parties. Table of Contents - Prospectus Investor Class Investment Adviser The Roosevelt Investment Group, Inc. 317 Madison Avenue, Suite 1004 New York, New York 10017 Independent Registered Public Accounting Firm Cohen Fund Audit Services, Ltd. 800 Westpoint Parkway, Suite 1100 Westlake, Ohio 44145 Legal Counsel Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 Custodian U.S. Bank, N.A. Custody Operations 1555 North River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Transfer Agent, Fund Accountant and Fund Administrator U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Table of Contents - Prospectus Investor Class Roosevelt Strategic Income Fund A series of Trust for Professional Managers FOR MORE INFORMATION You can find more information about the Fund in the following documents: Statement of Additional Information The SAI provides additional details about the investments and techniques of the Fund and certain other additional information.A current SAI is on file with the SEC and is incorporated into this Prospectus by reference.This means that the SAI is legally considered a part of this Prospectus even though it is not physically within this Prospectus. Annual and Semi-Annual Reports The Fund’s annual and semi-annual reports will provide the most recent financial reports and portfolio listings.The annual reports will contain a discussion of the market conditions and investment strategies that affected the Fund’s performance during the Fund’s prior fiscal period. You can obtain a free copy of these documents (when they become available), request other information, or make general inquiries about the Fund by calling the Fund (toll-free) at 1-800-829-4337or by writing to: Roosevelt Strategic Income Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 You can review and copy information, including the Fund’s reports and SAI, at the SEC’s Public Reference Room in Washington, D.C.You can obtain information on the operation of the Public Reference Room by calling (202)551-8090.Reports and other information about the Fund is also available: · free of charge from the SEC’s EDGAR database on the SEC’s Internet website at http://www.sec.gov; · for a fee, by writing to the SEC’s Public Reference Room, treet, N.E., Washington, D.C. 20549-1520; or · for a fee, by electronic request at the following e-mail address: publicinfo@sec.gov. (The Trust’s SEC Investment Company Act of 1940 file number is 811-10401) Table of Contents - Prospectus Investor Class ROOSEVELT STRATEGIC INCOME FUND Institutional Class Shares (Trading Symbol: RSTIX) Investor Class Shares (Trading Symbol: RSTNX) Statement of Additional Information June 9, 2011 This Statement of Additional Information (“SAI”) provides general information about Roosevelt Strategic Income Fund (the “Fund”), a series of Trust for Professional Managers (the “Trust”).This SAI is not a prospectus and should be read in conjunction with the Fund’s current prospectus dated June 9, 2011 (the “Prospectus”), as supplemented and amended from time to time, which is incorporated herein by reference.To obtain a copy of the Prospectus, free of charge, please write or call the Fund at the address or toll-free telephone number below. Roosevelt Strategic Income Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-800-829-4337 Table of Contents - SAI TABLE OF CONTENTS THE TRUST 1 INVESTMENT POLICIES, STRATEGIES AND ASSOCIATED RISKS 1 FUNDAMENTAL INVESTMENT LIMITATIONS 25 MANAGEMENT OF THE FUND 26 Board of Trustees 26 Trustees and Officers 26 The Role of the Board of Trustees 27 Board Leadership Structure 28 Board Oversight of Risk Management 29 Trustee Qualifications 29 Trustee Ownership of Fund Shares 30 Board Committees 30 Trustee Compensation 31 Control Persons and Principal Shareholders 31 Investment Adviser 31 Portfolio Manager and Investment Team 32 SERVICE PROVIDERS 33 Legal Counsel 34 Independent Registered Public Accounting Firm 34 DISTRIBUTION AND SERVICING OF FUND SHARES 34 Rule 12b-1 Distribution and Shareholder Servicing Plan 34 PORTFOLIO TRANSACTIONS AND BROKERAGE 36 PORTFOLIO TURNOVER 37 CODE OF ETHICS 37 PROXY VOTING PROCEDURES 37 ANTI-MONEY LAUNDERING COMPLIANCE PROGRAM 38 PORTFOLIO HOLDINGS INFORMATION 38 DETERMINATION OF NET ASSET VALUE 40 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 41 TAX MATTERS 42 DISTRIBUTIONS 44 FINANCIAL STATEMENTS 44 APPENDIX A - RATINGS DEFINITIONS A-1 The Trust The Trust is a Delaware statutory trust organized on May 29, 2001, and is registered with the Securities and Exchange Commission (“SEC”) as an open-end management investment company.The Fund is one series, or mutual fund, formed by the Trust.The Fund is a diversified series and has its own investment objective and policies.As of the date of this SAI, shares of twenty-seven other series of the Trust are offered in separate prospectuses and SAIs.The Trust may start additional series and offer shares of a new fund under the Trust at any time. The Trust is authorized to issue an unlimited number of interests (or shares).Interests in the Fund are represented by shares of beneficial interest each with a par value of $0.001.Each series of the Trust has equal voting rights and liquidation rights, and are voted in the aggregate and not by the series, except in matters where a separate vote is required by the Investment Company Act of 1940, as amended (the “1940 Act”), or when the matters affect only the interest of a particular series.When matters are submitted to shareholders for a vote, each shareholder is entitled to one vote for each full share owned and fractional votes for fractional shares owned.The Trust does not normally hold annual meetings of shareholders.The Trust’s Board of Trustees (the “Board of Trustees”) shall promptly call and give notice of a meeting of shareholders for the purpose of voting upon removal of any trustee when requested to do so in writing by shareholders holding 10% or more of the Trust’s outstanding shares. Each share of the Fund represents an equal proportionate interest in the assets and liabilities belonging to the Fund and is entitled to such distributions out of the income belonging to the Fund as are declared by the Board of Trustees.The Board of Trustees has the authority from time to time to divide or combine the shares of any series into a greater or lesser number of shares of that series so long as the proportionate beneficial interests in the assets belonging to that series and the rights of shares of any other series are in no way affected.Additionally, in case of any liquidation of a series, the holders of shares of the series being liquidated are entitled to receive a distribution out of the assets, net of the liabilities, belonging to that series.Expenses attributable to any series are borne by that series.Any general expenses of the Trust not readily identifiable as belonging to a particular series are allocated by, or under the direction of, the Board of Trustees on the basis of relative net assets, number of shareholders or other equitable method.No shareholder is liable to further calls or to assessment by the Trust without his or her express consent. The assets of the Fund received for the issue or sale of its shares, and all income, earnings, profits and proceeds thereof, subject only to the rights of creditors, shall constitute the underlying assets of the Fund.In the event of the dissolution or liquidation of the Fund, the holders of shares of the Fund are entitled to share pro rata in the net assets of the Fund available for distribution to shareholders. The Roosevelt Investment Group, Inc. (the “Adviser”) serves as the investment adviser for the Fund. Investment Policies, Strategies and Associated Risks The investment objective of the Fund is total return income generation with capital appreciation, while managing downside risk.The Fund is diversified.Under applicable federal laws, to qualify as a diversified fund, the Fund, with respect to at least 75% of its total assets, may not invest greater than 5% of its assets in any one issuer and may not hold greater than 10% of the securities of one issuer.The remaining 25% of the Fund’s total assets does not need to be “diversified” and may be invested in the securities of a single issuer, subject to other applicable laws.The diversification of a mutual fund’s holdings is measured at the time the fund purchases a security.However, if the Fund purchases a security and holds it for a period of time, the security may become a larger percentage of the Fund’s total assets due to movements in the financial markets.If the market affects several securities held by the Fund, the Fund may have a greater percentage of its assets invested in securities of fewer issuers.Because the Fund is diversified, the Fund is less subject to the risk that its performance may be hurt disproportionately by the poor performance of relatively few securities. Table of Contents - SAI 1 There is no assurance that the Fund will achieve its investment objective.The following discussion supplements the description of the Fund’s investment objective and principal investment strategies set forth in the Prospectus.Except for the fundamental investment limitations listed below (see “Fundamental Investment Limitations”), the Fund’s investment strategies and policies are not fundamental and may be changed by sole action of the Board of Trustees, without shareholder approval.While the Fund is permitted to hold securities and engage in various strategies as described hereafter, it is not obligated to do so.The Fund’s investment objective and strategies may be changed without the approval of the Fund’s shareholders upon 60 days’ prior written notice to shareholders. Whenever an investment policy or limitation states a maximum percentage of the Fund’s assets that may be invested in any security, or other asset, or sets forth a policy regarding quality standards, such standard or percentage limitation will be determined immediately after and as a result of the Fund’s acquisition or sale of such security or other asset.Accordingly, except with respect to borrowing or illiquid securities, any subsequent change in values, net assets or other circumstances will not be considered when determining whether an investment complies with the Fund’s investment policies and limitations.In addition, if a bankruptcy or other extraordinary event occurs concerning a particular investment by the Fund, the Fund may receive stock, real estate or other investments that the Fund would not, or could not, buy.If this happens, the Fund will sell such investments as soon as practicable while trying to maximize the return to its shareholders. Recent Market Events U.S. and international markets have experienced significant volatility in recent years.The securities markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, increased likelihood of default and valuation difficulties, all of which may increase the risk of investing in securities held by the Fund. Fixed Income Securities The Fund’s investments in fixed income securities may include debt obligations of any rating or maturity.The Fund may invest in investment grade fixed income securities and lower-rated fixed income securities (commonly known as “junk bonds”).Lower rated or high-yield fixed income securities, generally referred to as “junk bonds,” include corporate high-yield debt securities, zero-coupon securities, paid-in kind securities and strips.Investment grade corporate bonds are those rated BBB or better by Standard & Poor’s Rating Service (“S&P”) or Baa or better by Moody’s Investors Service, Inc. (“Moody’s”).Securities rated BBB by S&P are considered investment grade, but Moody’s considers securities rated Baa to have speculative characteristics.See Appendix A for a description of corporate bond ratings.The Fund may also invest in unrated securities. High Yield Fixed Income Securities (“Junk Bonds”) Junk bonds generally offer a higher current yield than is available for higher grade issues.Companies issuing high-yield junk bonds are more likely to experience financial difficulties that may lead to a weakened capacity to make principal and interest payments than issuers of higher grade securities.Issuers of junk bonds are often highly leveraged and are more vulnerable to changes in the economy, such as a recession or rising interest rates, which may affect their ability to meet their interest or principal payment obligations.During periods of economic downturn or rising interest rates, highly leveraged issuers may experience financial stress that could adversely affect their ability to make payments of interest and principal and could increase the possibility of default.In addition, the market for lower rated debt securities has expanded rapidly in recent years, and its growth has paralleled a long economic expansion.At times in recent years, the prices of many lower rated debt securities declined substantially, reflecting an expectation that many issuers of such securities might experience financial difficulties.As a result, the yields on lower rated debt securities rose dramatically, but the higher yields did not reflect the value of the income stream that holders of such securities expected, but rather the risk that such securities would lose a substantial portion of their value as a result of the issuer’s financial restructuring or default.There can be no assurance that such declines will not recur.The market for lower rated debt issues generally is thinner and less active than that for higher quality securities, which may limit the Fund’s ability to sell such securities at fair value in response to changes in the economy or financial markets.Adverse publicity and investor perceptions, whether or not based on fundamental analysis, may also decrease the values and liquidity of lower-rated securities, especially in a thinly traded market.Changes by recognized rating services in their ratings of a debt security affect the value of these investments.The Fund will not necessarily dispose of a security when its rating is reduced below its rating at the time of purchase.However, the Adviser will monitor the investment to determine whether continued investment in the security will further the Fund’s investment objective. Table of Contents - SAI 2 Corporate Debt Securities Corporate debt securities are debt securities issued by businesses to finance their operations, although corporate debt instruments may also include bank loans to companies.Notes, bonds, debentures and commercial paper are the most common types of corporate debt securities, with the primary difference being their maturities and secured or unsecured status.Commercial paper has the shortest term and is usually unsecured. The broad category of corporate debt securities includes debt issued by domestic or foreign companies of all kinds, including those with small, medium and large capitalizations.Corporate debt may be rated investment grade or below investment grade and may carry variable or floating rates of interest.Because of the wide range of types and maturities of corporate debt securities, as well as the range of creditworthiness of their issuers, corporate debt securities have widely varying potentials for return and varying risk profiles.For example, commercial paper issued by a large established domestic corporation that is rated investment grade may have a modest return on principal but carries relatively limited risk.On the other hand, a long-term corporate note issued by a small foreign corporation from an emerging market country that has not been rated may have the potential for relatively large returns on principal but carries a relatively high degree of risk. Corporate debt securities carry both credit risk and interest rate risk.Credit risk is the risk that the Fund could lose money if the issuer of a corporate debt security is unable to pay interest or repay principal when it is due.Some corporate debt securities that are rated below investment grade are generally considered speculative because they present a greater risk of loss, including default, than higher quality debt securities.The credit risk of a particular issuer’s debt securities may vary based on the priority for repayment.For example, higher ranking (senior) debt securities have a higher priority than lower ranking (subordinated) securities.The issuer may not make payments on subordinated securities while continuing to make payments on senior securities.In addition, in the event of bankruptcy, holders of higher ranking senior securities may receive amounts otherwise payable to the holders of more junior securities.Interest rate risk is the risk that the value of certain corporate debt securities falls when interest rates rise.In general, corporate debt securities with longer terms tend to fall more in value when interest rates rise than corporate debt securities with shorter terms. Zero-Coupon Securities The Fund may invest in zero-coupon bonds as part of its investment strategy, without limitation.Zero-coupon securities make no periodic interest payments but are sold at a deep discount to their face value.The buyer recognizes a rate of return determined by the gradual appreciation of the security, which is redeemed at face value on a specified maturity date.The discount varies depending on the time remaining until maturity, as well as market interest rates, the liquidity of the security, and the issuer’s perceived credit quality.If the issuer defaults, the holder may not receive any return on his or her investment.Because zero-coupon securities bear no interest and compound semiannually at the rate fixed at the time of issuance, their value generally is more volatile than the value of other debt securities.Since zero-coupon bondholders do not receive interest payments, when interest rates rise, zero-coupon securities fall more dramatically in value than bonds that pay interest on a current basis.When interest rates fall, zero-coupon securities rise more rapidly in value because they reflect a fixed rate of return.An investment in zero-coupon and delayed interest securities may cause the Fund to recognize income, and therefore the Fund may be required to make distributions to shareholders before the Fund receives any cash payments on its investment. Table of Contents - SAI 3 Unrated Fixed Income Securities Unrated fixed income securities, while not necessarily lower in quality than rated securities, may not have as broad a market.Because of the size and perceived demand for the issue, among other factors, certain issuers may decide not to pay the cost of getting a rating for their fixed income securities.The creditworthiness of the issuer, as well as any financial institution or other party responsible for payments on the security, will be analyzed by the Adviser to determine whether to purchase unrated fixed income securities for the Fund. U.S. Government Obligations The Fund may invest in U.S. Government obligations.U.S. Government obligations include securities issued or guaranteed as to principal and interest by the U.S. Government.U.S. Treasury obligations differ mainly in the length of their maturity.Treasury bills, the most frequently issued marketable government securities, have a maturity of up to one year and are issued on a discount basis. Payment of principal and interest on U.S. Government obligations may be backed by the full faith and credit of the United States.U.S. Government obligations are subject to fluctuations in market value due to fluctuations in market interest rates.As a general matter, the value of debt instruments, including U.S. Government obligations, declines when market interest rates increase and rises when market interest rates decrease.Certain types of U.S. Government obligations are subject to fluctuations in yield or value due to their structure or contract terms. Agency Obligations The Fund may make investments in agency obligations, such as the Export-Import Bank of the United States, Tennessee Valley Authority, Resolution Funding Corporation, Farmers Home Administration, Federal Home Loan Banks, Federal Intermediate Credit Banks, Federal Farm Credit Banks, Federal Land Banks, Federal Housing Administration, Government National Mortgage Association (“GNMA”), commonly known as “Ginnie Mae,” Federal National Mortgage Association (“FNMA”), commonly known as “Fannie Mae,” Federal Home Loan Mortgage Corporation (“FHLMC”), commonly known as “Freddie Mae,” and the Student Loan Marketing Association (“SLMA”).Some, such as those of the Export-Import Bank of United States, are supported only by the right of the issuer to borrow from the Treasury; others, such as those of the FNMA and FHLMC, are supported by only the discretionary authority of the U.S. government to purchase the agency’s obligations; still others, such as those of the SLMA, are supported only by the credit of the instrumentality.No assurance can be given that the U.S. government would provide financial support to U.S. government-sponsored instrumentalitiesbecause they are not obligated by law to do so.As a result, there is a risk that these entities will default on a financial obligation.For instance, in September 2008, at the direction of the U.S. Treasury, FNMA and FHLMC were placed into conservatorship under the Federal Housing Finance Agency (“FHFA”), a newly created independent regulator. Mortgage-Backed Securities and Asset-Backed Securities Mortgage-backed securities represent direct or indirect participations in, or are secured by and payable from, mortgage loans secured by real property, and include single- and multi-class pass-through securities and collateralized mortgage obligations (“CMOs”).Such securities may be issued or guaranteed by U.S. Government agencies or instrumentalities, such as the GNMA, FNMA, FHLMC or by private issuers, generally originators and investors in mortgage loans, including savings associations, mortgage bankers, commercial banks, investment bankers and special purpose entities (collectively, “private lenders”). Mortgage-backed securities issued by private lenders may be supported by pools of mortgage loans or other mortgage-backed securities that are guaranteed, directly or indirectly, by the U.S. Government or one of its agencies or instrumentalities, or they may be issued without any governmental guarantee of the underlying mortgage assets but with some form of non-governmental credit enhancement.Until recently, FNMA and FHLMC were government-sponsored corporations owned entirely by private stockholders.The U.S. government also took steps to provide additional financial support to FNMA and FHLMC.No assurance can be given that the U.S. Treasury initiatives with respect to FNMA and FHLMC will be successful. Table of Contents - SAI 4 Asset-backed debt obligations represent direct or indirect participation in, or are secured by and payable from, assets such as motor vehicle installment sales contracts, other installment loan contracts, home equity loans, leases of various types of property and receivables from credit card or other revolving credit arrangements.The credit quality of most asset-backed securities depends primarily on the credit quality of the assets underlying such securities, how well the entity issuing the security is insulated from the credit risk and bankruptcy of the originator or any other affiliated entities and the amount and quality of any credit enhancement of the securities.Payments or distributions of principal and interest on asset-backed debt obligations may be supported by non-governmental credit enhancements including letters of credit, reserve funds, over-collateralization and guarantees by third parties. The rate of principal payment on mortgage- and asset-backed securities generally depends on the rate of principal payments received on the underlying assets, which in turn may be affected by a variety of economic and other factors.As a result, the yield on any mortgage- or asset-backed security is difficult to predict with precision and actual yield to maturity may be more or less than the anticipated yield to maturity.The yield characteristics of mortgage- and asset-backed debt obligations differ from those of traditional debt obligations.Among the principal differences are that interest and principal payments are made more frequently on mortgage- and asset-backed debt obligations, usually monthly, and that principal may be prepaid at any time because the underlying assets generally may be prepaid at any time.As a result, if these debt obligations or securities are purchased at a premium, a prepayment rate that is faster than expected will reduce yield to maturity, while a prepayment rate that is slower than expected will have the opposite effect of increasing the yield to maturity.Conversely, if these debt obligations or securities are purchased at a discount, a prepayment rate that is faster than expected will increase yield to maturity, while a prepayment rate that is slower than expected will reduce yield to maturity.Mortgage-backed securities available for reinvestment by the Fund are likely to be greater during a period of declining interest rates and, as a result, are likely to be reinvested at lower interest rates than during a period of rising interest rates.Accelerated prepayments on debt obligations or securities purchased at a premium also impose a risk of loss of principal because the premium may not have been fully amortized at the time the principal is prepaid in full.The market for privately issued mortgage-backed securities is smaller and less liquid than the market for government-sponsored mortgage-backed securities. While asset-backed securities may be issued with only one class of security, many asset-backed securities are issued in more than one class, each with different payment terms.Mortgage-backed securities may be issued with either a single class of security or multiple classes, which are commonly referred to as a CMO.Multiple class mortgage- and asset-backed securities are issued for two main reasons.First, multiple classes may be used as a method of providing selective credit support.This is accomplished typically through creation of one or more classes whose right to payments on the asset-backed security is made subordinate to the right to such payments of the remaining class or classes.Second, multiple classes may permit the issuance of securities with payment terms, interest rates or other characteristics differing both from those of each other and from those of the underlying assets.Examples include separate trading of registered interest and principal of securities (“STRIPS”) (mortgage- and asset-backed securities entitling the holder to disproportionate interests with respect to the allocation of interest and principal of the assets backing the security), and securities with class or classes having characteristics that mimic the characteristics of non-asset-backed securities, such as floating interest rates (i.e., interest rates that adjust as a specified benchmark changes) or scheduled amortization of principal. Table of Contents - SAI 5 The Fund may invest in stripped mortgage-backed securities, which receive differing proportions of the interest and principal payments from the underlying assets, including interest-only (“IO”) and principal-only (“PO”) securities.IO and PO mortgage-backed securities may be illiquid.The market value of such securities generally is more sensitive to changes in prepayment and interest rates than is the case with traditional mortgage-backed securities, and in some cases such market value may be extremely volatile. Mortgage- and asset-backed securities, other than as described above, or in which the payment streams on the underlying assets are allocated in a manner different than those described above may be issued in the future.The Fund may invest in such mortgage- and asset-backed securities if such investment is otherwise consistent with its investment objective and policies and with the investment restrictions of the Fund. If the Fund purchases mortgage- or asset-backed securities that are “subordinated” to other interests in the same mortgage pool, the Fund as a holder of those securities may only receive payments after the pool’s obligations to other investors have been satisfied.An unexpectedly high rate of defaults on the mortgages held by a mortgage pool may substantially limit the pool’s ability to make payments of principal or interest to the Fund as a holder of such subordinated securities, reducing the values of those securities or in some cases rendering them worthless.The risk of such defaults is generally higher in the case of mortgage pools that include so called “subprime” mortgages.An unexpectedly high or low rate of prepayments on a pool’s underlying mortgages may have a similar effect on subordinated securities.A mortgage pool may issue securities subject to various levels of subordination, and the risk of non-payment affects securities at each level, although the risk is greater in the case of more highly subordinated securities. Foreign Investments and Currencies The Fund may invest in securities of foreign issuers that are not publicly traded in the United States, purchase and sell foreign currency on a spot basis and enter into forward currency contracts (see “Forward Currency Contracts,” below).The Fund may also invest in American Depositary Receipts (“ADRs”) and foreign securities that are publicly traded on a U.S. exchange.Investments in ADRs and foreign securities involve certain inherent risks, including the following: Depositary Receipts.The Fund may invest in securities of foreign issuers in the form of depositary receipts, including ADRs, which are securities representing securities of foreign issuers.A purchaser of unsponsored depositary receipts may not have unlimited voting rights and may not receive as much information about the issuer of the underlying securities as with a sponsored depositary receipt.Generally, ADRs, in registered form, are denominated in U.S. dollars and are designed for use in the U.S. securities markets.ADRs are receipts typically issued by a U.S. bank or trust company evidencing ownership of the underlying securities.For purposes of the Fund’s investment policies, ADRs are deemed to have the same classification as the underlying securities they represent.Thus, an ADR representing ownership of common stock will be treated as common stock. Political and Economic Factors.Individual foreign economies of certain countries may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, diversification and balance of payments position.The internal politics of certain foreign countries may not be as stable as those of the United States.Governments in certain foreign countries also continue to participate to a significant degree, through ownership interest or regulation, in their respective economies.Action by these governments could include restrictions on foreign investment, nationalization, expropriation of goods or imposition of taxes, and could have a significant effect on market prices of securities and payment of interest.The economies of many foreign countries are heavily dependent upon international trade and are accordingly affected by the trade policies and economic conditions of their trading partners.Enactment by these trading partners of protectionist trade legislation could have a significant adverse effect upon the securities markets of such countries. Table of Contents - SAI 6 Currency Fluctuations.The Fund may invest in securities denominated in foreign currencies.Accordingly, a change in the value of any such currency against the U.S. dollar will result in a corresponding change in the U.S. dollar value of the Fund’s assets denominated in that currency.Such changes will also affect the Fund’s income.The value of the Fund’s assets may also be affected significantly by currency restrictions and exchange control regulations enacted from time to time. Market Characteristics.The Adviser expects that many foreign securities in which the Fund may invest could be purchased in over-the-counter markets or on exchanges located in the countries in which the principal offices of the issuers of the various securities are located, if that is the best available market.Foreign exchanges and markets may be more volatile than those in the United States.While growing in volume, they usually have substantially less volume than U.S. markets, and the Fund’s investments in foreign securities may be less liquid and more volatile than investments in U.S. securities.Moreover, settlement practices for transactions in foreign markets may differ from those in U.S. markets, and may include delays beyond periods customary in the United States.Foreign security trading practices, including those involving securities settlement where Fund assets may be released prior to receipt of payment or securities, may expose the Fund to increased risk in the event of a failed trade or the insolvency of a foreign broker-dealer. Legal and Regulatory Matters.Certain foreign countries may have less supervision of securities markets, brokers and issuers of securities, and less financial information available from issuers, than is available in the United States. Taxes.The interest and dividends payable on certain of the Fund’s foreign portfolio securities may be subject to foreign income, withholding and other taxes, thus reducing the net amount of income available for distribution to Fund shareholders.If the Fund’s foreign portfolio securities are subject to these taxes, and if more than 50% of the Fund’s net assets are invested in foreign securities at the close of a taxable year, the Fund will be eligible to, and may, elect to pass through to Fund shareholders their respective shares of certain of these foreign taxes.If the Fund makes this election, each Fund shareholder would include in gross income the shareholder’s share of these taxes and would be entitled to either a deduction or a tax credit with respect to the shareholder’s share of the taxes.The Fund will notify the shareholders if it makes such an election. Costs.To the extent that the Fund invests in foreign securities, its expense ratio is likely to be higher than those of investment companies investing only in domestic securities, because the cost of maintaining the custody of foreign securities is higher. Emerging Markets.Some of the securities in which the Fund may invest may be located in developing or emerging markets, which entail additional risks, including: less social, political and economic stability; smaller securities markets and lower trading volume, which may result in less liquidity and greater price volatility; national policies that may restrict the Fund’s investment opportunities, including restrictions on investments in issuers or industries, or expropriation or confiscation of assets or property; and less developed legal structures governing private or foreign investment. Table of Contents - SAI 7 Forward Currency Contracts.The Fund may enter into forward currency contracts in anticipation of changes in currency exchange rates.A forward currency contract is an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract.For example, the Fund might purchase a particular currency or enter into a forward currency contract to preserve the U.S. dollar price of securities it intends to or has contracted to purchase.Alternatively, it might sell a particular currency on either a spot or forward basis to hedge against an anticipated decline in the dollar value of securities it intends to or has contracted to sell.Although this strategy could minimize the risk of loss due to a decline in the value of the hedged currency, it could also limit any potential gain from an increase in the value of the currency. In considering whether to invest in the securities of a foreign company, the Adviser considers such factors as the characteristics of the particular company, differences between economic trends and the performance of securities markets within the U.S. and those within other countries, and also factors relating to the general economic, governmental and social conditions of the country or countries where the company is located.The extent to which the Fund will be invested in foreign companies and countries and depositary receipts will fluctuate from time to time within the limitations described in the Prospectus, depending on the Adviser’s assessment of prevailing market, economic and other conditions. Derivative Securities The Fund may invest in derivative securities.Derivatives are financial instruments whose value is based on an underlying asset, such as a stock or a bond, an underlying economic factor, such as an interest rate or a market benchmark, such as an index.Unless otherwise stated in the Fund’s prospectus, the Fund may use derivatives for risk management purposes, including to gain exposure to various markets in a cost efficient manner, to reduce transaction costs, alter duration or to remain fully invested.The Fund may also invest in derivatives to protect it from broad fluctuations in market prices, interest rates or foreign currency exchange rates (a practice known as “hedging”).When hedging is successful, the Fund will have offset a portion of the depreciation in the value of its portfolio securities by the appreciation in the value of the derivative position.Although techniques other than the sale and purchase of derivatives could be used to control the exposure of the Fund to market fluctuations, the use of derivatives may be a more effective means of hedging this exposure.To the extent that the Fund engages in hedging, there can be no assurance that any hedge will be effective or that there will be a hedge in place at any given time. Options, Futures and Other Strategies General.The Fund may use certain options (both traded on an exchange and over-the-counter (“OTC”)), futures contracts (sometimes referred to as “futures”) and options on futures contracts (collectively, “Financial Instruments”) as a substitute for a comparable market position in the underlying security, to attempt to hedge or limit the exposure of the Fund’s position, to create a synthetic money market position, for certain tax-related purposes and to effect closing transactions. The use of Financial Instruments is subject to applicable regulations of the SEC, the several exchanges upon which they are traded and the Commodity Futures Trading Commission (the “CFTC”).In addition, the Fund’s ability to use Financial Instruments will be limited by tax considerations.Pursuant to a claim for exemption filed with the National Futures Association on behalf of the Fund, the Fund is not deemed to be a commodity pool operator or a commodity pool under the Commodity Exchange Act and is not subject to registration or regulation as such under the Commodity Exchange Act.In addition to the instruments, strategies and risks described below and in the Prospectus, the Adviser may discover additional opportunities in connection with Financial Instruments and other similar or related techniques.These new opportunities may become available as the Adviser develops new techniques, as regulatory authorities broaden the range of permitted transactions and as new Financial Instruments or other techniques are developed.The Adviser may utilize these opportunities to the extent that they are consistent with the Fund’s investment objective and permitted by the Fund’s investment limitations and applicable regulatory authorities.The Prospectus or this SAI will be supplemented to the extent that new products or techniques involve materially different risks than those described below or in the Prospectus. Table of Contents - SAI 8 Special Risks.The use of Financial Instruments involves special considerations and risks, certain of which are described below.Risks pertaining to particular Financial Instruments are described in the sections that follow. 1. Successful use of most Financial Instruments depends upon the Adviser’s ability to predict movements of the overall securities markets, which requires different skills than predicting changes in the prices of individual securities.The ordinary spreads between prices in the cash and futures markets, due to the differences in the natures of those markets, are subject to distortion.Due to the possibility of distortion, a correct forecast of stock market trends by the Adviser may still not result in a successful transaction.The Adviser may be incorrect in its expectations as to the extent of market movements or the time span within which the movements take place, which, thus, may result in the strategy being unsuccessful. 2. Options and futures prices can diverge from the prices of their underlying instruments.Options and futures prices are affected by such factors as current and anticipated short-term interest rates, changes in volatility of the underlying instrument and the time remaining until expiration of the contract, which may not affect security prices the same way.Imperfect or no correlation also may result from differing levels of demand in the options and futures markets and the securities markets, from structural differences in how options and futures and securities are traded, and from imposition of daily price fluctuation limits or trading halts. 3. As described below, the Fund might be required to maintain assets as “cover,” maintain segregated accounts or make margin payments when it takes positions in Financial Instruments involving obligations to third parties (e.g., Financial Instruments other than purchased options).If the Fund were unable to close out its positions in such Financial Instruments, it might be required to continue to maintain such assets or accounts or make such payments until the position expired or matured.These requirements might impair the Fund’s ability to sell a portfolio security or make an investment when it would otherwise be favorable to do so or require that the Fund sell a portfolio security at a disadvantageous time.The Fund’s ability to close out a position in a Financial Instrument prior to expiration or maturity depends on the existence of a liquid secondary market or, in the absence of such a market, the ability and willingness of the other party to the transaction (the “counter-party”) to enter into a transaction closing out the position.Therefore, there is no assurance that any position can be closed out at a time and price that is favorable to the Fund. 4. Losses may arise due to unanticipated market price movements, lack of a liquid secondary market for any particular instrument at a particular time or due to losses from premiums paid by the Fund on options transactions. Cover.Transactions using Financial Instruments, other than purchased options, expose the Fund to an obligation to another party.The Fund will not enter into any such transactions unless it owns either (1) an offsetting (“covered”) position in securities or other options or futures contracts or (2) cash and liquid assets with a value, marked-to-market daily, sufficient to cover its potential obligations to the extent not covered as provided in (1) above.The Fund will comply with SEC guidelines regarding cover for these instruments and will, if the guidelines so require, set aside cash or liquid assets in an account with its custodian in the prescribed amount as determined daily. Table of Contents - SAI 9 Assets used as cover or held in an account cannot be sold while the position in the corresponding Financial Instrument is open, unless they are replaced with other appropriate assets.As a result, the commitment of a large portion of the Fund’s assets to cover accounts could impede portfolio management or the Fund’s ability to meet redemption requests or other current obligations. Options.The value of an option position will reflect, among other things, the current market value of the underlying investment, the time remaining until expiration, the relationship of the exercise price to the market price of the underlying investment and general market conditions.Options that expire unexercised have no value.Options currently are traded on the Chicago Board Options Exchange (“CBOE”), the NYSE Amex and other exchanges, as well as the OTC markets. By buying a call option on a security, the Fund has the right, in return for the premium paid, to buy the security underlying the option at the exercise price.By writing (selling) a call option and receiving a premium, the Fund becomes obligated during the term of the option to deliver securities underlying the option at the exercise price if the option is exercised.By buying a put option, the Fund has the right, in return for the premium, to sell the security underlying the option at the exercise price.By writing a put option, the Fund becomes obligated during the term of the option to purchase the securities underlying the option at the exercise price. Because options premiums paid or received by the Fund are small in relation to the market value of the investments underlying the options, buying and selling put and call options can be more speculative than investing directly in securities. The Fund may effectively terminate its right or obligation under an option by entering into a closing transaction.For example, the Fund may terminate its obligation under a call or put option that it had written by purchasing an identical call or put option.This is known as a closing purchase transaction.Conversely, the Fund may terminate a position in a put or call option it had purchased by writing an identical put or call option.This is known as a closing sale transaction.Closing transactions permit the Fund to realize profits or limit losses on an option position prior to its exercise or expiration. Risks of Options on Commodities, Currencies and Securities.Exchange-traded options in the United States are issued by a clearing organization affiliated with the exchange on which the option is listed that, in effect, guarantees completion of every exchange-traded option transaction.In contrast, OTC options are contracts between the Fund and its counter-party (usually a securities dealer or a bank) with no clearing organization guarantee.Thus, when the Fund purchases an OTC option, it relies on the counter-party from whom it purchased the option to make or take delivery of the underlying investment upon exercise of the option.Failure by the counter-party to do so would result in the loss of any premium paid by the Fund as well as the loss of any expected benefit of the transaction. The Fund’s ability to establish and close out positions in exchange-traded options depends on the existence of a liquid market.However, there can be no assurance that such a market will exist at any particular time.Closing transactions can be made for OTC options only by negotiating directly with the counter-party or by a transaction in the secondary market if any such market exists.There can be no assurance that the Fund will in fact be able to close out an OTC option position at a favorable price prior to expiration.In the event of insolvency of the counter-party, the Fund might be unable to close out an OTC option position at any time prior to its expiration. If the Fund were unable to effect a closing transaction for an option it had purchased, it would have to exercise the option to realize any profit.The inability to enter into a closing purchase transaction for a covered call option written by the Fund could cause material losses because the Fund would be unable to sell the investment used as cover for the written option until the option expires or is exercised. Table of Contents - SAI 10 Options on Indices.An index fluctuates with changes in the market values of the securities included in the index.Options on indices give the holder the right to receive an amount of cash upon exercise of the option.Receipt of this cash amount will depend upon the closing level of the index upon which the option is based being greater than (in the case of a call) or less than (in the case of put) the exercise price of the option.Some stock index options are based on a broad market index such as the S&P 500 Index, the NYSE Composite Index or the NYSE Arca Index or on a narrower index such as the Philadelphia Stock Exchange Over-the-Counter Index. Each of the exchanges has established limitations governing the maximum number of call or put options on the same index that may be bought or written by a single investor, whether acting alone or in concert with others (regardless of whether such options are written on the same or different exchanges or are held or written on one or more accounts or through one or more brokers).Under these limitations, option positions of all investment companies advised by the Adviser are combined for purposes of these limits.Pursuant to these limitations, an exchange may order the liquidation of positions and may impose other sanctions or restrictions.These position limits may restrict the number of listed options that the Fund may buy or sell. Puts and calls on indices are similar to puts and calls on securities or futures contracts except that all settlements are in cash and gain or loss depends on changes in the index in question rather than on price movements in individual securities or futures contracts.When the Fund writes a call on an index, it receives a premium and agrees that, prior to the expiration date, the purchaser of the call, upon exercise of the call, will receive from the Fund an amount of cash if the closing level of the index upon which the call is based is greater than the exercise price of the call.The amount of cash is equal to the difference between the closing price of the index and the exercise price of the call times a specified multiple (“multiplier”), which determines the total value for each point of such difference.When the Fund buys a call on an index, it pays a premium and has the same rights to such call as are indicated above.When the Fund buys a put on an index, it pays a premium and has the right, prior to the expiration date, to require the seller of the put, upon the Fund’s exercise of the put, to deliver to the Fund an amount of cash if the closing level of the index upon which the put is based is less than the exercise price of the put, which amount of cash is determined by the multiplier, as described above for calls.When the Fund writes a put on an index, it receives a premium and the purchaser of the put has the right, prior to the expiration date, to require the Fund to deliver to it an amount of cash equal to the difference between the closing level of the index and the exercise price times the multiplier if the closing level is less than the exercise price. Risks of Options on Indices.If the Fund has purchased an index option and exercises it before the closing index value for that day is available, it runs the risk that the level of the underlying index may subsequently change.If such a change causes the exercised option to fall out-of-the-money, the Fund will be required to pay the difference between the closing index value and the exercise price of the option (times the applicable multiplier) to the assigned writer. OTC Options.Unlike exchange-traded options, which are standardized with respect to the underlying instrument, expiration date, contract size and strike price, the terms of OTC options (options not traded on exchanges) generally are established through negotiation with the other party to the option contract.While this type of arrangement allows the Fund great flexibility to tailor the option to its needs, OTC options generally involve greater risk than exchange-traded options, which are guaranteed by the clearing organization of the exchanges where they are traded. Table of Contents - SAI 11 Futures Contracts and Options on Futures Contracts.A futures contract obligates the seller to deliver (and the purchaser to take delivery of) the specified security on the expiration date of the contract.An index futures contract obligates the seller to deliver (and the purchaser to take) an amount of cash equal to a specific dollar amount times the difference between the value of a specific index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying securities in the index is made. When the Fund writes an option on a futures contract, it becomes obligated, in return for the premium paid, to assume a position in the futures contract at a specified exercise price at any time during the term of the option.If the Fund writes a call, it assumes a short futures position.If it writes a put, it assumes a long futures position.When the Fund purchases an option on a futures contract, it acquires the right in return for the premium it pays to assume a position in a futures contract (a long position if the option is a call and a short position if the option is a put). Whether the Fund realizes a gain or loss from futures activities depends upon movements in the underlying security or index.The extent of the Fund’s loss from an unhedged short position in futures contracts or from writing unhedged call options on futures contracts is potentially unlimited.The Fund only purchases and sells futures contracts and options on futures contracts that are traded on a U.S. exchange or board of trade. No price is paid upon entering into a futures contract.Instead, at the inception of a futures contract the Fund is required to deposit “initial margin” in an amount generally equal to 10% or less of the contract value.Margin also must be deposited when writing a call or put option on a futures contract, in accordance with applicable exchange rules.Unlike margin in securities transactions, initial margin does not represent a borrowing, but rather is in the nature of a performance bond or good-faith deposit that is returned to the Fund at the termination of the transaction if all contractual obligations have been satisfied.Under certain circumstances, such as periods of high volatility, the Fund may be required by an exchange to increase the level of its initial margin payment, and initial margin requirements might be increased generally in the future by regulatory action. Subsequent “variation margin” payments are made to and from the futures commission merchant daily as the value of the futures position varies, a process known as “marking-to-market.”Variation margin does not involve borrowing, but rather represents a daily settlement of the Fund’s obligations to or from a futures commission merchant.When the Fund purchases an option on a futures contract, the premium paid plus transaction costs is all that is at risk.In contrast, when the Fund purchases or sells a futures contract or writes a call or put option thereon, it is subject to daily variation margin calls that could be substantial in the event of adverse price movements.If the Fund has insufficient cash to meet daily variation margin requirements, it might need to sell securities at a time when such sales are disadvantageous. Purchasers and sellers of futures contracts and options on futures can enter into offsetting closing transactions, similar to closing transactions in options, by selling or purchasing, respectively, an instrument identical to the instrument purchased or sold.Positions in futures and options on futures contracts may be closed only on an exchange or board of trade that provides a secondary market.However, there can be no assurance that a liquid secondary market will exist for a particular contract at a particular time.In such event, it may not be possible to close a futures contract or options position. Table of Contents - SAI 12 Under certain circumstances, futures exchanges may establish daily limits on the amount that the price of a futures contract or an option on a futures contract can vary from the previous day’s settlement price.Once that limit is reached, no trades may be made that day at a price beyond the limit.Daily price limits do not limit potential losses because prices could move to the daily limit for several consecutive days with little or no trading, thereby preventing liquidation of unfavorable positions. If the Fund were unable to liquidate a futures contract or an option on a futures position due to the absence of a liquid secondary market or the imposition of price limits, it could incur substantial losses.The Fund would continue to be subject to market risk with respect to the position.In addition, except in the case of purchased options, the Fund would continue to be required to make daily variation margin payments and might be required to maintain cash or liquid assets in an account. Risks of Futures Contracts and Options Thereon.The ordinary spreads between prices in the cash and futures markets (including the options on futures markets), due to differences in the natures of those markets, are subject to the following factors, which may create distortions.First, all participants in the futures market are subject to margin deposit and maintenance requirements.Rather than meeting additional margin deposit requirements, investors may close futures contracts through offsetting transactions, which could distort the normal relationships between the cash and futures markets.Second, the liquidity of the futures market depends on participants entering into offsetting transactions rather than making or taking delivery.To the extent participants decide to make or take delivery, liquidity in the futures market could be reduced, thus producing distortion.Third, from the point of view of speculators, the deposit requirements in the futures market are less onerous than margin requirements in the securities market.Therefore, increased participation by speculators in the futures market may cause temporary price distortions. Combined Positions.The Fund may purchase and write options in combination with each other.For example, the Fund may purchase a put option and write a call option on the same underlying instrument in order to construct a combined position whose risk and return characteristics are similar to selling a futures contract.Another possible combined position would involve writing a call option at one strike price and buying a call option at a lower price, in order to reduce the risk of the written call option in the event of a substantial price increase.Because combined options positions involve multiple trades, they result in higher transaction costs and may be more difficult to open and close out. Swap Agreements The Fund may enter into swap agreements.Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a day to more than one year. In a standard “swap” transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments.The gross returns to be exchanged or “swapped” between the parties are calculated with respect to a “notional amount,” i.e., the return on or increase in value of a particular dollar amount invested in a “basket” of securities representing a particular index. Most swap agreements entered into by the Fund calculate the obligations of the parties to the agreement on a “net basis.”Consequently, the Fund’s current obligations (or rights) under a swap agreement will generally be equal only to the net amount to be paid or received under the agreement based on the relative values of the positions held by each party to the agreement (the “net amount”).Payments may be made at the conclusion of a swap agreement or periodically during its term. Swap agreements do not involve the delivery of securities or other underlying assets.Accordingly, if a swap is entered into on a net basis, if the other party to a swap agreement defaults, the Fund’s risk of loss consists of the net amount of payments that such Fund is contractually entitled to receive, if any. Table of Contents - SAI 13 The net amount of the excess, if any, of the Fund’s obligations over its entitlements with respect to a swap agreement entered into on a net basis will be accrued daily and an amount of cash or liquid asset having an aggregate net asset value (“NAV”) at least equal to the accrued excess will be maintained in an account with the Custodian that satisfies the 1940 Act.The Fund will also establish and maintain such accounts with respect to its total obligations under any swaps that are not entered into on a net basis.Obligations under swap agreements so covered will not be construed to be “senior securities” for purposes of the Fund’s investment restriction concerning senior securities. Because they are two-party contracts and may have terms of greater than seven days, swap agreements may be considered to be illiquid for the Fund illiquid investment limitations.The Fund will not enter into any swap agreement unless the Adviser believes that the other party to the transaction is creditworthy.The Fund bears the risk of loss of the amount expected to be received under a swap agreement in the event of the default or bankruptcy of a swap agreement counterparty. The Fund may enter into a swap agreement in circumstances where the Adviser believes that it may be more cost effective or practical than buying the underlying securities or a futures contract or an option on such securities.The counterparty to any swap agreement will typically be a bank, investment banking firm or broker/dealer.The counterparty will generally agree to pay the Fund the amount, if any, by which the notional amount of the swap agreement would have increased in value had it been invested in the particular stocks represented in the index, plus the dividends that would have been received on those stocks.The Fund will agree to pay to the counterparty a floating rate of interest on the notional amount of the swap agreement plus the amount, if any, by which the notional amount would have decreased in value had it been invested in such stocks.Therefore, the return to the Fund on any swap agreement should be the gain or loss on the notional amount plus dividends on the stocks less the interest paid by the Fund on the notional amount. The swap market has grown substantially in recent years with a large number of banks and investment banking firms acting both as principals and as agents utilizing standardized swap documentation. As a result, the swap market has become relatively liquid in comparison with the markets for other similar instruments that are traded in the OTC market.The Adviser, under the supervision of the Board of Trustees, is responsible for determining and monitoring the liquidity of Fund transactions in swap agreements. Equity Securities An equity security (such as a stock, partnership interest or other beneficial interest in an issuer) represents a proportionate share of the ownership of a company.Its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets and general market conditions.Common stocks and preferred stocks are examples of equity securities.Preferred stocks are equity securities that often pay dividends at a specific rate and have a preference over common stocks in dividend payments and liquidation of assets.Some preferred stocks may be convertible into common stock.Convertible securities are securities (such as debt securities or preferred stock) that may be converted into or exchanged for a specified amount of common stock of the same or different issuer within a particular period of time at a specified price or formula.More information regarding common stock, preferred stock and convertible securities appears below. Common Stock The Fund may invest in common stocks as a non-principal strategy.A common stock represents a proportionate share of the ownership of a company and its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets, and general market conditions.In addition to the general risks set forth above, investments in common stocks are subject to the risk that in the event a company in which the Fund invests is liquidated, the holders of preferred stock and creditors of that company will be paid in full before any payments are made to the Fund as holders of common stock.It is possible that all assets of that company will be exhausted before any payments are made to the Fund. Table of Contents - SAI 14 Preferred Stocks Preferred stocks pay fixed or floating dividends to investors and have “preference” over common stock in the payment of dividends and the liquidation of an issuer’s assets.This means that an issuer must pay dividends on preferred stocks before paying any dividends on its common stock.Some preferred stocks offer a fixed rate of return with no maturity date.Because those preferred stocks never mature, they trade like long-term bonds, can be more volatile than other types of preferred stocks and may have heightened sensitivity to changes in interest rates.Other preferred stocks have variable dividends, generally determined on a quarterly or other periodic basis, either according to a formula based upon a specified premium or discount to the yield on particular U.S. Treasury securities or based on an auction process involving bids submitted by holders and prospective purchasers of such securities.Because preferred stocks represent an equity ownership interest in an issuer, their value usually will react more strongly than bonds and other debt instruments to actual or perceived changes in an issuer’s financial condition or prospects or to fluctuations in the equity markets.Preferred stockholders usually have no voting rights or their voting rights are limited to certain extraordinary transactions or events. Convertible Securities Convertible securities include fixed income securities that may be exchanged or converted into a predetermined number of shares of the issuer’s underlying common stock or other equity security at the option of the holder during a specified period.Convertible securities may take the form of convertible preferred stock, convertible bonds or debentures, units consisting of “usable” bonds and warrants or a combination of the features of several of these securities.The investment characteristics of each convertible security vary widely, which allows convertible securities to be employed for a variety of investment strategies.The Fund will exchange or convert any convertible securities held by the Fund into shares of underlying common stock when, in the opinion of the Adviser, the investment characteristics of the underlying common stock or other equity security will assist the Fund in achieving its investment objectives.The Fund may also elect to hold or trade convertible securities.In selecting convertible securities, the Adviser evaluates the investment characteristics of the convertible security as a fixed income instrument, and the investment potential of the underlying equity security for capital appreciation.In evaluating these matters with respect to a particular convertible security, the Adviser considers numerous factors, including the economic and political outlook, the value of the security relative to other investment alternatives, trends in the determinants of the issuer s profits, and the issuer’s management capability and practices.Convertible securities are senior to common stock in an issuer’s capital structure, but are subordinated to any senior debt securities.Consequently, the issuer’s convertible securities generally may be viewed as having more risk than its senior debt securities but less risk than its common stock. Short Sales The Fund may seek to hedge investments or realize additional gains through short sales.Short sales are transactions in which the Fund sells a security it does not own in anticipation of a decline in the value of that security relative to the long positions held by the Fund.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing it at the market price at or prior to the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to repay the lender any dividends or interest that accrues during the period of the loan.To borrow the security, the Fund also may be required to pay a premium, which would increase the cost of the security sold.The net proceeds of the short sale will be retained by the broker (or by the Fund’s custodian in a special custody account), to the extent necessary to meet margin requirements, until the short position is closed out.The Fund also will incur transaction costs in effecting short sales. Table of Contents - SAI 15 The Fund will incur a loss as a result of the short sale if the price of the security increases between the date of the short sale and the date on which the Fund replaces the borrowed security.Short sales may, however, protect the Fund against the risk of losses in the value of their portfolio securities because any unrealized losses with respect to such portfolio securities should be wholly or partially offset by a corresponding gain in the short position.However, any potential gains in such portfolio securities should be wholly or partially offset by a corresponding loss in the short position.The extent to which such gains or losses are offset will depend upon the amount of securities sold short relative to the amount the Fund owns, either directly or indirectly, and, in the case where the Fund owns convertible securities, changes in the conversion premium.There can be no assurance that the Fund will be able to close out a short position at any particular time or at an acceptable price. The Fund also must segregate liquid assets equal to the difference between (a) the market value of the securities sold short at the time they were sold short and (b) the value of the collateral deposited with the broker in connection with the short sale (not including the proceeds from the short sale).While the short position is open, the Fund must maintain segregated assets at such a level that the amount segregated plus the amount deposited with the broker as collateral equal the current market value of the securities sold short. Other Investment Companies The Fund may invest in shares of other investment companies, including money market mutual funds, other mutual funds or exchange traded funds (“ETFs”).The Fund’s investments in money market mutual funds may be used for cash management purposes and to maintain liquidity in order to satisfy redemption requests or pay unanticipated expenses.The Fund limits its investments in securities issued by other investment companies in accordance with the 1940 Act.With certain exceptions, Section 12(d)(1) of the 1940 Act precludes the Fund from acquiring (i) more than 3% of the total outstanding shares of another investment company; (ii) shares of another investment company having an aggregate value in excess of 5% of the value of the total assets of the Fund; or (iii) shares of another registered investment company and all other investment companies having an aggregate value in excess of 10% of the value of the total assets of the Fund (such limits do not apply to investments in money market funds).However, Section 12(d)(1)(F) of the 1940 Act provides that the provisions of paragraph 12(d)(1) shall not apply to securities purchased or otherwise acquired by the Fund if (i) immediately after such purchase or acquisition not more than 3% of the total outstanding shares of such investment company is owned by the Fund and all affiliated persons of the Fund; and (ii) the Fund has not offered or sold, and is not proposing to offer or sell its shares through a principal underwriter or otherwise at a public or offering price that includes a sales load of more than 1 1/2%. If the Fund invests in investment companies, including ETFs, pursuant to Section 12(d)(1)(F), it must comply with the following voting restrictions: when the Fund exercises voting rights, by proxy or otherwise, with respect to investment companies owned by the Fund, the Fund will either seek instruction from the Fund’s shareholders with regard to the voting of all proxies and vote in accordance with such instructions, or vote the shares held by the Fund in the same proportion as the vote of all other holders of such security.In addition, an investment company purchased by the Fund pursuant to Section 12(d)(1)(F) shall not be required to redeem its shares in an amount exceeding 1% of such investment company’s total outstanding shares in any period of less than thirty days.In addition to the advisory and operational fees the Fund bears directly in connection with its own operation, the Fund also bears a pro rata portion of the advisory and operational expenses incurred indirectly through investments in other investment companies. Table of Contents - SAI 16 Exchange-Traded Funds (“ETFs”) Each share of an ETF represents an undivided ownership interest in the portfolio of securities held by that ETF.An ETF is an investment company that offers investors a proportionate share in a portfolio of stocks, bonds, commodities, currencies or other securities.Like individual equity securities, ETFs are traded on a stock exchange and can be bought and sold throughout the day. Traditional ETFs attempt to achieve the same investment return as that of a particular market index.To mirror the performance of a market index, an ETF invests either in all of the securities in a particular index in the same proportion that is represented in the index itself or in a representative sample of securities in a particular index in a proportion meant to track the performance of the entire index.Such ETFs generally do not buy or sell securities, except to the extent necessary to conform their portfolios to the corresponding index.Because such ETFs have operating expenses and transaction costs, while a market index does not, they typically will be unable to match the performance of the index exactly.Alternatively, some ETFs use active investment strategies instead of tracking broad market indices and, as a result, may incur greater operating expenses and transactions costs than traditional ETFs.Investments in ETFs are investments in other investment companies.(See “Other Investment Companies,” above.) ETFs generally do not sell or redeem their shares for cash, and most investors do not purchase or redeem shares directly from an ETF at all.Instead, the ETF issues and redeems its shares in large blocks (typically 50,000 of its shares) called “creation units.”Creation units are issued to anyone who deposits a specified portfolio of the ETF’s underlying securities, as well as a cash payment generally equal to accumulated dividends on the securities (net of expenses) up to the time of deposit, and creation units are redeemed in kind for a portfolio of the underlying securities (based on the ETF’s NAV) together with a cash payment generally equal to accumulated dividends as of the date of redemption.Most ETF investors, however, purchase and sell ETF shares in the secondary trading market on a securities exchange, in lots of any size, at any time during the trading day.ETF investors generally must pay a brokerage fee for each purchase or sale of ETF shares, including purchases made to reinvest dividends. Because ETF shares are created from the securities of an underlying portfolio and can be redeemed into the securities of an underlying portfolio on any day, arbitrage traders may move to profit from any discrepancies between the market price of the ETF’s shares in the secondary market and the NAV per share of the ETF’s portfolio, which helps to close the price gap between the two.Of course, because of the forces of supply and demand and other market factors, there may be times when an ETF share trades at a premium or discount to its NAV. The Fund intends to be a long-term investor in ETFs and does not intend to purchase and redeem creation units to take advantage of short-term arbitrage opportunities, with the exception of the purchase and redemption of creation units of inverse ETFs, discussed below.However, the Fund may redeem creation units for the underlying securities (and any applicable cash), and may assemble a portfolio of the underlying securities and use it (and any required cash) to purchase creation units, if the Adviser believes it is in the Fund’s best interest to do so.The Fund’s ability to redeem creation units may be limited by the 1940 Act, which provides that ETFs will not be obligated to redeem shares held by the Fund in an amount exceeding one percent of their total outstanding securities during any period of less than 30 days. The Fund will invest in ETF shares only if the ETF is registered as an investment company under the 1940 Act (see “Other Investment Companies,” above).If an ETF in which the Fund invests ceases to be a registered investment company, the Fund will dispose of the securities of the ETF as soon as practicable while trying to maximize the return to the Fund’s shareholders.Furthermore, in connection with its investment in ETF shares, the Fund will incur various costs.A Fund may also realize capital gains when ETF shares are sold, and the purchase and sale of the ETF shares may include a brokerage commission that may result in costs.In addition, the Fund is subject to other fees as an investor in ETFs.Generally, those fees include, but are not limited to, director/trustee fees, operating expenses, licensing fees, registration fees and marketing expenses, each of which will be reflected in the NAV of ETFs and therefore the shares representing a beneficial interest therein. Table of Contents - SAI 17 There is a risk that the underlying ETFs in which the Fund invests may terminate due to extraordinary events that may cause any of the service providers to the ETFs, such as the trustee or sponsor, to close or otherwise fail to perform their obligations to the ETF.Also, because the ETFs in which the Fund may invest are each granted licenses by agreement to use the indices as a basis for determining their compositions and/or otherwise to use certain trade names, the ETFs may terminate if such license agreements are terminated.In addition, an ETF may terminate if its entire NAV falls below a certain amount. The Fund may invest in inverse ETFs.An inverse ETF is an ETF that is constructed by using various derivatives for the purpose of profiting from a decline in the value of an underlying benchmark.Because inverse ETFs reset each day, their performance can quickly diverge from the performance of the underlying index or benchmark.If the Fund holds an inverse ETF for more than one day, it is possible that the Fund could suffer significant losses even if the long-term performance of the underlying index showed a gain.Inverse ETFs may be more costly than traditional ETFs, and may be less tax-efficient than traditional ETFs, in part because daily resets can cause the ETF to realize significant short-term capital gains that may not be offset by a loss. Exchange-Traded Notes The Fund may invest in shares of exchange-traded notes (“ETNs”).ETNs are a type of unsecured, unsubordinated debt security that combine certain aspects of bonds and ETFs.Similar to ETFs, ETNs are traded on a major exchange (e.g., NYSE) during normal trading hours.However, investors can also hold the ETN until maturity.At maturity, the issuer pays to the investor a cash amount equal to principal amount, subject to the day’s index factor.ETN returns are based upon the performance of a market index minus applicable fees.ETNs do not make periodic coupon payments and provide no principal protection.The value of an ETN may be influenced by time to maturity, level of supply and demand for the ETN, volatility and lack of liquidity in underlying commodities markets, changes in the applicable interest rates, changes in the issuer’s credit rating and economic, legal, political or geographic events that affect the referenced commodity.The value of the ETN may drop due to a downgrade in the issuer’s credit rating, despite the underlying index remaining unchanged.Recent private letter rulings by the Internal Revenue Service have indicated that a regulated investment company can rely on favorable treatment concerning whether ETNs that track commodity indices generate qualifying income under Section 851(b)(2). When-Issued Securities When-issued securities transactions involve a commitment by the Fund to purchase or sell particular securities with payment and delivery taking place at a future date, and permit the Fund to lock in a price or yield on a security it owns or intends to purchase, regardless of future changes in interest rates or market action.No income accrues to the purchaser of a security on a when-issued basis prior to delivery.Such securities are recorded as an asset and are subject to changes in value based upon changes in the general level of interest rates.Purchasing a security on a when-issued basis can involve a risk that the market price at the time of delivery may be lower than the agreed-upon purchase price, in which case there could be an unrealized loss at the time of delivery.The Fund will only make commitments to purchase securities on a when-issued basis with the intention of actually acquiring the securities, but may sell them before the settlement date if it is deemed advisable.The Fund will establish in a segregated account, or earmark as segregated on the books of the Fund or the Fund’s custodian, an amount of liquid assets equal to 102% of the amount of its commitment to purchase securities on a when-issued basis.These assets will be marked-to-market daily, and the Fund will increase the aggregate value of the assets, as necessary, to ensure that the assets are at least equal to 102% of the amount of the Fund’s commitments. Table of Contents - SAI 18 Warrants and Rights The Fund may purchase warrants and rights, which are instruments that permit the Fund to acquire, by subscription, the capital stock of a corporation at a set price, regardless of the market price for such stock.Warrants may be either perpetual or of limited duration, but they usually do not have voting rights or pay dividends.The market price of warrants is usually significantly less than the current price of the underlying stock.Thus, there is a greater risk that warrants might drop in value at a faster rate than the underlying stock. Initial Public Offerings The Fund may invest in securities of companies in initial public offerings (“IPOs”).Because IPO shares frequently are volatile in price, the Fund may hold IPO shares for a very short period of time.This may increase the turnover of the Fund’s portfolio and may lead to increased expenses to the Fund, such as commissions and transaction costs.By selling IPO shares, the Fund may realize taxable capital gains that it will subsequently distribute to shareholders.Investing in IPOs has added risks because their shares are frequently volatile in price.As a result, their performance can be more volatile and they face greater risk of business failure, which could increase the volatility of the Fund’s portfolio. Partnerships and Master Limited Partnerships The Fund may invest in publicly traded partnerships and master limited partnerships (“MLPs”) that are registered under the Securities Exchange Act of 1934, as amended, and listed on a major United States stock exchange, if the issuer meets the Fund’s investment criteria.MLPs are businesses organized as limited partnerships which trade their proportionate shares of the partnership (units) on a public exchange.MLPs are required to pay out most or all of their cash flow in distributions.This pass through creates passive income or losses, along with dividend and investment income. The MLPs the Fund may purchase are comprised of a general partner (the “GP”) and multiple limited partners (the “LP Holders”). The GP is responsible for the operations and the maintenance of the partnership’s businesses, while the LP Holders assume economic risk up to their level of investment.Typically, the GP has a 1% to 2% investment in the MLP, but can extract a higher percentage of the partnership’s profits as the MLP’s distributions increase.This serves as an incentive to the GP to grow the partnership’s distributions. Generally speaking, MLP investment returns are enhanced during periods of declining or low interest rates and tend to be negatively influenced when interest rates are rising.As an income vehicle, the unit price can be influenced by general interest rate trends independent of specific underlying fundamentals.In addition, most MLPs are fairly leveraged and typically carry a portion of a “floating” rate debt.As such, a significant upward swing in interest rates would also drive interest expense higher.Furthermore, most MLPs grow by acquisitions partly financed by debt, and higher interest rates could make it more difficult to make acquisitions. Private Placements and Restricted Securities The Fund may invest in restricted securities (securities with limited transferability under the securities laws) acquired from the issuer in “private placement” transactions.Private placement securities are not registered under the Securities Act of 1933, as amended (the “Securities Act”), and are subject to restrictions on resale.They are eligible for sale only to certain qualified institutional buyers, like the Fund, and are not sold on a trading market or exchange.While private placement securities offer attractive investment opportunities otherwise not available on an open market, because such securities are available to few buyers, they are often both difficult to sell and to value.Certain of the Fund’s investments may be placed in smaller, less seasoned, issuers that present a greater risk due to limited product lines and/or financial resources.The issuer of privately placed securities may not be subject to the disclosure and other investor protection requirements of a public trade.Additionally, the Fund could obtain material non-public information from the issuer of such securities that would restrict the Fund’s ability to conduct portfolio transactions. Table of Contents - SAI 19 Privately placed securities can usually only be resold to other qualified institutional buyers, or in a private transaction, or to a limited number of purchasers, or in a limited quantities after they have been held for a specified period of time and other conditions are met pursuant to an exemption from registration.The Fund may incur more cost in the disposition of such securities because of the time and legal expense required to negotiate a private placement.Because of the limited market, the Fund may find it difficult to sell the securities when it finds it advisable to do so and, to the extent such securities are sold in private negotiations, they may be sold for less than the price for which they were purchased or less than their fair market value. Privately placed securities cannot be resold to the public unless they have been registered under the Securities Act or pursuant to an exemption, such as Rule 144A.Although securities which may be resold only to “qualified institutional buyers” in accordance with the provisions of Rule 144A under the Securities Act are technically considered “restricted securities,” the Fund may purchase Rule 144A securities without regard to the limitation on investments in illiquid securities described below in the “Illiquid Securities” section, provided that a determination is made that such securities have a readily available trading market.The Fund may also purchase certain commercial paper issued in reliance on the exemption from regulations in Section 4(2) of the Securities Act (“4(2) Paper”).The Adviser will determine the liquidity of Rule 144A securities and 4(2) Paper under the supervision of the Board of Trustees.The liquidity of Rule 144A securities and 4(2) Paper will be monitored by the Adviser, and if as a result of changed conditions it is determined that a Rule 144A security or 4(2) Paper is no longer liquid, the Fund’s holdings of illiquid securities will be reviewed to determine what, if any, action is required to assure that the Fund does not exceed its applicable percentage limitation for investments in illiquid securities. Repurchase Agreements The Fund may enter into repurchase agreements.Under such agreements, the seller of the security agrees to repurchase it at a mutually agreed upon time and price.The repurchase price may be higher than the purchase price, the difference being income to the Fund, or the purchase and repurchase prices may be the same, with interest at a stated rate due to the Fund together with the repurchase price on repurchase.In either case, the income to the Fund is unrelated to the interest rate on the security itself.Such repurchase agreements will be made only with banks with assets of $500 million or more that are insured by the Federal Deposit Insurance Corporation or with Government securities dealers recognized by the Federal Reserve Board and registered as broker-dealers with the SEC or exempt from such registration.The Fund will generally enter into repurchase agreements of short durations, from overnight to one week, although the underlying securities generally have longer maturities.The Fund may not enter into a repurchase agreement with more than seven days to maturity if, as a result, more than 15% of the value of the Fund’s net assets would be invested in illiquid securities including such repurchase agreements. For purposes of the 1940 Act, a repurchase agreement is deemed to be a loan from the Fund to the seller of the U.S. Government security that is subject to the repurchase agreement.It is not clear whether a court would consider the U.S. Government security acquired by the Fund subject to a repurchase agreement as being owned by the Fund or as being collateral for a loan by the Fund to the seller.In the event of the commencement of bankruptcy or insolvency proceedings with respect to the seller of the U.S. Government security before its repurchase under a repurchase agreement, the Fund could encounter delays and incur costs before being able to sell the security.Delays may involve loss of interest or the decline in price of the U.S. Government security.If a court characterizes the transaction as a loan and the Fund has not perfected a security interest in the U.S. Government security, the Fund may be required to return the security to the seller’s estate and be treated as an unsecured creditor of the seller.As an unsecured creditor, the Fund would be at the risk of losing some or all of the principal and income involved in the transaction.As with any unsecured debt instrument purchased for the Fund, the Adviser and sub-advisers seek to minimize the risk of loss through repurchase agreements by analyzing the creditworthiness of the other party, in this case the seller of the U.S. Government security. Table of Contents - SAI 20 Apart from the risk of bankruptcy or insolvency proceedings, there is also the risk that the seller may fail to repurchase the security.However, the Fund will always receive as collateral for any repurchase agreement to which it is a party securities acceptable to the Adviser, the market value of which is equal to at least 100% of the amount invested by the Fund plus accrued interest, and the Fund will make payment against such securities only upon physical delivery or evidence of book entry transfer to the account of its custodian.If the market value of the U.S. Government security subject to the repurchase agreement becomes less than the repurchase price (including interest), the Fund will direct the seller of the U.S. Government security to deliver additional securities so that the market value of all securities subject to the repurchase agreement will equal or exceed the repurchase price.It is possible that the Fund could be unsuccessful in seeking to enforce on the seller a contractual obligation to deliver additional securities. Reverse Repurchase Agreements The Fund may borrow by entering into reverse repurchase agreements with the same parties with whom they may enter into repurchase agreements.Under a reverse repurchase agreement, the Fund sells securities and agrees to repurchase them at a mutually agreed to price.At the time the Fund enters into a reverse repurchase agreement, it will establish and maintain a segregated account with an approved custodian containing liquid high-grade securities, marked-to-market daily, having a value not less than the repurchase price (including accrued interest).Reverse repurchase agreements involve the risk that the market value of securities retained in lieu of sale by the Fund may decline below the price of the securities the Fund has sold but is obliged to repurchase.If the buyer of securities under a reverse repurchase agreement files for bankruptcy or becomes insolvent, such buyer or its trustee or receiver may receive an extension of time to determine whether to enforce the Fund’s obligation to repurchase the securities.During that time, the Fund’s use of the proceeds of the reverse repurchase agreement effectively may be restricted.Reverse repurchase agreements create leverage, a speculative factor, and are considered borrowings for the purpose of the Fund’s limitations on borrowing. Securities Lending The Fund may lend securities from its portfolio to brokers, dealers and financial institutions (but not individuals) in order to increase the return on its portfolio.The value of the loaned securities may not exceed one-third of the Fund’s total assets and loans of portfolio securities are fully collateralized based on values that are marked-to-market daily.The Fund will not enter into any portfolio security lending arrangement having a duration of longer than one year.The principal risk of portfolio lending is potential default or insolvency of the borrower.In either of these cases, the Fund could experience delays in recovering securities or collateral or could lose all or part of the value of the loaned securities.The Fund may pay reasonable administrative and custodial fees in connection with loans of portfolio securities and may pay a portion of the interest or fee earned thereon to the borrower or a placing broker. In determining whether or not to lend a security to a particular broker, dealer or financial institution, the Adviser considers all relevant facts and circumstances, including the size, creditworthiness and reputation of the broker, dealer or financial institution.Any loans of portfolio securities are fully collateralized based on values that are marked-to-market daily.Any securities that the Fund may receive as collateral will not become part of the Fund’s investment portfolio at the time of the loan and, in the event of a default by the borrower, the Fund will, if permitted by law, dispose of such collateral except for such part thereof that is a security in which the Fund is permitted to invest.During the time securities are on loan, the borrower will pay the Fund any accrued income on those securities (although any fee income representing dividend payments will not qualify for the special tax treatment currently applicable to “qualified dividends”), and the Fund may invest the cash collateral and earn income or receive an agreed-upon fee from a borrower that has delivered cash-equivalent collateral.The Fund will be responsible for the risks associated with the investment of the cash collateral, including the risk that the Fund may lose money on the investment or may fail to earn sufficient income to meet its obligation to the borrower.While the Fund does not have the right to vote securities on loan, it would terminate the loan and regain the right to vote if that were considered important with respect to the investment. Table of Contents - SAI 21 Borrowing The Fund may borrow money for investment purposes, which is a form of leveraging, to the extent permitted by the 1940 Act.Leveraging investments, by purchasing securities with borrowed money, is a speculative technique that increases investment risk while increasing investment opportunity.Leverage will magnify changes in the Fund’s NAV and on the Fund’s investments.Although the principal of such borrowings will be fixed, the Fund’s assets may change in value during the time the borrowing is outstanding.Leverage also creates interest expenses for the Funds.To the extent the income derived from securities purchased with borrowed funds exceeds the interest the Fund will have to pay, the Fund’s net income will be greater than it would be if leverage were not used.Conversely, if the income from the assets obtained with borrowed funds is not sufficient to cover the cost of leveraging, the net income of the Fund will be less than it would be if leverage were not used, and therefore the amount available for distribution to shareholders as dividends will be reduced.The use of derivatives in connection with leverage creates the potential for significant loss. The Fund may also borrow funds to meet redemptions or for other emergency purposes.Such borrowings may be on a secured or unsecured basis at fixed or variable rates of interest.The 1940 Act requires the Fund to maintain continuous asset coverage of not less than 300% with respect to all borrowings.If such asset coverage should decline to less than 300% due to market fluctuations or other reasons, the Fund may be required to dispose of some of its portfolio holdings within three days in order to reduce the Fund’s debt and restore the 300% asset coverage, even though it may be disadvantageous from an investment standpoint to dispose of assets at that time. The Fund also may be required to maintain minimum average balances in connection with such borrowing or to pay a commitment or other fee to maintain a line of credit.Either of these requirements would increase the cost of borrowing over the stated interest rate. Borrowing by the Fund creates an opportunity for increased net income, but at the same time, creates special risk considerations.For example, leveraging may exaggerate the effect on NAV of any increase or decrease in the market value of the Fund’s portfolio. Illiquid Securities Historically, illiquid securities have included securities subject to contractual or legal restrictions on resale because they have not been registered under the Securities Act, securities which are otherwise not readily marketable, and securities such as repurchase agreements having a maturity of longer than seven days.Securities which have not been registered under the Securities Act are referred to as private placements or restricted securities and are purchased directly from the issuer or in the secondary market.In recent years, however, a large institutional market has developed for certain securities that are not registered under the Securities Act including repurchase agreements, commercial paper, foreign securities, municipal securities and corporate bonds and notes.Institutional investors depend on an efficient institutional market in which the unregistered security can be readily resold or on an issuer’s ability to honor a demand for repayment.The fact that there are contractual or legal restrictions on resale to the general public or to certain institutions may not be indicative of the liquidity of such investments.The Board of Trustees may determine that such securities are not illiquid securities notwithstanding their legal or contractual restrictions on resale.In all other cases, however, securities subject to restrictions on resale will be deemed illiquid.The Fund will determine a security to be illiquid if it cannot be sold or disposed of in the ordinary course of business within seven days at the value at which the Fund has valued the security.Factors considered in determining whether a security is illiquid may include, but are not limited to: the frequency of trades and quotes for the security; the number of dealers willing to purchase and sell the security and the number of potential purchasers; the number of dealers who undertake to make a market in the security; the nature of the security, including whether it is registered or unregistered, and the market place; whether the security has been rated by an NRSRO; the period of time remaining until the maturity of a debt instrument or until the principal amount of a demand instrument can be recovered through demand; the nature of any restrictions on resale; and with respect to municipal lease obligations and certificates of participation, there is reasonable assurance that the obligation will remain liquid throughout the time the obligation is held and, if unrated, an analysis similar to that which would be performed by an NRSRO is performed.The Fund will not invest more than 15% of the value of its net assets, taken at the time of investment, in illiquid securities, including repurchase agreements providing for settlement in more than seven days after notice, non-negotiable fixed time deposits with maturities over seven days, over-the-counter options and certain restricted securities not determined by the Board of Trustees to be liquid. Table of Contents - SAI 22 Temporary Strategies; Cash or Similar Investments For temporary defensive purposes, the Adviser may invest up to 100% of the Fund’s total assets in high-quality, short-term debt securities and money market instruments.These short-term debt securities and money market instruments include shares of other mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. Government securities and repurchase agreements.Taking a temporary defensive position may result in the Fund not achieving its investment objective.Furthermore, to the extent that the Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market funds’ management fees and operational expenses. For longer periods of time, the Fund may hold a substantial cash position.If the market advances during periods when the Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested, and this may result in the Fund not achieving its investment objective during that period.To the extent that the Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. The Fund may invest in any of the following securities and instruments: Money Market Mutual Funds The Fund may invest in money market mutual funds in connection with its management of daily cash positions or as a temporary defensive measure.Generally, money market mutual funds seek to earn income consistent with the preservation of capital and maintenance of liquidity.They primarily invest in high quality money market obligations, including securities issued or guaranteed by the U.S. Government or its agencies and instrumentalities, bank obligations and high-grade corporate instruments.These investments generally mature within 397 days from the date of purchase.An investment in a money market mutual fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any government agency.The Fund’s investments in money market mutual funds may be used for cash management purposes and to maintain liquidity in order to satisfy redemption requests or pay unanticipated expenses. Your cost of investing in the Fund will generally be higher than the cost of investing directly in the underlying money market mutual fund shares.You will indirectly bear fees and expenses charged by the underlying money market mutual funds in addition to the Fund’s direct fees and expenses.Furthermore, the use of this strategy could affect the timing, amount and character of distributions to you and therefore may increase the amount of taxes payable by you. Table of Contents - SAI 23 Bank Certificates of Deposit, Bankers’ Acceptances and Time Deposits The Fund may acquire certificates of deposit, bankers’ acceptances and time deposits.Certificates of deposit are negotiable certificates issued against monies deposited in a commercial bank for a definite period of time and earning a specified return.Bankers’ acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning in effect that the bank unconditionally agrees to pay the face value of the instrument on maturity.Certificates of deposit and bankers’ acceptances acquired by the Fund will be dollar-denominated obligations of domestic or foreign banks or financial institutions which at the time of purchase have capital, surplus and undivided profits in excess of $100million (including assets of both domestic and foreign branches), based on latest published reports, or less than $100million if the principal amount of such bank obligations are fully insured by the U.S. Government. Domestic banks and foreign banks are subject to different governmental regulations with respect to the amount and types of loans that may be made and interest rates that may be charged.In addition, the profitability of the banking industry depends largely upon the availability and cost of funds for the purpose of financing lending operations under prevailing money market conditions.General economic conditions as well as exposure to credit losses arising from possible financial difficulties of borrowers play an important part in the operations of the banking industry. As a result of federal and state laws and regulations, domestic banks are, among other things, required to maintain specified levels of reserves, limited in the amount which they can loan to a single borrower and subject to other regulations designed to promote financial soundness.However, such laws and regulations do not necessarily apply to foreign bank obligations that the Fund may acquire. In addition to purchasing certificates of deposit and bankers’ acceptances, to the extent permitted under the investment objective and policies stated above and in the Prospectus, the Fund may make interest-bearing time or other interest-bearing deposits in commercial or savings banks.Time deposits are non-negotiable deposits maintained at a banking institution for a specified period of time at a specified interest rate. Savings Association Obligations The Fund may invest in certificates of deposit (interest-bearing time deposits) issued by savings banks or savings and loan associations that have capital, surplus and undivided profits in excess of $100million, based on latest published reports, or less than $100million if the principal amount of such obligations is fully insured by the U.S. Government. Commercial Paper, Short-Term Notes and Other Corporate Obligations The Fund may invest a portion of its assets in commercial paper and short-term notes.Commercial paper consists of unsecured promissory notes issued by corporations.Issues of commercial paperand short-term notes will normally have maturities of less than nine months and fixed rates of return, although such instruments may have maturities of up to one year. Commercial paper and short-term notes will consist of issues rated at the time of purchase “A-2” or higher by S&P, “Prime-1” or “Prime-2” by Moody’s, or similarly rated by another nationally recognized statistical ratings organization (“NRSRO”) or, if unrated, will be determined by the Adviser to be of comparable quality. Corporate obligations include bonds and notes issued by corporations to finance longer-term credit needs than supported by commercial paper.While such obligations generally have maturities of ten years or more, the Fund may purchase corporate obligations which have remaining maturities of one year or less from the date of purchase and which are rated “A” or higher by S&P or “A” or higher by Moody’s. Table of Contents - SAI 24 Fundamental Investment Limitations The Trust (on behalf of the Fund) has adopted the following restrictions as fundamental policies, which may not be changed without the favorable vote of the holders of a “majority of the outstanding voting securities” of the Fund, as defined under the 1940 Act.Under the 1940 Act, the vote of the holders of a “majority of the outstanding voting securities” means the vote of the holders of the lesser of (i)67% of the shares of the Fund represented at a meeting at which the holders of more than 50% of its outstanding shares are represented; or (ii)more than 50% of the outstanding shares of the Fund. The Fund may not: 1. issue senior securities, borrow money or pledge its assets, except that (i)the Fund may borrow from banks in amounts not exceeding one-third of its total assets (including the amount borrowed); and (ii)this restriction shall not prohibit the Fund from engaging in options transactions or short sales in accordance with its objectives and strategies; 2. underwrite the securities of other issuers (except that the Fund may engage in transactions involving the acquisition, disposition or resale of its portfolio securities under circumstances where it may be considered to be an underwriter under the Securities Act); 3. purchase or sell real estate or interests in real estate, unless acquired as a result of ownership of securities (although the Fund may purchase and sell securities which are secured by real estate and securities of companies that invest or deal in real estate); 4. purchase or sell commodities or commodities contracts, unless acquired as a result of ownership of securities or other instruments and provided that this restriction does not prevent the Fund from engaging in transactions involving currencies and futures contracts and options thereon or investing in securities or other instruments that are secured by commodities; 5. make loans of money (except for the lending of the Fund’s portfolio securities and purchases of debt securities consistent with the investment policies of the Fund); 6. with respect to 75% of its total assets, purchase the securities of any one issuer if, immediately after and as a result of such purchase, (a) the value of the Fund’s holdings in the securities of such issuer exceeds 5% of the value of the Fund’s total assets, or (b) the Fund owns more than 10% of the outstanding voting securities of the issuer (this restriction does not apply to investments in the securities of the U.S. Government, or its agencies or instrumentalities, or other investment companies); or 7. invest in the securities of any one industry if, as a result, 25% or more of the Fund’s total assets would be invested in the securities of such industry, except that the foregoing does not apply to securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities. The following lists the non-fundamental investment restrictions applicable to the Fund.These restrictions can be changed by the Board of Trustees, but the change will only be effective after prior written notice is given to shareholders of the Fund. 1. The Fund may not invest more than 15% of the value of its net assets, computed at the time of investment, in illiquid securities.Illiquid securities are those securities without readily available market quotations, including repurchase agreements having a maturity of more than seven days.Illiquid securities may include restricted securities not determined by the Board of Trustees to be liquid, non-negotiable time deposits, over-the-counter options, and repurchase agreements providing for settlement in more than seven days after notice. Table of Contents - SAI 25 Except with respect to borrowing and investments in illiquid securities, if a percentage or rating restriction on investment or use of assets set forth herein or in the Prospectus is adhered to at the time a transaction is effected, later changes in percentage resulting from any cause other than actions by the Fund will not be considered a violation. Management of the Fund Board of Trustees The management and affairs of the Fund are supervised by the Board of Trustees.The Board of Trustees consists of four individuals.The Trustees are fiduciaries for the Fund’s shareholders and are governed by the laws of the State of Delaware in this regard.The Board of Trustees establishes policies for the operation of the Fund and appoints the officers who conduct the daily business of the Fund. Trustees and Officers The Trustees and officers of the Trust are listed below with their addresses, present positions with the Trust and principal occupations over at least the last five years. Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee Independent Trustees Dr. Michael D. Akers 615 E. Michigan St. Milwaukee, WI 53202 Age: 55 Trustee Indefinite Term; Since August 22, 2001 28 Professor and Chair, Department of Accounting, Marquette University (2004-present); Associate Professor of Accounting, Marquette University (1996-2004). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Gary A. Drska 615 E. Michigan St. Milwaukee, WI 53202 Age: 54 Trustee Indefinite Term; Since August 22, 2001 28 Pilot, Frontier/Midwest Airlines, Inc. (airline company) (1986 - Present); Director, Flight Standards and Training (1990 - 1999). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Jonas B. Siegel 615 E. Michigan St. Milwaukee, WI 53202 Age: 67 Trustee Indefinite Term; Since October 23, 2009 28 Managing Director, Chief Administrative Officer (“CAO”) and CCO, Granite Capital International Group, L.P. (an investment management firm) (1994-Present); Vice President, Secretary, Treasurer and CCO of Granum Series Trust (an open-end investment company) (1997-2007); President, CAO and CCO, Granum Securities, LLC (a broker-dealer) (1997-2007). Independent Trustee, Gottex Multi-Asset Endowment Fund complex (three closed-end investment companies); Independent Trustee, Gottex Multi-Alternatives Fund complex (three closed-end investment companies). Table of Contents - SAI 26 Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee Interested Trustee and Officers Joseph C. Neuberger* 615 E. Michigan St. Milwaukee, WI 53202 Age: 48 Chairperson, President and Trustee Indefinite Term; Since August 22, 2001 28 Executive Vice President, U.S. Bancorp Fund Services, LLC (1994-present). Trustee, Buffalo Funds (an open-end investment company with ten portfolios); Trustee, USA MUTUALS (an open-end investment company with two portfolios). John Buckel 615 E. Michigan St. Milwaukee, WI 53202 Age: 53 Vice President, Treasurer and Principal Accounting Officer Indefinite Term, Since January 10, 2008 (Vice President) and Since September 10, 2008 (Treasurer) N/A Mutual Fund Administration, U.S. Bancorp Fund Services, LLC (2004-Present); Mutual Fund Administration, United Missouri Bank (2000-2004) N/A Robert M. Slotky 615 E. Michigan St. Milwaukee, WI 53202 Age: 63 Chief Compliance Officer, Vice President and Anti-Money Laundering Officer Indefinite Term; Since January 26, 2011 N/A Senior Vice President, U.S. Bancorp Fund Services, LLC, (July 2001 – present). N/A Rachel A. Spearo 615 E. Michigan St. Milwaukee, WI 53202 Age: 31 Secretary Indefinite Term; Since November 15, 2005 N/A Vice President, U.S. Bancorp Fund Services, LLC (September 2004-present). N/A Jennifer A. Lima 615 E. Michigan St. Milwaukee, WI 53202 Age: 37 Assistant Treasurer Indefinite Term; Since January 10, 2008 N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2002-Present). N/A * Mr. Neuberger is an “interested person” of the Trust as defined by the 1940 Act by virtue of the fact that he is an interested person of Quasar Distributors, LLC, the Fund’s principal underwriter. The Role of the Board of Trustees The Board of Trustees provides oversight of the management and operations of the Trust.Like all mutual funds, the day-to-day responsibility for the management and operation of the Trust is the responsibility of various service providers to the Trust and its individual series, such as the Adviser and the Fund’s distributor, administrator, custodian, and transfer agent, each of whom are discussed in greater detail in this SAI.The Board approves all significant agreements between the Trust and its service providers, including the agreements with these service providers.The Board has appointed various individuals of certain of these service providers as officers of the Trust, with responsibility to monitor and report to the Board on the Trust’s day-to-day operations.In conducting this oversight, the Board receives regular reports from these officers and service providers regarding the Trust’s operations.The Board has appointed a Chief Compliance Officer who reports directly to the Board and who administers the Trust’s compliance program and regularly reports to the Board as to compliance matters, including an annual compliance review.Some of these reports are provided as part of formal “Board Meetings,” which are held five times per year, in person, and such other times as the Board determines is necessary, and involve the Board’s review of recent Trust operations.From time to time one or more members of the Board may also meet with Trust officers in less formal settings, between formal Board Meetings to discuss various topics.In all cases, however, the role of the Board and of any individual Trustee is one of oversight and not of management of the day-to-day affairs of the Trust, and its oversight role does not make the Board a guarantor of the Trust’s investments, operations or activities. Table of Contents - SAI 27 Board Leadership Structure The Board has structured itself in a manner that it believes allows it to effectively perform its oversight function.The Board of Trustees is comprised of three Independent Trustees – Dr. Michael D. Akers, Mr. Gary A. Drska and Mr. Jonas B. Siegel – and one Interested Trustee – Mr. Joseph C. Neuberger.Accordingly, 75% of the members of the Board are Independent Trustees, who are Trustees who are not affiliated with the Adviser or its affiliates, or any other investment adviser or other service provider to the Trust or any underlying fund.The Board of Trustees has established three standing committees, an Audit Committee, a Nominating Committee and a Valuation Committee, which are discussed in greater detail under “Board Committees” below.Each of the Audit Committee and the Nominating Committee are comprised entirely of Independent Trustees.The Independent Trustees have engaged their own independent counsel to advise them on matters relating to their responsibilities in connection with the Trust. The Trust’s Chairperson, Mr. Neuberger, is an “interested person” of the Trust, as defined by the 1940 Act, by virtue of the fact that he is an interested person of Quasar Distributors, LLC (the “Distributor”), which acts as principal underwriter to the Fund and many of the Trust’s other underlying funds.Mr. Neuberger also serves as the Trust’s President and the Executive Vice President of U.S. Bancorp Fund Services, LLC, the Fund’s administrator (the “Administrator”).The Trust has not appointed a lead Independent Trustee. In accordance with the fund governance standards prescribed by the SEC under the 1940 Act, the Independent Trustees on the Nominating Committee select and nominate all candidates for Independent Trustee positions.Each Trustee was appointed to serve on the Board of Trustees because of his experience, qualifications, attributes and skills as set forth in the subsection “Trustee Qualifications” below. The Board reviews its structure regularly in light of the characteristics and circumstances of the Trust, including: the unaffiliated nature of each investment adviser and the fund(s) managed by such adviser; the number of funds that comprise the Trust; the variety of asset classes that those funds reflect; the net assets of the Trust; the committee structure of the Trust; and the independent distribution arrangements of each of the Trust’s underlying funds. The Board has determined that the function and composition of the Audit Committee and the Nominating Committee are appropriate means to address any potential conflicts of interest that may arise from the Chairperson’s status as an Interested Trustee.In addition, the inclusion of all Independent Trustees as members of the Audit Committee and the Nominating Committee allows all such Trustees to participate in the full range of the Board of Trustees’ oversight duties, including oversight of risk management processes discussed below.Given the specific characteristics and circumstances of the Trust as described above, the Trust has determined that the Board’s leadership structure is appropriate. Table of Contents - SAI 28 Board Oversight of Risk Management As part of its oversight function, the Board receives and reviews various risk management reports and assessments and discusses these matters with appropriate management and other personnel, including personnel of the Trust’s service providers.Because risk management is a broad concept comprised of many elements (such as, for example, investment risk, issuer and counterparty risk, compliance risk, operational risks, business continuity risks, etc.) the oversight of different types of risks is handled in different ways.For example, the Chief Compliance Officer regularly reports to the Board during Board Meetings and meets in executive session with the Independent Trustees and their legal counsel to discuss compliance and operational risks.In addition, the Independent Trustee designated as the Audit Committee’s “audit committee financial expert” meets with the Treasurer and the Trust’s independent public accounting firm to discuss, among other things, the internal control structure of the Trust’s financial reporting function.The full Board receives reports from the investment advisers to the underlying funds and the portfolio managers as to investment risks as well as other risks that may be discussed during Audit Committee meetings. Trustee Qualifications The Board believes that each of the Trustees has the qualifications, experience, attributes and skills appropriate to their continued service as Trustees of the Trust in light of the Trust’s business and structure.The Trustees have substantial business and professional backgrounds that indicate they have the ability to critically review, evaluate and assess information provided to them.Certain of these business and professional experiences are set forth in detail in the table above.In addition, the Trustees have substantial board experience and, in their service to the Trust, have gained substantial insight as to the operation of the Trust.The Board annually conducts a “self-assessment” wherein the effectiveness of the Board and the individual Trustees is reviewed. In addition to the information provided in the table above, below is certain additional information concerning each individual Trustee.The information provided below, and in the table above, is not all-inclusive.Many of the Trustees’ qualifications to serve on the Board involve intangible elements, such as intelligence, integrity, work ethic, the ability to work together, the ability to communicate effectively, the ability to exercise judgment, the ability to ask incisive questions, and commitment to shareholder interests.In conducting its annual self-assessment, the Board has determined that the Trustees have the appropriate attributes and experience to continue to serve effectively as Trustees of the Trust. Dr. Michael D. Akers.Dr. Akers has served as an Independent Trustee of the Trust since August 2001.Dr. Akers has also served as an independent trustee of USA Mutuals, an open-end investment company, since 2001.Dr. Akers has been a Professor and Chair of the Department of Accounting of Marquette University since 2004, and was Associate Professor of Accounting of Marquette University from 1996 to 2004.Through his experience as a trustee of mutual funds and his employment experience, Dr. Akers is experienced with financial, accounting, regulatory and investment matters. Gary A. Drska.Mr. Drska has served as an Independent Trustee of the Trust since August 2001.Mr. Drska has also served as an independent trustee of USA Mutuals since 2001.Mr. Drska has served as a Pilot for Frontier/Midwest Airlines, Inc., an airline company, since 1986.Through his experience as a trustee of mutual funds, Mr. Drska is experienced with financial, accounting, regulatory and investment matters. Joseph C. Neuberger.Mr. Neuberger has served as an Interested Trustee of the Trust since August 2001.Mr. Neuberger has also served as a trustee of USA Mutuals since 2001 and Buffalo Funds, an open-end investment company, since 2003.Mr. Neuberger has served as Executive Vice President of the Administrator, a multi-service line service provider to mutual funds, since 1994.Through his experience as a trustee of mutual funds and his employment experience, Mr. Neuberger is experienced with financial, accounting, regulatory and investment matters. Table of Contents - SAI 29 Jonas B. Siegel.Mr. Siegel has served as an Independent Trustee of the Trust since November 2009.Mr. Siegel has also served as a trustee of the Gottex Multi-Asset Endowment Fund complex and the Gottex Multi-Alternatives Fund complex, each of which is comprised of three closed-end investment companies, since 2010.Mr. Siegel has also served as the Managing Director, Chief Administrative Officer and Chief Compliance Officer of Granite Capital International Group, L.P., an investment management firm, since 1994, and previously served as Vice President, Secretary, Treasurer and Chief Compliance Officer of Granum Series Trust, an open-end investment company, from 1997 to 2007, and as President, Chief Administrative Officer and Chief Compliance Officer of Granum Securities, LLC, a broker-dealer, from 1997 to 2007.Through his experience as a trustee of mutual funds and his employment experience, Mr. Siegel is experienced with financial, accounting, regulatory and investment matters. Trustee Ownership of Fund Shares As of the date of this SAI, no Trustee of the Trust beneficially owned shares of the Fund or any other series of the Trust. Furthermore, as of the date of this SAI, neither the Trustees who are not “interested” persons of the Fund, nor members of their immediate family, own securities beneficially, or of record, in the Adviser, the Distributor or any of their affiliates.During the past two years ended December 31, 2010, neither the Trustees who are not “interested” persons of the Fund nor members of their immediate family, have had a direct or indirect interest, the value of which exceeds $120,000, (i) in the Adviser, the Distributor or any of their affiliates, or (ii) in any transaction or relationship in which any such entity, the Fund, any officer of the Fund, or any of their affiliates was a party. Board Committees Audit Committee.The Trust has an Audit Committee, which is comprised of the Independent Trustees.The Audit Committee reviews financial statements and other audit-related matters for the Fund.The Audit Committee also holds discussions with management and with the Fund’s independent auditor concerning the scope of the audit and the auditor’s independence. Nominating Committee.The Trust has a Nominating Committee, which is comprised of the Independent Trustees.The Nominating Committee is responsible for seeking and reviewing candidates for consideration as nominees for the position of trustee and meets only as necessary. The Nominating Committee will consider nominees recommended by shareholders for vacancies on the Board of Trustees.Recommendations for consideration by the Nominating Committee should be sent to the President of the Trust in writing together with the appropriate biographical information concerning each such proposed nominee, and such recommendation must comply with the notice provisions set forth in the Trust’s By-Laws.In general, to comply with such procedures, such nominations, together with all required information, must be delivered to and received by the Secretary of the Trust at the principal executive office of the Trust not later than 60 days prior to the shareholder meeting at which any such nominee would be voted on. Shareholder recommendations for nominations to the Board of Trustees will be accepted on an ongoing basis and such recommendations will be kept on file for consideration when there is a vacancy on the Board of Trustees.The Nominating Committee’s procedures with respect to reviewing shareholder nominations will be disclosed as required by applicable securities laws. Valuation Committee.The Trust has a Valuation Committee.The Valuation Committee is responsible for the following: (1)monitoring the valuation of Fund securities and other investments; and (2)as required, when the Board of Trustees is not in session, determining the fair value of illiquid securities and other holdings after consideration of all relevant factors, which determinations are reported to the Board.The Valuation Committee is currently comprised of Mr. Neuberger, Mr. Buckel and Ms. Lima, who each serve as an officer of the Trust.The Valuation Committee meets as necessary when a price for a portfolio security is not readily available. Table of Contents - SAI 30 As the Fund is new, none of the Trust’s committees have met with respect to the Fund. Trustee Compensation The Independent Trustees receive a retainer fee of $25,000 per year, $1,500 for each in-person meeting and $750 for each telephonic meeting(1), as well as reimbursement for expenses incurred in connection with attendance at meetings.Interested Trustees of the Trust do not receive any compensation for their service as Trustee.Because the Fund has recently commenced operations, the following compensation figures represent estimates for the current fiscal year ending November 30, 2011: Name of Person/Position Aggregate Compensation from the Fund(2) Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from the Fund and the Trust(3) Paid to Trustees Dr. Michael D. Akers, Independent Trustee $273 None None $34,750 Gary A. Drska, Independent Trustee $273 None None $34,750 Jonas B. Siegel, Independent Trustee $273 None None $34,750 Joseph C. Neuberger, Interested Trustee None None None None 1 Effective July 1, 2011, Independent Trustees will receive a retainer fee of $40,000 per year, $2,000 for each in-person meeting and $1,000 for each telephonic meeting. 2 Trustees fees and expenses are allocated among the Fund and any other series comprising the Trust. 3 There are currently twenty-seven other portfolios comprising the Trust. Control Persons and Principal Shareholders A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of the Fund.A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of the Fund or acknowledges the existence of control.A controlling person possesses the ability to control the outcome of matters submitted for shareholder vote by the Fund.As of the date of this SAI, there were no principal shareholders or control persons of the Fund. Investment Adviser Investment advisory services are provided to the Fund by the Adviser, The Roosevelt Investment Group, Inc., pursuant to an investment advisory agreement (the “Advisory Agreement”).Arthur Sheer owns at least 75% of the outstanding voting shares of the Adviser and is deemed to be a controlling person of the Adviser. After an initial two-year period, the Advisory Agreement will continue in effect from year to year, only if such continuance is specifically approved at least annually by: (i) the Board of Trustees or the vote of a majority of the outstanding voting securities of the Fund; and (ii) the vote of a majority of the Trustees of the Trust who are not parties to the Advisory Agreement nor interested persons thereof, cast in person at a meeting called for the purpose of voting on such approval.The Advisory Agreement is terminable without penalty by the Trust, on behalf of the Fund, upon 60 days’ written notice to the Adviser, when authorized by either: (i) a majority vote of the outstanding voting securities of the Fund; or (ii) by a vote of a majority of the Board of Trustees, or by the Adviser upon 60 days’ written notice to the Trust.The Advisory Agreement will automatically terminate in the event of its “assignment,” as defined under the 1940 Act.The Advisory Agreement provides that the Adviser under such agreement shall not be liable for any error of judgment or mistake of law or for any loss arising out of any investment or for any act or omission in the execution of portfolio transactions for the Fund, except for willful misfeasance, bad faith or negligence in the performance of its duties, or by reason of reckless disregard of its obligations and duties thereunder. Table of Contents - SAI 31 In consideration of the services provided by the Adviser pursuant to the Advisory Agreement, the Adviser is entitled to receive from the Fund a management fee computed daily and paid monthly, based on a rate equal to 0.60% of the Fund’s average annual net assets, as specified in the Prospectus.However, the Adviser may voluntarily agree to waive a portion of the management fees payable to it on a month-to-month basis, including additional fees above and beyond any contractual agreement the Adviser may have to waive management fees and/or reimburse Fund expenses. Fund Expenses.The Fund is responsible for its own operating expenses.The Adviser has agreed to reduce management fees payable to it by the Fund and/or to reimburse the Fund’s operating expenses to the extent necessary to limit the Fund’s aggregate annual operating expenses (exclusive generally of interest, acquired fund fees and expenses, leverage and tax expenses, dividends and interest expenses on short positions, brokerage commissions, and extraordinary expenses) to the limit set forth in the “Fees and Expenses of the Fund” table in the Prospectus.Any such reductions made by the Adviser in its management fees or reimbursement of expenses which are the Fund’s obligation are subject to reimbursement by the Fund to the Adviser, if so requested by the Adviser, in subsequent fiscal years if the aggregate amount actually paid by the Fund toward the operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the limitation on Fund expenses.The Adviser is permitted to be reimbursed only for fee reductions and expense payments made in the previous three fiscal years from the date the expense was incurred.Any such reimbursement is also contingent upon the Board of Trustees’ subsequent review and ratification of the reimbursed amounts.Such reimbursement may not be paid prior to the Fund’s payment of current ordinary operating expenses. Portfolio Manager and Investment Team As disclosed in the Prospectus, Arthur Sheer serves as the portfolio manager of the Fund, and Jason Benowitz, Robert Meyer, John Roscoe, Jason Sheer and Nainesh Shah are members of the Adviser’s investment team that assists Mr. Sheer in implementing the investment strategy of the Fund (each a “Portfolio Manager,” and together, the “Portfolio Managers”). The following table provides information regarding other accounts managed by each Portfolio Manager as of May 31, 2011.None of the accounts included in the table below have advisory fees based on account performance. Portfolio Manager Registered Investment Companies (excluding the Fund) Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets in the Accounts (in millions) Number of Accounts Total Assets in the Accounts (in millions) Number of Accounts Total Assets in the Accounts (in millions) Arthur Sheer 1 $218.39 0 $0 10,756 $3,222.67 Jason Benowitz 0 $0 0 $0 3 $0.380 Robert Meyer 0 $0 0 $0 116 $62.21 John Roscoe 0 $0 2 $8.29 225 $206.15 Jason Sheer 0 $0 0 $0 16 $11.68 Nainesh Shah 0 $0 0 $0 0 $0 Table of Contents - SAI 32 The Portfolio Managers’ management of “other accounts” may give rise to potential conflicts of interest in connection with the management of the Fund’s investments, on the one hand, and the investments of the other accounts, on the other.The other accounts may have similar investment objectives as the Fund.Therefore, a potential conflict of interest may arise as a result of the identical investment objectives, whereby the Portfolio Managers could favor one account over another.Another potential conflict could include the Portfolio Managers’ knowledge about the size, timing and possible market impact of Fund trades, whereby the Portfolio Managers could use this information to the advantage of other accounts and to the disadvantage of the Fund.However, the Adviser has established policies and procedures to ensure that the purchase and sale of securities among all accounts it manages are fairly and equitably allocated. It is the Adviser’s policy that investment decisions for all accounts that a Portfolio Manager manages be made based on a consideration of the accounts’ respective investment objectives, policies and other needs and requirements affecting the accounts, and that investment transactions and opportunities be fairly allocated among the Fund and other accounts.For example, the Adviser has written policies and procedures with respect to allocation of block trades and/or investment opportunities among the Fund and other clients of the Adviser.When feasible, the Portfolio Managers will group or block various orders to more efficiently execute orders and receive reduced commissions in order to benefit the Fund and other client accounts.In the event that more than one client wants to purchase or sell the same security on a given date and limited quantities are available, the purchases and sales will normally be made on a pro rata average price per share basis. Each Portfolio Manager is compensated for his services by the Adviser.Such compensation consists of a fixed salary and an annual bonus based on one or more of the following: (i) the quality of the Portfolio Manager’s research contributions; (ii) the performance of the Portfolio Manager’s stock recommendations; (iii) the Portfolio Manager’s overall contribution to the firm’s success; and (iv) the success of the firm.Finally, each Portfolio Manager may participate in the Adviser’s equity distribution program. As of the date of this SAI, the Portfolio Managers did not own any shares of the Fund. Service Providers Pursuant to an administration agreement (the “Administration Agreement”) between the Trust and the Administrator, U.S. Bancorp Fund Services, LLC (“USBFS”), 615 East Michigan Street, Milwaukee, Wisconsin, 53202, the Administrator acts as the Fund’s administrator.The Administrator provides certain administrative services to the Fund, including, among other responsibilities, coordinating the negotiation of contracts and fees with, and the monitoring of performance and billing of, the Fund’s independent contractors and agents; preparation for signature by an officer of the Trust of all documents required to be filed for compliance by the Trust and the Fund with applicable laws and regulations excluding those of the securities laws of various states; arranging for the computation of performance data, including NAV and yield; responding to shareholder inquiries; and arranging for the maintenance of books and records of the Fund, and providing, at its own expense, office facilities, equipment and personnel necessary to carry out its duties.In this capacity, the Administrator does not have any responsibility or authority for the management of the Fund, the determination of investment policy, or for any matter pertaining to the distribution of Fund shares.USBFS also acts as fund accountant (“Fund Accountant”), transfer agent (“Transfer Agent”) and dividend disbursing agent under separate agreements with the Trust.For its administration and fund accounting services, the Administrator receives from the Fund a combined fee computed daily and payable monthly based on the Fund’s average net assets at the rate of 0.10% of average net assets on the first $75 million, 0.08% of average net assets on the next $125 million, and 0.05% on the balance, all subject to an annual minimum fee of $64,000. Table of Contents - SAI 33 Pursuant to a custody agreement between the Trust and the Fund, U.S. Bank, N.A., an affiliate of USBFS, serves as the custodian of the Fund’s assets (the “Custodian”), whereby the Custodian provides for fees on a transaction basis plus out-of-pocket expenses.The Custodian’s address is 1555 North RiverCenter Drive, Milwaukee, Wisconsin, 53212.The Custodian does not participate in decisions relating to the purchase and sale of securities by the Fund.U.S. Bank, N.A. and its affiliates may participate in revenue sharing arrangements with service providers of mutual funds in which the Fund may invest. Legal Counsel Godfrey & Kahn S.C., 780 North Water Street, Milwaukee, Wisconsin 53202, serves as counsel to the Fund. Independent Registered Public Accounting Firm Cohen Fund Audit Services, Ltd., 800 Westpoint Parkway, Suite 1100, Westlake, Ohio 44145, serves as the independent registered public accounting firm for the Fund. Distribution and Servicing of Fund Shares The Trust has entered into a Distribution Agreement (the “Distribution Agreement”) with the Distributor, Quasar Distributors, LLC, 615 East Michigan Street, Milwaukee, WI 53202, pursuant to which the Distributor acts as the Fund’s principal underwriter, provides certain administration services and promotes and arranges for the sale of the Fund’s shares.The offering of the Fund’s shares is continuous.The Distributor is not obligated to sell any certain number of shares of the Fund.The Distributor, Administrator and Custodian are affiliated companies.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc. (“FINRA”). The Distribution Agreement has an initial term of up to two years and will continue in effect only if its continuance is specifically approved at least annually by the Board of Trustees or by vote of a majority of the Fund’s outstanding voting securities and, in either case, by a majority of the Trustees who are not parties to the Distribution Agreement or “interested persons” (as defined in the 1940 Act) of any such party.The Distribution Agreement is terminable without penalty by the Trust on behalf of the Fund on 60days’ written notice when authorized either by a majority vote of the outstanding voting securities of the Fund or by vote of a majority of the Board of Trustees, including a majority of the Trustees who are not “interested persons” (as defined in the 1940Act) of the Trust, or by the Distributor on 60days’ written notice.The Distribution Agreement will automatically terminate in the event of its “assignment” (as defined in the 1940Act). Rule 12b-1 Distribution and Shareholder Servicing Plan As noted in the Prospectus, the Fund has adopted a distribution and shareholder servicing plan pursuant to Rule 12b-1 under the 1940 Act (the “Distribution Plan”) on behalf of the Investor Class shares of the Fund.Under the Distribution Plan, the Fund pays a fee to the Distributor (the “Distribution Fee”) for distribution and shareholder services on behalf of the Investor Class shares of the Fund.The Distribution Fee is an annual 12b-1 distribution and shareholder servicing fee at the rate of 0.25% of the Fund’s average daily NAV attributable to Investor Class Shares.The Distribution Plan provides that the Distributor may use all or any portion of such Distribution Fee to finance any activity that is principally intended to result in the sale of Fund shares, subject to the terms of the Distribution Plan, or to provide certain shareholder services.Institutional Class Shares of the Fund are not subject the Distribution Plan and do not pay 12b-1 distribution or shareholder servicing fees. Table of Contents - SAI 34 The Distribution Fee is payable to the Distributor regardless of the distribution-related expenses actually incurred on behalf of Investor Class shares of the Fund.Because the Distribution Fee is not directly tied to expenses, the amount of distribution fees paid by the Investor Class shares of the Fund during any year may be more or less than actual expenses incurred pursuant to the Distribution Plan.For this reason, this type of distribution fee arrangement is characterized by the staff of the SEC as a “compensation” plan. The Distributor may use the Distribution Fee to pay for services covered by the Distribution Plan including, but not limited to, advertising, compensating underwriters, dealers and selling personnel engaged in the distribution of Investor Class Fund shares, the printing and mailing of prospectuses, statements of additional information and reports to other than current Fund shareholders, the printing and mailing of sales literature pertaining to the Fund, and obtaining whatever information, analyses and reports with respect to marketing and promotional activities that the Fund may, from time to time, deem advisable. The Distribution Plan provides that it will continue from year to year upon approval by the majority vote of the Board of Trustees, including a majority of the trustees who are not “interested persons” of the Fund, as defined in the 1940 Act, and who have no direct or indirect financial interest in the operations of the Distribution Plan or in any agreement related to such plan (the “Qualified Trustees”), as required by the 1940 Act, cast in person at a meeting called for that purpose.It is also required that the trustees who are not “interested persons” of the Fund, select and nominate all other trustees who are not “interested persons” of the Fund.The Distribution Plan and any related agreements may not be amended to materially increase the amounts to be spent for distribution expenses without approval of shareholders holding a majority of the Fund’s shares outstanding.All material amendments to the Distribution Plan or any related agreements must be approved by a vote of a majority of the Board of Trustees and the Qualified Trustees, cast in person at a meeting called for the purpose of voting on any such amendment. The Distribution Plan requires that the Distributor provide to the Board of Trustees, at least quarterly, a written report on the amounts and purpose of any payment made under the Distribution Plan.The Distributor is also required to furnish the Board of Trustees with such other information as may reasonably be requested in order to enable the Board of Trustees to make an informed determination of whether the Distribution Plan should be continued.With the exception of the Adviser, no “interested person” of the Fund, as defined in the 1940 Act, and no Qualified Trustee of the Fund has or had a direct or indirect financial interest in the Distribution Plan or any related agreement. As noted above, the Distribution Plan provides for the ability to use Investor Class assets to pay financial intermediaries (including those that sponsor mutual fund supermarkets), plan administrators and other service providers to finance any activity that is principally intended to result in the sale of Fund shares (distribution services).The payments made by the Fund to these financial intermediaries are based primarily on the dollar amount of assets invested in the Investor Class shares of the Fund through the financial intermediaries.These financial intermediaries may pay a portion of the payments that they receive from the Fund to their investment professionals.In addition to the ongoing asset-based fees paid to these financial intermediaries under the Distribution Plan, the Fund may, from time to time, make payments under the Distribution Plan that help defray the expenses incurred by these intermediaries for conducting training and educational meetings about various aspects of the Fund for their employees.In addition, the Fund may make payments under the Distribution Plan for exhibition space and otherwise help defray the expenses these financial intermediaries incur in hosting client seminars where the Fund is discussed. Table of Contents - SAI 35 To the extent these asset-based fees and other payments made under the Distribution Plan to these financial intermediaries for the distribution services they provide to the Fund’s Investor Class shareholders exceed the Distribution Fees available, these payments are made by the Adviser from its own resources, which may include its profits from the advisory fee it receives from the Fund.In addition, the Fund may participate in various “fund supermarkets” in which a mutual fund supermarket sponsor (usually a broker-dealer) offers many mutual funds to the sponsor’s customers without charging the customers a sales charge.In connection with its participation in such platforms, the Adviser may use all or a portion of the Distribution Fee to pay one or more supermarket sponsors a negotiated fee for distributing the Fund’s Investor Class shares.In addition, in its discretion, the Adviser may pay additional fees to such intermediaries from its own assets. Portfolio Transactions and Brokerage Pursuant to the Advisory Agreement, the Adviser determines which securities are to be purchased and sold by the Fund and which broker-dealers are eligible to execute the Fund’s portfolio transactions.Purchases and sales of securities in the over-the-counter market will generally be executed directly with a “market-maker” unless, in the opinion of the Adviser, a better price and execution can otherwise be obtained by using a broker for the transaction. Purchases of portfolio securities for the Fund will be effected through broker-dealers (including banks) that specialize in the types of securities that the Fund will be holding, unless better executions are available elsewhere.Dealers usually act as principal for their own accounts.Purchases from dealers will include a spread between the bid and the asked price.If the execution and price offered by more than one dealer are comparable, the order may be allocated to a dealer that has provided research or other services as discussed below. In placing portfolio transactions, the Adviser will use reasonable efforts to choose broker-dealers capable of providing the services necessary to obtain the most favorable price and execution available.The full range and quality of services, such as the size of the order, the difficulty of execution, the operational facilities of the firm involved, the firm’s risk in positioning a block of securities and other factors available, will be considered in making these determinations.In those instances where it is reasonably determined that more than one broker-dealer can offer the services needed to obtain the most favorable price and execution available, consideration may be given to those broker-dealers that furnish or supply research and statistical information to the Adviser that it may lawfully and appropriately use in its investment advisory capacities, as well as provide other brokerage services in addition to execution services.The Adviser considers such information, which is in addition to and not in lieu of the services required to be performed by it under its Advisory Agreement with the Fund, to be useful in varying degrees, but of indeterminable value.Portfolio transactions may be placed with broker-dealers who sell shares of the Fund subject to rules adopted by FINRA and the SEC.Portfolio transactions may also be placed with broker-dealers in which the Adviser has invested on behalf of the Fund and/or client accounts. While it is the Fund’s general policy to first seek to obtain the most favorable price and execution available in selecting a broker-dealer to execute portfolio transactions for the Fund, weight is also given to the ability of a broker-dealer to furnish brokerage and research services to the Fund or to the Adviser, even if the specific services are not directly useful to the Fund and may be useful to the Adviser in advising other clients.In negotiating commissions with a broker or evaluating the spread to be paid to a dealer, the Fund may therefore pay a higher commission or spread than would be the case if no weight were given to the furnishing of these supplemental services, provided that the amount of such commission or spread has been determined in good faith by the Adviser to be reasonable in relation to the value of the brokerage and/or research services provided by such broker-dealer.The standard of reasonableness is to be measured in light of the Adviser’s overall responsibilities to the Fund. Table of Contents - SAI 36 Investment decisions for the Fund are made independently from those of other client accounts.Nevertheless, it is possible that at times identical securities will be acceptable for both the Fund and one or more of such client accounts.In such event, the position of the Fund and such client account(s) in the same issuer may vary and the length of time that each may choose to hold its investment in the same issuer may likewise vary.However, to the extent any of these client accounts seek to acquire the same security as the Fund at the same time, the Fund may not be able to acquire as large a portion of such security as it desires, or it may have to pay a higher price or obtain a lower yield for such security.Similarly, the Fund may not be able to obtain as high a price for, or as large an execution of, an order to sell any particular security at the same time.If one or more of such client accounts simultaneously purchases or sells the same security that the Fund is purchasing or selling, each day’s transactions in such security will be allocated between the Fund and all such client accounts in a manner deemed equitable by the Adviser, taking into account the respective sizes of the accounts and the amount being purchased or sold.It is recognized that in some cases this system could have a detrimental effect on the price or value of the security insofar as the Fund is concerned.In other cases, however, it is believed that the ability of the Fund to participate in volume transactions may produce better executions for the Fund.Notwithstanding the above, the Adviser may execute buy and sell orders for accounts and take action in performance of its duties with respect to any of its accounts that may differ from actions taken with respect to another account, so long as the Adviser shall, to the extent practical, allocate investment opportunities to accounts, including the Fund, over a period of time on a fair and equitable basis and in accordance with applicable law. Portfolio Turnover Although the Fund generally will not invest for short-term trading purposes, portfolio securities may be sold without regard to the length of time they have been held when, in the opinion of the Adviser, investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (1)the lesser of purchases or sales of portfolio securities for the fiscal year by (2)the monthly average of the value of portfolio securities owned during the fiscal year.A 100% turnover rate would occur if all the securities in the Fund’s portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to above-average transaction costs and could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (currently as high as 35%).To the extent that the Fund experiences an increase in brokerage commissions due to a higher portfolio turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund and may result in a greater number of taxable transactions. Code of Ethics The Fund, the Adviser and the Distributor have each adopted Codes of Ethics under Rule 17j-1 of the 1940 Act.These Codes permit, subject to certain conditions, personnel of the Adviser and Distributor to invest in securities that may be purchased or held by the Fund. Proxy Voting Procedures The Board of Trustees has adopted proxy voting policies and procedures (“Proxy Policies”) that delegate to the Adviser the authority to vote proxies relating to portfolio securities held by the Fund as part of its investment advisory services, subject to the supervision and oversight of the Board.The fundamental purpose of the Proxy Policies is to ensure that each vote will be in a manner that reflects the best interest of the Fund and its shareholders, taking into account the value of the Fund’s investments. Table of Contents - SAI 37 Policies of the Adviser The Adviser’s policy provides that it will generally direct proxies to be voted in accordance with the recommendations of Glass Lewis & Co., an independent research firm that the Adviser has engaged to provide proxy voting-related research.Proxy issues generally will be reviewed on a case-by-case basis, taking into account the circumstances surrounding the company being analyzed.For example, the voting guidelines provide that it will generally recommend that the Adviser vote in favor of management proposals that seek to protect and enhance the best interest of shareholders by promoting, among other things: (i) director independence; (ii) a record of positive performance; (ii) a breadth and depth of experience with respect to management and directors; (iv) management accountability (with respect to company performance); and (v) transparency and integrity of the financial reporting process.The Adviser has also engaged Broadridge Financial Solutions, Inc. to actually vote proxies in accordance with its directions. In the event of a conflict between the interests of the Adviser and the Fund, the Trust’s policies provide that the conflict may be disclosed to the Board of Trustees or its delegate, who shall provide direction on how to vote the proxy.The Board of Trustees has delegated this authority to the Independent Trustees, and the proxy voting direction in such a case shall be determined by a majority of the Independent Trustees. The actual voting records relating to portfolio securities during the most recent 12-month period ended June 30 will be available without charge, upon request, by calling toll-free, 1-800-829-4337 or by accessing the SEC’s website at www.sec.gov. Anti-Money Laundering Compliance Program The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”).To ensure compliance with this law, the Trust’s Program provides for the development of internal practices, procedures and controls, designation of anti-money laundering compliance officers, an ongoing training program and an independent audit function to determine the effectiveness of the Program.Mr. Robert M. Slotky has been designated as the Trust’s Anti-Money Laundering Compliance Officer. Procedures to implement the Program include, but are not limited to: determining that the Distributor and the Transfer Agent have established proper anti-money laundering procedures; reporting suspicious and/or fraudulent activity; and a complete and thorough review of all new account applications.The Fund will not transact business with any person or entity whose identity cannot be adequately verified under the provisions of the USA PATRIOT Act. As a result of the Program, the Fund may be required to “freeze” the account of a shareholder if the shareholder appears to be involved in suspicious activity or if certain account information matches information on government lists of known terrorists or other suspicious persons, or the Fund may be required to transfer the account or proceeds of the account to a governmental agency. Portfolio Holdings Information The Trust, on behalf of the Fund, has adopted portfolio holdings disclosure policies (“Portfolio Holdings Policies”) that govern the timing and circumstances of disclosure of portfolio holdings of the Fund.The Adviser has also adopted the Portfolio Holdings Policies.Information about the Fund’s portfolio holdings will not be distributed to any third party except in accordance with these Portfolio Holdings Policies.The Adviser and the Board of Trustees have considered the circumstances under which the Fund’s portfolio holdings may be disclosed under the Portfolio Holdings Policies.The Adviser and the Board of Trustees have also considered actual and potential material conflicts that could arise in such circumstances between the interests of the Fund’s shareholders and the interests of the Adviser, Distributor or any other affiliated person of the Fund.After due consideration, the Adviser and the Board of Trustees have determined that the Fund has a legitimate business purpose for disclosing portfolio holdings to persons described in the Portfolio Holdings Policies.The Board of Trustees also authorized the Adviser or appointed officers to consider and authorize dissemination of portfolio holdings information to additional parties, after considering the best interests of the shareholders and potential conflicts of interest in making such disclosures. Table of Contents - SAI 38 The Board of Trustees exercises continuing oversight of the disclosure of the Fund’s portfolio holdings by: (1) overseeing the implementation and enforcement of the Portfolio Holdings Policies, codes of ethics and other relevant policies of the Fund and its service providers by the CCO; (2) by considering reports and recommendations by the CCO concerning any material compliance matters (as defined in Rule 38a-1 under the 1940 Act); and (3) by considering whether to approve any amendment to these Portfolio Holdings Policies.The Board of Trustees reserves the right to amend the Portfolio Holdings Policies at any time without prior notice in its sole discretion. Disclosure of the Fund’s complete holdings is required to be made quarterly within 60 days of the end of each fiscal quarter, in the annual and semi-annual reports to Fund shareholders, and in the quarterly holdings report on FormN-Q.These reports will be made available, free of charge, on the EDGAR database on the SEC’s website at www.sec.gov. In the event of a conflict between the interests of the Fund and the interests of the Adviser, or an affiliated person of the Adviser, the CCO of the Adviser, in consultation with the Trust’s CCO, shall make a determination in the best interests of the Fund, and shall report such determination to the Board of Trustees at the end of the quarter in which such determination was made.Any employee of the Adviser who suspects a breach of this obligation must report the matter immediately to the CCO of the Adviser or to his or her supervisor. In addition, material non-public holdings information may be provided without lag as part of the normal investment activities of the Fund to each of the following entities which, by explicit agreement or by virtue of their respective duties to the Fund, are required to maintain the confidentiality of the information disclosed: the Administrator; the Fund Accountant; the Custodian; the Transfer Agent; the Fund’s independent registered public accounting firm; counsel to the Fund or the Board of Trustees (current parties are identified in this SAI); broker-dealers (in connection with the purchase or sale of securities or requests for price quotations or bids on one or more securities); and regulatory authorities.Portfolio holdings information not publicly available with the SEC may only be provided to additional third parties, in accordance with the Portfolio Holdings Policies, when the Fund has a legitimate business purpose, and the third party recipient is subject to a confidentiality agreement.Portfolio holdings information may be separately provided to any person, including rating and ranking organizations such as Lipper and Morningstar, at the same time that it is filed with the SEC or one day after it is first published on the Fund’s website.Portfolio holdings disclosure may be approved under the Portfolio Holdings Policies by the Trust’s CCO, Treasurer or President. In no event shall the Adviser, its affiliates or employees, or the Fund receive any direct or indirect compensation in connection with the disclosure of information about the Fund’s portfolio holdings. There can be no assurance that the Portfolio Holdings Policies and these procedures will protect the Fund from potential misuse of that information by individuals or entities to which it is disclosed. Table of Contents - SAI 39 Determination of Net Asset Value The NAV of the Fund’s shares will fluctuate and is determined as of the close of trading on the New York Stock Exchange (the “NYSE”) (generally 4:00p.m., Eastern time) each business day.The NYSE annually announces the days on which it will not be open for trading.The most recent announcement indicates that it will not be open on the following days: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.However, the NYSE may close on days not included in that announcement. The NAV per share is computed by dividing the value of the securities held by the Fund plus any cash or other assets (including interest and dividends accrued but not yet received) minus all liabilities (including accrued expenses) by the total number of shares in the Fund outstanding at such time. Net Assets Net Asset Value Per Share Shares Outstanding Generally, the Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Adviser and the Valuation Committee pursuant to procedures approved by or under the direction of the Board of Trustees. The Fund’s securities, including depositary receipts, which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price. Securities that are traded on more than one exchange are valued on the exchange determined by the Adviser to be the primary market.Securities primarily traded on the NASDAQ Stock Market (“NASDAQ”) shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. OTC securities that are not traded on NASDAQ shall be valued at the most recent trade price. Short-term debt obligations with remaining maturities in excess of 60days are valued at current market prices, as discussed above.Short-term debt obligations with 60days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to the Fund if acquired within 60days of maturity or, if already held by the Fund on the 60thday, based on the value determined on the 61stday. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. All other assets of the Fund are valued in such manner as the Board of Trustees in good faith deems appropriate to reflect their fair value. Table of Contents - SAI 40 Additional Purchase and Redemption Information The information provided below supplements the information contained in the Prospectus regarding the purchase and redemption of Fund shares. How to Purchase Shares You may purchase shares of the Fund directly from the Fund, or from securities brokers, dealers or other financial intermediaries (collectively, “Financial Intermediaries”).Investors should contact their Financial Intermediary directly for appropriate instructions, as well as information pertaining to accounts and any service or transaction fees that may be charged.The Fund may enter into arrangements with certain Financial Intermediaries whereby such Financial Intermediaries are authorized to accept your order on behalf of the Fund (each an “Authorized Intermediary”).If you transmit your purchase request to an Authorized Intermediary before the close of regular trading (generally 4:00 p.m., Eastern time) on a day that the NYSE is open for business, shares will be purchased at the appropriate NAV next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it is an Authorized Intermediary. Shares are purchased at the NAV next determined after the Transfer Agent or Authorized Intermediary receives your purchase request in good order.In most cases, in order to receive that day’s NAV, the Transfer Agent must receive your order in good order before the close of regular trading on the NYSE (generally 4:00p.m., Eastern time). The Trust reserves the right in its sole discretion (i)to suspend the continued offering of the Fund’s shares, (ii)to reject purchase orders in whole or in part when in the judgment of the Adviser or the Distributor such rejection is in the best interest of the Fund, and (iii)to reduce or waive the minimum for initial and subsequent investments for certain fiduciary accounts or under circumstances where certain economies can be achieved in sales of the Fund’s shares. How to Redeem Shares and Delivery of Redemption Proceeds You may redeem your Fund shares any day the NYSE is open for regular trading, either directly with the Fund or through your Financial Intermediary. Payments to shareholders for shares of the Fund redeemed directly from the Fund will be made as promptly as possible, but no later than seven days after receipt by the Transfer Agent of the written request in proper form, with the appropriate documentation as stated in the Prospectus, except that the Fund may suspend the right of redemption or postpone the date of payment during any period when (a)trading on the NYSE is restricted as determined by the SEC or the NYSE is closed for other than weekends and holidays; (b)an emergency exists as determined by the SEC making disposal of portfolio securities or valuation of net assets of the Fund not reasonably practicable; or (c)for such other period as the SEC may permit for the protection of the Fund’s shareholders.Under unusual circumstances, the Fund may suspend redemptions, or postpone payment for more than seven days, but only as authorized by SEC rules. The value of shares on redemption or repurchase may be more or less than the investor’s cost, depending upon the market value of the Fund’s portfolio securities at the time of redemption or repurchase. Table of Contents - SAI 41 Telephone Redemptions Shareholders with telephone transaction privileges established on their account may redeem Fund shares by telephone.Upon receipt of any instructions or inquiries by telephone from the shareholder, the Fund or its authorized agents may carry out the instructions and/or respond to the inquiry consistent with the shareholder’s previously established account service options.For joint accounts, instructions or inquiries from either party will be carried out without prior notice to the other account owners.In acting upon telephone instructions, the Fund and its agents use procedures that are reasonably designed to ensure that such instructions are genuine.These include recording all telephone calls, requiring pertinent information about the account and sending written confirmation of each transaction to the registered owner. The Transfer Agent will employ reasonable procedures to confirm that instructions communicated by telephone are genuine.If the Transfer Agent fails to employ reasonable procedures, the Fund and the Transfer Agent may be liable for any losses due to unauthorized or fraudulent instructions.If these procedures are followed, however, to the extent permitted by applicable law, neither the Fund nor its agents will be liable for any loss, liability, cost or expense arising out of any redemption request, including any fraudulent or unauthorized request.For additional information, contact the Transfer Agent. Redemption in-Kind The Fund does not intend to redeem shares in any form except cash.The Trust, however, has filed a notice of election under Rule 18f-1 of the 1940 Act that allows the Fund to redeem in-kind redemption requests of a certain amount.Specifically, if the amount you are redeeming during any 90-day period is in excess of the lesser of $250,000 or 1% of the net assets of the Fund, valued at the beginning of such period, the Fund has the right to redeem your shares by giving you the amount that exceeds $250,000 or 1% of the net assets of the Fund in securities instead of cash.If the Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash, and will bear any market risks associated with such securities until they are converted into cash. Tax Matters Each series of the Trust is treated as a separate entity for federal income tax purposes.The Fund, a series of the Trust, intends to qualify and elect to be treated as a regulated investment company under SubchapterM of the Code, provided it complies with all applicable requirements regarding the source of its income, diversification of its assets and timing of distributions.The Fund’s policy is to distribute to its shareholders all of its net investment company taxable income and any net realized long-term capital gains for each fiscal year in a manner that complies with the distribution requirements of the Code, so that the Fund will not be subject to any federal income or excise taxes based on net income.However, the Fund can give no assurances that its anticipated distributions will be sufficient to eliminate all taxes. If the Fund does not qualify as a regulated investment company and is unable to obtain relief from such failure, it would be taxed as a corporation and, in such case, it would be more beneficial for a shareholder to directly own the Fund’s underlying investments rather than indirectly owning the underlying investments through the Fund.If the Fund fails to distribute (or be deemed to have distributed) by December31 of each calendar year (i)at least 98% of its ordinary income for such year, (ii)at least 98.2% of capital gain net income for the 12-month period ending on October31 during such year and (iii)any amounts from the prior calendar year that were not distributed and on which the Fund paid no federal income tax, the Fund will be subject to a 4% excise tax. Net investment income generally consists of interest, dividends and short-term capital gains, less expenses.Capital gain net income is the excess of the gain from the Fund’s sales or exchanges of capital assets over the losses from such sales or exchanges, including any capital loss carryforward of the Fund.The Fund may elect to defer certain losses for tax purposes. Table of Contents - SAI 42 Distributions of net investment income are taxable to shareholders as ordinary income.For individual shareholders, a portion of the distributions paid by the Fund may consist of qualified dividends eligible for taxation at the rate applicable to long-term capital gains to the extent the Fund reports the amount distributed as a qualified dividend and the shareholder meets certain holding period requirements with respect to his or her Fund shares.In the case of corporate shareholders, a portion of the distributions may qualify for the intercorporate dividends-received deduction to the extent the Fund reports the amount distributed as eligible for deduction and the shareholder meets certain holding period requirements with respect to its Fund shares.The aggregate amount so reported to either individuals or corporate shareholders cannot, however, exceed the aggregate amount of such dividends received by the Fund for its taxable year.In view of the Fund’s investment policies, it is expected that part of the distributions by the Fund may be eligible for the qualified dividend income treatment for individual shareholders and the dividends-received deduction for corporate shareholders. Any long-term capital gain distributions are taxable to shareholders as long-term capital gains regardless of the length of time shares have been held.Net capital gains distributions are not eligible for the qualified dividend income treatment or the dividends-received deduction referred to in the previous paragraph. Distributions of any net investment income and net realized capital gains will be taxable as described above, whether received in shares or in cash.Shareholders who choose to receive distributions in the form of additional shares will have a cost basis for federal income tax purposes in each share so received equal to the NAV of a share on the reinvestment date.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record on a date in such a month and paid the following January are taxable as if received on December31.Distributions are includable in alternative minimum taxable income in computing a shareholder’s liability for the alternative minimum tax. A redemption of Fund shares may result in recognition of a taxable gain or loss.Any loss realized upon a redemption of shares within six months from the date of their purchase will be treated as a long-term capital loss to the extent of any amounts treated as distributions of long-term capital gains received on those shares.Any loss realized upon a redemption may be disallowed under certain wash sale rules to the extent shares of the Fund are purchased (through reinvestment of distributions or otherwise) within 30days before or after the redemption. Except in the case of certain exempt shareholders, if a shareholder does not furnish the Fund with its correct Taxpayer Identification Number and certain certifications or the Fund receives notification from the Internal Revenue Service requiring back-up withholding, the Fund is required by federal law to withhold federal income tax from the shareholder’s distributions and redemption proceeds currently at a rate of 28% for U.S. residents. Foreign taxpayers (including nonresident aliens) are generally subject to a flat withholding rate, currently 30% on U.S. source income.This withholding rate may be lower under the terms of a tax convention.Certain distributions of short-term capital gains and qualified interest income of the Fund will not be subject to such withholding for tax years beginning prior to 2012. This discussion and the related discussion in the Prospectus have been prepared by Fund management, and counsel to the Fund has expressed no opinion in respect thereof. This section is not intended to be a full discussion of federal tax laws and the effect of such laws on you.There may be other federal, state, foreign or local tax considerations to a particular investor.You are urged to consult your own tax adviser. Table of Contents - SAI 43 Distributions The Fund will receive income in the form of dividends and interest earned on its investments in securities.This income, less the expenses incurred in its operations, is the Fund’s net investment income, substantially all of which will be distributed to the Fund’s shareholders. The amount of the Fund’s distributions is dependent upon the amount of net investment income received by the Fund from its portfolio holdings, is not guaranteed and is subject to the discretion of the Board of Trustees.The Fund does not pay “interest” or guarantee any fixed rate of return on an investment in its shares. The Fund may also derive capital gains or losses in connection with sales or other dispositions of its portfolio securities.Any net gain the Fund may realize from transactions involving investments held less than the period required for long-term capital gain or loss recognition or otherwise producing short-term capital gains and losses (taking into account any carryover of capital losses from previous taxable years), although a distribution from capital gains, will be distributed to shareholders with and as a part of the distributions of net investment income giving rise to ordinary income.If during any year the Fund realizes a net gain on transactions involving investments held for the period required for long-term capital gain or loss recognition or otherwise producing long-term capital gains and losses, the Fund will have a net long-term capital gain.After deduction of the amount of any net short-term capital loss, the balance (to the extent not offset by any capital losses carried over from previous taxable years) will be distributed and treated as long-term capital gains in the hands of the shareholders regardless of the length of time the Fund’s shares may have been held by the shareholders.Net capital losses of the Fund may be carried over indefinitely, and will generally retain their character as short-term or long-term capital losses.For more information concerning applicable capital gains tax rates, see your tax adviser. Any distribution paid by the Fund reduces that Fund’s NAV per share on the date paid by the amount of the distribution per share.Accordingly, a distribution paid shortly after a purchase of shares by a shareholder would represent, in substance, a partial return of capital (to the extent it is paid on the shares so purchased), even though it would be subject to income taxes. Distributions will be made in the form of additional shares of the Fund unless the shareholder has otherwise indicated.Investors have the right to change their elections with respect to the reinvestment of distributions by notifying the Transfer Agent in writing.However, any such change will be effective only as to distributions for which the record date is five or more business days after the Transfer Agent has received the written request. Financial Statements As the Fund has recently commenced operations, there are no financial statements available at this time.Shareholders of the Fund will be informed of the Fund’s progress through periodic reports when those reports become available.Financial statements certified by the independent registered public accounting firm will be submitted to shareholders at least annually. Table of Contents - SAI 44 APPENDIX A - RATINGS DEFINITIONS Standard & Poor’s Issue Credit Rating Definitions A Standard & Poor’s issue credit rating is a forward-looking opinion about the creditworthiness of an obligor with respect to a specific financial obligation, a specific class of financial obligations, or a specific financial program (including ratings on medium-term note programs and commercial paper programs). It takes into consideration the creditworthiness of guarantors, insurers, or other forms of credit enhancement on the obligation and takes into account the currency in which the obligation is denominated. The opinion reflects Standard & Poor’s view of the obligor’s capacity and willingness to meet its financial commitments as they come due, and may assess terms, such as collateral security and subordination, which could affect ultimate payment in the event of default. Issue credit ratings can be either long term or short term. Short-term ratings are generally assigned to those obligations considered short-term in the relevant market. In the U.S., for example, that means obligations with an original maturity of no more than 365 days—including commercial paper. Short-term ratings are also used to indicate the creditworthiness of an obligor with respect to put features on long-term obligations. The result is a dual rating, in which the short-term rating addresses the put feature, in addition to the usual long-term rating. Medium-term notes are assigned long-term ratings. Short-Term Issue Credit Ratings A-1 A short-term obligation rated ‘A-1’ is rated in the highest category by Standard & Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is strong. Within this category, certain obligations are designated with a plus sign (+). This indicates that the obligor’s capacity to meet its financial commitment on these obligations is extremely strong. A-2 A short-term obligation rated ‘A-2’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories. However, the obligor’s capacity to meet its financial commitment on the obligation is satisfactory. A-3 A short-term obligation rated ‘A-3’ exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. B A short-term obligation rated ‘B’ is regarded as having significant speculative characteristics. Ratings of ‘B-1’, ‘B-2’, and ‘B-3’ may be assigned to indicate finer distinctions within the ‘B’ category. The obligor currently has the capacity to meet its financial commitment on the obligation; however, it faces major ongoing uncertainties which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B-1 A short-term obligation rated ‘B-1’ is regarded as having significant speculative characteristics, but the obligor has a relatively stronger capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. Table of Contents - SAI A-1 B-2 A short-term obligation rated ‘B-2’ is regarded as having significant speculative characteristics, and the obligor has an average speculative-grade capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-3 A short-term obligation rated ‘B-3’ is regarded as having significant speculative characteristics, and the obligor has a relatively weaker capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. C A short-term obligation rated ‘C’ is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. D A short-term obligation rated ‘D’ is in payment default. The ‘D’ rating category is used when payments on an obligation, including a regulatory capital instrument, are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period. The ‘D’ rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. SPUR (Standard & Poor’s Underlying Rating) This is a rating of a stand-alone capacity of an issue to pay debt service on a credit-enhanced debt issue, without giving effect to the enhancement that applies to it. These ratings are published only at the request of the debt issuer/obligor with the designation SPUR to distinguish them from the credit-enhanced rating that applies to the debt issue. Standard & Poor’s maintains surveillance of an issue with a published SPUR. Dual Ratings Standard & Poor’s assigns “dual” ratings to all debt issues that have a put option or demand feature as part of their structure.The first rating addresses the likelihood of repayment of principal and interest as due, and the second rating addresses only the demand feature. The long-term rating symbols are used for bonds to denote the long-term maturity and the short-term rating symbols for the put option (for example, ‘AAA/A-1+’). With U.S. municipal short-term demand debt, note rating symbols are used with the short-term issue credit rating symbols (for example, ‘SP-1+/A-1+’). The ratings and other credit related opinions of Standard & Poor’s and its affiliates are statements of opinion as of the date they are expressed and not statements of fact or recommendations to purchase, hold, or sell any securities or make any investment decisions.Standard & Poor’s assumes no obligation to update any information following publication. Users of ratings and credit related opinions should not rely on them in making any investment decision.Standard &Poor’s opinions and analyses do not address the suitability of any security. Standard & Poor’s Financial Services LLC does not act as a fiduciary or an investment advisor. While Standard & Poor’s has obtained information from sources it believes to be reliable, Standard & Poor’s does not perform an audit and undertakes no duty of due diligence or independent verification of any information it receives. Ratings and credit related opinions may be changed, suspended, or withdrawn at any time. Table of Contents - SAI A-2 Active Qualifiers (Currently applied and/or outstanding) i This subscript is used for issues in which the credit factors, terms, or both, that determine the likelihood of receipt of payment of interest are different from the credit factors, terms or both that determine the likelihood of receipt of principal on the obligation.The ‘i’ subscript indicates that the rating addresses the interest portion of the obligation only.The ‘i’ subscript will always be used in conjunction with the ‘p’ subscript, which addresses likelihood of receipt of principal.For example, a rated obligation could be assigned ratings of “AAAp NRi” indicating that the principal portion is rated “AAA” and the interest portion of the obligation is not rated. L Ratings qualified with ‘L’ apply only to amounts invested up to federal deposit insurance limits. p This subscript is used for issues in which the credit factors, the terms, or both, that determine the likelihood of receipt of payment of principal are different from the credit factors, terms or both that determine the likelihood of receipt of interest on the obligation.The ‘p’ subscript indicates that the rating addresses the principal portion of the obligation only.The ‘p’ subscript will always be used in conjunction with the ‘i’ subscript, which addresses likelihood of receipt of interest.For example, a rated obligation could be assigned ratings of “AAAp NRi” indicating that the principal portion is rated “AAA” and the interest portion of the obligation is not rated. pi Ratings with a ‘pi’ subscript are based on an analysis of an issuer’s published financial information, as well as additional information in the public domain.They do not, however, reflect in-depth meetings with an issuer’s management and therefore may be based on less comprehensive information than ratings without a ‘pi’ subscript.Ratings with a ‘pi’ subscript are reviewed annually based on a new year’s financial statements, but may be reviewed on an interim basis if a major event occurs that may affect the issuer’s credit quality. preliminary Preliminary ratings, with the ‘prelim’ qualifier, may be assigned to obligors or obligations, including financial programs, in the circumstances described below. Assignment of a final rating is conditional on the receipt by Standard & Poor’s of appropriate documentation. Standard & Poor’s reserves the right not to issue a final rating. Moreover, if a final rating is issued, it may differ from the preliminary rating. — Preliminary ratings may be assigned to obligations, most commonly structured and project finance issues, pending receipt of final documentation and legal opinions. — Preliminary ratings are assigned to Rule 415 Shelf Registrations. As specific issues, with defined terms, are offered from the master registration, a final rating may be assigned to them in accordance with Standard & Poor’s policies — Preliminary ratings may be assigned to obligations that will likely be issued upon the obligor’s emergence from bankruptcy or similar reorganization, based on late-stage reorganization plans, documentation and discussions with the obligor. Preliminary ratings may also be assigned to the obligors. These ratings consider the anticipated general credit quality of the reorganized or postbankruptcy issuer as well as attributes of the anticipated obligation(s). Table of Contents - SAI A-3 — Preliminary ratings may be assigned to entities that are being formed or that are in the process of being independently established when, in Standard & Poor’s opinion, documentation is close to final. Preliminary ratings may also be assigned to these entities’ obligations. — Preliminary ratings may be assigned when a previously unrated entity is undergoing a well-formulated restructuring, recapitalization, significant financing or other transformative event, generally at the point that investor or lender commitments are invited. The preliminary rating may be assigned to the entity and to its proposed obligation(s). These preliminary ratings consider the anticipated general credit quality of the obligor, as well as attributes of the anticipated obligation(s), assuming successful completion of the transformative event. Should the transformative event not occur, Standard & Poor’s would likely withdraw these preliminary ratings. — A preliminary recovery rating may be assigned to an obligation that has a preliminary issue credit rating. sf The (sf) subscript is assigned to all issues and issuers to which a regulation, such as the European Union Regulation on Credit Rating Agencies, requires the assignment of an additional symbol which distinguishes a structured finance instrument or obligor (as defined in the regulation) from any other instrument or obligor. The addition of this subscript to a credit rating does not change the definition of that rating or our opinion about the issue’s or issuer’s creditworthiness. t This symbol indicates termination structures that are designed to honor their contracts to full maturity or, should certain events occur, to terminate and cash settle all their contracts before their final maturity date. unsolicited Unsolicited ratings are those credit ratings assigned at the initiative of Standard & Poor’s and not at the request of the issuer or its agents. Inactive Qualifiers (No longer applied or outstanding) * This symbol indicated continuance of the ratings is contingent upon Standard & Poor’s receipt of an executed copy of the escrow agreement or closing documentation confirming investments and cash flows. Discontinued use in August 1998. c This qualifier was used to provide additional information to investors that the bank may terminate its obligation to purchase tendered bonds if the long-term credit rating of the issuer is below an investment-grade level and/or the issuer’s bonds are deemed taxable.Discontinued use in January 2001. pr The letters ‘pr’ indicate that the rating is provisional. A provisional rating assumes the successful completion of the project financed by the debt being rated and indicates that payment of debt service requirements is largely or entirely dependent upon the successful, timely completion of the project. This rating, however, while addressing credit quality subsequent to completion of the project, makes no comment on the likelihood of or the risk of default upon failure of such completion. The investor should exercise his own judgment with respect to such likelihood and risk. Table of Contents - SAI A-4 q A ‘q’ subscript indicates that the rating is based solely on quantitative analysis of publicly available information.Discontinued use in April 2001. r The ‘r’ modifier was assigned to securities containing extraordinary risks, particularly market risks, that are not covered in the credit rating.The absence of an ‘r’ modifier should not be taken as an indication that an obligation will not exhibit extraordinary non-credit related risks. Standard & Poor’s discontinued the use of the ‘r’ modifier for most obligations in June 2000 and for the balance of obligations (mainly structured finance transactions) in November 2002. Local Currency and Foreign Currency Risks Country risk considerations are a standard part of Standard & Poor’s analysis for credit ratings on any issuer or issue. Currency of repayment is a key factor in this analysis.An obligor’s capacity to repay foreign currency obligations may be lower than its capacity to repay obligations in its local currency due to the sovereign government’s own relatively lower capacity to repay external versus domestic debt.These sovereign risk considerations are incorporated in the debt ratings assigned to specific issues.Foreign currency issuer ratings are also distinguished from local currency issuer ratings to identify those instances where sovereign risks make them different for the same issuer. Moody’s Credit Rating Definitions Purpose The system of rating securities was originated by John Moody in 1909. The purpose of Moody’s ratings is to provide investors with a simple system of gradation by which relative creditworthiness of securities may be noted. Rating Symbols Gradations of creditworthiness are indicated by rating symbols, with each symbol representing a group in which the credit characteristics are broadly the same. There are nine symbols as shown below, from that used to designate least credit risk to that denoting greatest credit risk: Aaa Aa A Baa Ba B Caa Ca C Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa. Absence of a Rating Where no rating has been assigned or where a rating has been withdrawn, it may be for reasons unrelated to the creditworthiness of the issue. Should no rating be assigned, the reason may be one of the following: 1. An application was not received or accepted. 2. The issue or issuer belongs to a group of securities or entities that are not rated as a matter of policy. 3. There is a lack of essential data pertaining to the issue or issuer. 4. The issue was privately placed, in which case the rating is not published in Moody’s publications. Table of Contents - SAI A-5 Withdrawal may occur if new and material circumstances arise, the effects of which preclude satisfactory analysis; if there is no longer available reasonable up-to-date data to permit a judgment to be formed; if a bond is called for redemption; or for other reasons. Changes in Rating The credit quality of most issuers and their obligations is not fixed and steady over a period of time, but tends to undergo change. For this reason changes in ratings occur so as to reflect variations in the intrinsic relative position of issuers and their obligations. A change in rating may thus occur at any time in the case of an individual issue. Such rating change should serve notice that Moody’s observes some alteration in creditworthiness, or that the previous rating did not fully reflect the quality of the bond as now seen. While because of their very nature, changes are to be expected more frequently among bonds of lower ratings than among bonds of higher ratings. Nevertheless, the user of bond ratings should keep close and constant check on all ratings — both high and low — to be able to note promptly any signs of change in status that may occur. Limitations to Uses of Ratings* Obligations carrying the same rating are not claimed to be of absolutely equal credit quality. In a broad sense, they are alike in position, but since there are a limited number of rating classes used in grading thousands of bonds, the symbols cannot reflect the same shadings of risk which actually exist. As ratings are designed exclusively for the purpose of grading obligations according to their credit quality, they should not be used alone as a basis for investment operations. For example, they have no value in forecasting the direction of future trends of market price. Market price movements in bonds are influenced not only by the credit quality of individual issues but also by changes in money rates and general economic trends, as well as by the length of maturity, etc. During its life even the highest rated bond may have wide price movements, while its high rating status remains unchanged. The matter of market price has no bearing whatsoever on the determination of ratings, which are not to be construed as recommendations with respect to “attractiveness”. The attractiveness of a given bond may depend on its yield, its maturity date or other factors for which the investor may search, as well as on its credit quality, the only characteristic to which the rating refers. Since ratings involve judgements about the future, on the one hand, and since they are used by investors as a means of protection, on the other, the effort is made when assigning ratings to look at “worst” possibilities in the “visible” future, rather than solely at the past record and the status of the present. Therefore, investors using the rating should not expect to find in them a reflection of statistical factors alone, since they are an appraisal of long-term risks, including the recognition of many non-statistical factors. Though ratings may be used by the banking authorities to classify bonds in their bank examination procedure, Moody’s ratings are not made with these bank regulations in mind. Moody’s Investors Service’s own judgement as to the desirability or non-desirability of a bond for bank investment purposes is not indicated by Moody’s ratings. Moody’s ratings represent the opinion of Moody’s Investors Service as to the relative creditworthiness of securities. As such, they should be used in conjunction with the descriptions and statistics appearing in Moody’s publications. Reference should be made to these statements for information regarding the issuer. Moody’s ratings are not commercial credit ratings. In no case is default or receivership to be imputed unless expressly stated. Table of Contents - SAI A-6 *As set forth more fully on the copyright, credit ratings are, and must be construed solely as, statements of opinion and not statements of fact or recommendations to purchase, sell or hold any securities. Each rating or other opinion must be weighed solely as one factor in any investment decision made by or on behalf of any user of the information, and each such user must accordingly make its own study and evaluation of each security and of each issuer and guarantor of, and each provider of credit support for, each security that it may consider purchasing, selling or holding. Short-TermRatings Moody’s short-term ratings are opinions of the ability of issuers to honor short-term financial obligations. Ratings may be assigned to issuers, short-term programs or to individual short-term debt instruments. Such obligations generally have an original maturity not exceeding thirteen months, unless explicitly noted. Moody’s employs the following designations to indicate the relative repayment ability of rated issuers: P-1 Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. P-2 Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3 Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. NP Issuers (or supporting institutions) rated Not Prime do not fall within any of the Prime rating categories. Note: Canadian issuers rated P-1 or P-2 have their short-term ratings enhanced by the senior-most long-term rating of the issuer, its guarantor or support-provider. Table of Contents - SAI A-7 Fitch’s National Credit Ratings For those countries in which foreign and local currency sovereign ratings are below ‘AAA’, and where there is demand for such ratings, Fitch Ratings will provide National Ratings. It is important to note that each National Rating scale is unique and is defined to serve the needs of the local market in question. The National Rating scale provides a relative measure of creditworthiness for rated entities only within the country concerned. Under this rating scale, a ‘AAA’ Long-Term National Rating will be assigned to the lowest relative risk within that country, which, in most but not all cases, will be the sovereign state. The National Rating scale merely ranks the degree of perceived risk relative to the lowest default risk in that same country. Like local currency ratings, National Ratings exclude the effects of sovereign and transfer risk and exclude the possibility that investors may be unable to repatriate any due interest and principal repayments. It is not related to the rating scale of any other national market. Comparisons between different national scales or between an individual national scale and the international rating scale are therefore inappropriate and potentially misleading. Consequently they are identified by the addition of a special identifier for the country concerned, such as ‘AAA(arg)’ for National Ratings in Argentina. In certain countries, regulators have established credit rating scales, to be used within their domestic markets, using specific nomenclature. In these countries, the agency’s National Short-Term Rating definitions for ‘F1+(xxx)’, ‘F1(xxx)’, ‘F2(xxx)’ and ‘F3(xxx)’ may be substituted by the regulatory scales, e.g. ‘A1+’, ‘A1’, ‘A2’ and ‘A3’. The below definitions thus serve as a template, but users should consult the individual scales for each country listed on the agency’s web-site to determine if any additional or alternative category definitions apply. Table of Contents - SAI A-8 National Short-Term Credit Ratings F1(xxx) Indicates the strongest capacity for timely payment of financial commitments relative to other issuers or obligations in the same country. Under the agency’s National Rating scale, this rating is assigned to the lowest default risk relative to others in the same country. Where the liquidity profile is particularly strong, a “+” is added to the assigned rating. F2(xxx) Indicates a good capacity for timely payment of financial commitments relative to other issuers or obligations in the same country. However, the margin of safety is not as great as in the case of the higher ratings. F3(xxx) Indicates an adequate capacity for timely payment of financial commitments relative to other issuers or obligations in the same country. However, such capacity is more susceptible to near-term adverse changes than for financial commitments in higher rated categories. B(xxx) Indicates an uncertain capacity for timely payment of financial commitments relative to other issuers or obligations in the same country. Such capacity is highly susceptible to near-term adverse changes in financial and economic conditions. C(xxx) Indicates a highly uncertain capacity for timely payment of financial commitments relative to other issuers or obligations in the same country. Capacity for meeting financial commitments is solely reliant upon a sustained, favorable business and economic environment. D(xxx) Indicates actual or imminent payment default. Notes to Long-Term and Short-Term National Ratings: The ISO country code suffix is placed in parentheses immediately following the rating letters to indicate the identity of the National market within which the rating applies. For illustrative purposes, (xxx) has been used. “+” or “-” may be appended to a National Rating to denote relative status within a major rating category. Such suffixes are not added to the ‘AAA(xxx)’ Long-Term National Rating category, to categories below ‘CCC(xxx)’, or to Short-Term National Ratings other than ‘F1(xxx)’. LONG-TERM RATINGS Standard & Poor’s Long-Term Issue Credit Ratings Issue credit ratings are based, in varying degrees, on Standard & Poor’s analysis of the following considerations: — Likelihood of payment—capacity and willingness of the obligor to meet its financial commitment on an obligation in accordance with the terms of the obligation; Table of Contents - SAI A-9 — Nature of and provisions of the obligation; — Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditors’ rights. Issue ratings are an assessment of default risk, but may incorporate an assessment of relative seniority or ultimate recovery in the event of default.Junior obligations are typically rated lower than senior obligations, to reflect the lower priority in bankruptcy, as noted above.(Such differentiation may apply when an entity has both senior and subordinated obligations, secured and unsecured obligations, or operating company and holding company obligations.) AAA An obligation rated ‘AAA’ has the highest rating assigned by Standard & Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is extremely strong. AA An obligation rated ‘AA’ differs from the highest-rated obligations only to a small degree. The obligor’s capacity to meet its financial commitment on the obligation is very strong. A An obligation rated ‘A’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories.However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. BBB An obligation rated ‘BBB’ exhibits adequate protection parameters.However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. BB, B, CCC, CC, and C Obligations rated ‘BB’, ‘B’, ‘CCC’, ‘CC’, and ‘C’ are regarded as having significant speculative characteristics. ‘BB’ indicates the least degree of speculation and ‘C’ the highest.While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. BB An obligation rated ‘BB’ is less vulnerable to nonpayment than other speculative issues.However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B An obligation rated ‘B’ is more vulnerable to nonpayment than obligations rated ‘BB’, but the obligor currently has the capacity to meet its financial commitment on the obligation.Adverse business, financial, or economic conditions will likely impair the obligor’s capacity or willingness to meet its financial commitment on the obligation. CCC An obligation rated ‘CCC’ is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation.In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. Table of Contents - SAI A-10 CC An obligation rated ‘CC’ is currently highly vulnerable to nonpayment. C A ‘C’ rating is assigned to obligations that are currently highly vulnerable to nonpayment, obligations that have payment arrearages allowed by the terms of the documents, or obligations of an issuer that is the subject of a bankruptcy petition or similar action which have not experienced a payment default. Among others, the ‘C’ rating may be assigned to subordinated debt, preferred stock or other obligations on which cash payments have been suspended in accordance with the instrument’s terms or when preferred stock is the subject of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. D An obligation rated ‘D’ is in payment default.The ‘D’ rating category is used when payments on an obligation, including a regulatory capital instrument, are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period.The ‘D’ ratingalso will be used upon the filing of a bankruptcy petition or the taking of similar action if payments on an obligation are jeopardized. An obligation’s rating is lowered to ‘D’ upon completion of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. Plus (+) or minus (-) The ratings from ‘AA’ to ‘CCC’ may be modified by the addition of a plus (+) or minus (-) sign to show relative standing within the major rating categories. NR This indicates that no rating has been requested, that there is insufficient information on which to base a rating, or that Standard & Poor’s does not rate a particular obligation as a matter of policy. See active and inactive qualifiers following Standard & Poors Short-Term Issue Credit Ratings beginning on page A-3. Moody’s Long-Term Debt Ratings Long-Term Obligation Ratings Moody’s long-term obligation ratings are opinions of the relative credit risk of fixed-income obligations with an original maturity of one year or more. They address the possibility that a financial obligation will not be honored as promised. Such ratings reflect both the likelihood of default and any financial loss suffered in the event of default. Moody’s Long-Term Rating Definitions: Aaa Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. Table of Contents - SAI A-11 A Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa Obligations rated Baa are subject to moderate credit risk. They are considered medium-grade and as such may possess certain speculative characteristics. Ba Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk. B Obligations rated B are considered speculative and are subject to high credit risk. Caa Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Ca Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and interest. C Obligations rated C are the lowest rated class of bonds and are typically in default, with little prospect for recovery of principal or interest. Note: Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa. The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. Fitch’s National Long-Term Credit Ratings AAA(xxx) ‘AAA’ National Ratings denote the highest rating assigned by the agency in its National Rating scale for that country. This rating is assigned to issuers or obligations with the lowest expectation of default risk relative to all other issuers or obligations in the same country. AA(xxx) ‘AA’ National Ratings denote expectations of very low default risk relative to other issuers or obligations in the same country. The default risk inherent differs only slightly from that of the country’s highest rated issuers or obligations. A(xxx) ‘A’ National Ratings denote expectations of low default risk relative to other issuers or obligations in the same country. However, changes in circumstances or economic conditions may affect the capacity for timely repayment to a greater degree than is the case for financial commitments denoted by a higher rated category. Table of Contents - SAI A-12 BBB(xxx) ‘BBB’ National Ratings denote a moderate default risk relative to other issuers or obligations in the same country. However, changes in circumstances or economic conditions are more likely to affect the capacity for timely repayment than is the case for financial commitments denoted by a higher rated category. BB(xxx) ‘BB’ National Ratings denote an elevated default risk relative to other issuers or obligations in the same country. Within the context of the country, payment is uncertain to some degree and capacity for timely repayment remains more vulnerable to adverse economic change over time. B(xxx) ‘B’ National Ratings denote a significantly elevated default risk relative to other issuers or obligations in the same country. Financial commitments are currently being met but a limited margin of safety remains and capacity for continued timely payments is contingent upon a sustained, favorable business and economic environment. For individual obligations, may indicate distressed or defaulted obligations with potential for extremely high recoveries. CCC(xxx) ‘CCC’ National Ratings denote that default is a real possibility. Capacity for meeting financial commitments is solely reliant upon sustained, favorable business or economic conditions. CC(xxx) ‘CC’ National Ratings denote that default of some kind appears probable. C(xxx) ‘C’ National Ratings denote that default is imminent. D(xxx) ‘D’ National Ratings denote an issuer or instrument that is currently in default. Notes to Long-Term and Short-Term National Ratings: The ISO country code suffix is placed in parentheses immediately following the rating letters to indicate the identity of the National market within which the rating applies. For illustrative purposes, (xxx) has been used. “+” or “-” may be appended to a National Rating to denote relative status within a major rating category. Such suffixes are not added to the ‘AAA(xxx)’ Long-Term National Rating category, to categories below ‘CCC(xxx)’, or to Short-Term National Ratings other than ‘F1(xxx)’. MUNICIPAL NOTE RATINGS Standard & Poor’s Municipal Short-Term Note Ratings Definitions A Standard & Poor’s U.S. municipal note rating reflects Standard & Poor’s opinion about the liquidity factors and market access risks unique to the notes.Notes due in three years or less will likely receive a note rating. Notes with an original maturity of more than three years will most likely receive a long-term debt rating.In determining which type of rating, if any, to assign, Standard & Poor’s analysis will review the following considerations: Table of Contents - SAI A-13 — Amortization schedule—the larger the final maturity relative to other maturities, the more likely it will be treated as a note; and — Source of payment—the more dependent the issue is on the market for its refinancing, the more likely it will be treated as a note. Note rating symbols are as follows: SP-1 Strong capacity to pay principal and interest.An issue determined to possess a very strong capacity to pay debt service is given a plus (+) designation. SP-2 Satisfactory capacity to pay principal and interest, with some vulnerability to adverse financial and economic changes over the term of the notes. SP-3 Speculative capacity to pay principal and interest. See active and inactive qualifiers following Standard & Poors Short-Term Issue Credit Ratingsbeginning on page A-3. Moody’s US Municipal Short-Term Debt And Demand Obligation Ratings Short-Term Debt Ratings There are three rating categories for short-term municipal obligations that are considered investment grade. These ratings are designated as Municipal Investment Grade (MIG) and are divided into three levels MIG 1 through MIG 3. In addition, those short-term obligations that are of speculative quality are designated SG, or speculative grade. MIG ratings expire at the maturity of the obligation. MIG 1 This designation denotes superior credit quality. Excellent protection is afforded by established cash flows, highly reliable liquidity support, or demonstrated broad-based access to the market for refinancing. MIG 2 This designation denotes strong credit quality. Margins of protection are ample, although not as large as in the preceding group. MIG 3 This designation denotes acceptable credit quality. Liquidity and cash-flow protection may be narrow, and market access for refinancing is likely to be less well-established. SG This designation denotes speculative-grade credit quality. Debt instruments in this category may lack sufficient margins of protection. Demand Obligation Ratings In the case of variable rate demand obligations (VRDOs), a two-component rating is assigned; a long or short-term debt rating and a demand obligation rating. The first element represents Moody’s evaluation of the degree of risk associated with scheduled principal and interest payments. The second element represents Moody’s evaluation of the degree of risk associated with the ability to receive purchase price upon demand (“demand feature”), using a variation of the MIG rating scale, the Variable Municipal Investment Grade or VMIG rating. Table of Contents - SAI A-14 When either the long- or short-term aspect of a VRDO is not rated, that piece is designated NR, e.g., Aaa/NR or NR/VMIG 1. VMIG rating expirations are a function of each issue’s specific structural or credit features. VMIG 1 This designation denotes superior credit quality. Excellent protection is afforded by the superior short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 2 This designation denotes strong credit quality. Good protection is afforded by the strong short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 3 This designation denotes acceptable credit quality. Adequate protection is afforded by the satisfactory short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. SG This designation denotes speculative-grade credit quality. Demand features rated in this category may be supported by a liquidity provider that does not have an investment grade short-term rating or may lack the structural and/or legal protections necessary to ensure the timely payment of purchase price upon demand. Table of Contents - SAI A-15 TRUST FOR PROFESSIONAL MANAGERS PART C ROOSEVELT STRATEGIC INCOME FUND OTHER INFORMATION Item 28.Exhibits. (a) Declaration of Trust. (i) Amended and Restated Certificate of Trust was previously filed with Registrant’s Post-Effective Amendment No. 84 to its Registration Statement on Form N-1A with the SEC on April 18, 2008, and is incorporated by reference. (ii) Amended and Restated Declaration of Trust was previously filed with Registrant’s Pre-Effective Amendment No. 140 to its Registration Statement on Form N-1A with the SEC on June 22, 2009, and is incorporated by reference. (b) Amended and Restated By-Laws. Previously filed with Registrant’s Post-Effective Amendment No. 140 to its Registration Statement on Form N-1A with the SEC on June 22, 2009, and is incorporated by reference. (c) Instruments Defining Rights of Security Holders are incorporated by reference to the Declaration of Trust and Bylaws. (d) Investment Advisory Agreement – Filed Herewith. (e) Distribution Agreement – Filed Herewith. (f) Bonus or Profit Sharing Contracts – Not Applicable. (g) Custody Agreement – Filed Herewith. (h) Other Material Contracts. Fund Administration Servicing Agreement – Filed Herewith. Transfer Agent Servicing Agreement – Filed Herewith. Fund Accounting Servicing Agreement – Filed Herewith. Power of Attorney was previously filed with Registrant’s Post-Effective Amendment No. 217 to its Registration Statement on Form N-1A with the SEC on March 11, 2011, and is incorporated by reference. Operating Expenses Limitation Agreement – Filed Herewith. (i) Legal Opinions. Opinion and Consent of Counsel – Filed Herewith. (j) Other Opinions. Consent of Independent Registered Public Accounting Firm – Not Applicable. (k) Omitted Financial Statements – Not Applicable. (l) Agreement Relating to Initial Capital was previously filed with Registrant’s Post-Effective Amendment No.2 to its Registration Statement on Form N-1A with the SEC on December 19, 2003, and is incorporated by reference. (m) Rule 12b-1 Plan – Filed Herewith. (n) Rule 18f-3 Plan – Filed Herewith. (o) Reserved. (p) Code of Ethics. C-1 Code of Ethics for Registrant was previously filed with Registrant’s Post-Effective Amendment No.6 to its Registration Statement on Form N-1A with the SEC on May 2, 2005, and is incorporated by reference. Code of Ethics for Fund and Adviser – Filed Herewith. Code of Ethics for Principal Underwriter was previously filed with Registrant’s Post-Effective Amendment No. 38 to its Registration Statement on Form N-1A with the SEC on December 14, 2006, and is incorporated by reference. Item 29.Persons Controlled by or Under Common Control with Registrant No person is directly or indirectly controlled by or under common control with the Registrant. Item 30.Indemnification Reference is made to Article X of the Registrant’s Declaration of Trust. Pursuant to Rule 484 under the Securities Act of 1933, as amended, the Registrant furnishes the following undertaking:“Insofar as indemnification for liability arising under the Securities Act of 1933 (the “Act”) may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue.” Item 31.Business and Other Connections of Investment Adviser The Roosevelt Investment Group, Inc. (the “Advisor”) serves as the investment adviser for the Roosevelt Strategic Income Fund (the “Fund”).The principal business address of the Advisor is 317 Madison Avenue, Suite 1004, New York, New York 10017.With respect to the Advisor, the response to this Item will be incorporated by reference to the Advisor’s Uniform Application for Investment Adviser Registration (“Form ADV”) on file with the Securities and Exchange Commission (“SEC”), dated March 30, 2011.The Advisor’s Form ADV may be obtained, free of charge, at the SEC's website at www.adviserinfo.sec.gov. Item 32.Principal Underwriter. (a)Quasar Distributors, LLC, the Registrant’s principal underwriter, acts as principal underwriter for the following investment companies: Academy Funds Trust Jensen Portfolio, Inc. Advisors Series Trust Keystone Mutual Funds Allied Asset Advisors Funds Kiewit Investment Fund, LLLP Alpine Equity Trust Kirr Marbach Partners Funds, Inc. Alpine Income Trust LKCM Funds Alpine Series Trust LoCorr Investment Trust Artio Global Funds MainGate Trust Brandes Investment Trust Managed Portfolio Series Brandywine Blue Funds, Inc. Masters’ Select Funds Trust Bridges Investment Fund, Inc. Matrix Advisors Value Fund, Inc. Buffalo Funds Monetta Fund, Inc. C-2 Country Mutual Funds Trust Monetta Trust Cushing MLP Funds Trust Nicholas Family of Funds, Inc. DoubleLine Funds Trust Permanent Portfolio Family of Funds, Inc. Empiric Funds, Inc. Perritt Funds, Inc. Evermore Funds Trust Perritt Microcap Opportunities Fund, Inc. First American Funds, Inc. PineBridge Mutual Funds First American Investment Funds, Inc. PRIMECAP Odyssey Funds First American Strategy Funds, Inc. Professionally Managed Portfolios Fort Pitt Capital Funds Prospector Funds, Inc. Glenmede Fund, Inc. Purisima Funds Glenmede Portfolios Quaker Investment Trust Greenspring Fund, Inc. Rainier Investment Management Mutual Funds Guinness Atkinson Funds RBC Funds Trust Harding Loevner Funds, Inc. SCS Financial Funds Hennessy Funds Trust Thompson Plumb Funds, Inc. Hennessy Funds, Inc. TIFF Investment Program, Inc. Hennessy Mutual Funds, Inc. Trust for Professional Managers Hennessy SPARX Funds Trust USA Mutuals Funds Hotchkis and Wiley Funds Wall Street Fund Intrepid Capital Management Funds Trust Wexford Trust IronBridge Funds, Inc. Wisconsin Capital Funds, Inc. Jacob Funds, Inc. WY Funds (b)To the best of Registrant’s knowledge, the directors and executive officers of Quasar Distributors, LLC are as follows: Name and Principal Business Address Position and Offices with Quasar Distributors, LLC Positions and Offices with Registrant James R. Schoenike(1) President, Board Member None Andrew M. Strnad(2) Secretary None Joe D. Redwine(1) Board Member None Robert Kern(1) Board Member None Eric W. Falkeis(1) Board Member None Susan LaFond(1) Treasurer None Teresa Cowan(1) Assistant Secretary None John Kinsella(3) Assistant Treasurer None Brett Scribner(3) Assistant Treasurer None (1) This individual is located at 615 East Michigan Street, Milwaukee, Wisconsin, 53202. (2) This individual is located at 6602 East 75th Street, Indianapolis, Indiana, 46250. (3) This individual is located at 800 Nicollet Mall, Minneapolis, Minnesota, 55402. (c)Not applicable. C-3 Item 33.Location of Accounts and Records. The books and records required to be maintained by Section 31(a) of the Investment Company Act of 1940 are maintained in the following locations: Records Relating to: Are located at: Registrant’s Fund Administrator, Fund Accountant and Transfer Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 Registrant’s Investment Adviser The Roosevelt Investment Group, Inc. 317 Madison Avenue, Suite 1004 New York, NY 10017 Registrant’s Custodian U.S. Bank, National Association 1555 N. River Center Drive, Suite 302 Milwaukee, WI 53212 Registrant’s Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, WI53202 Item 34.Management Services. All management-related service contracts entered into by Registrant are discussed in Parts A and B of this Registration Statement. Item 35.Undertakings. The Registrant hereby undertakes to furnish each person to whom a Prospectus for one or more of the series of the Registrant is delivered with a copy of the relevant latest annual report to shareholders, upon request and without charge. C-4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and State of Wisconsin, on the 9th day of June, 2011. TRUST FOR PROFESSIONAL MANAGERS By:/s/ John P. Buckel John P. Buckel Vice President and Treasurer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below on June 9, 2011 by the following persons in the capacities indicated. Signature Title Joseph C. Neuberger* Joseph C. Neuberger Chairperson, President and Trustee Dr. Michael D. Akers* Dr. Michael D. Akers Independent Trustee Gary A. Drska* Gary A. Drska Independent Trustee Jonas B. Siegel* Jonas B. Siegel Independent Trustee * By/s/ John P. Buckel John P. Buckel Attorney-in-Fact pursuant to Power of Attorney previously filed with Registrant’s Post-Effective Amendment No. 217 to its Registration Statement on Form N-1A with the SEC on March 11, 2011, and is incorporated by reference. C5 EXHIBIT INDEX Exhibit Exhibit No. Investment Advisory Agreement EX-99.d.1 Distribution Agreement EX-99.e.1 Custody Agreement EX-99.g.1 Fund Administration Servicing Agreement EX-99.h.1 Transfer Agent Servicing Agreement EX-99.h.2 Fund Accounting Servicing Agreement EX-99.h.3 Operating Expense Limitation Agreement EX-99.h.5 Opinion and Consent of Counsel EX-99.i.1 Rule 12b-1 Plan EX-99.m Rule 18f-3 Plan EX-99.n Code of Ethics for Fund and Adviser EX-99.p.2 C-6
